[a2017930exhibit103001.jpg]
Execution Version OMM_US:75933001.11 MASTER SALE AND PURCHASE AGREEMENT among
KNOWLES CORPORATION, VECTRON INTERNATIONAL, INC. and MICROSEMI CORPORATION dated
as of October 26, 2017



--------------------------------------------------------------------------------



 
[a2017930exhibit103002.jpg]
OMM_US:75933001.11 TABLE OF CONTENTS Article I PURCHASE AND
SALE................................................................................................
1  Section 1.1 Acquired Shares
.........................................................................................
1  Section 1.2 Acquired Assets and Assumed Liabilities.
................................................ 1  Section 1.3 Designated
Purchasers
...............................................................................
4  Section 1.4 Local Agreements.
.....................................................................................
4  Article II PURCHASE PRICE; PAYMENT
.................................................................................
6  Section 2.1 Purchase Price.
...........................................................................................
6  Section 2.2 Payment at Closing.
...................................................................................
7  Section 2.3 Purchase Price Adjustment.
....................................................................... 8 
Section 2.4 Escrow Funds
...........................................................................................
10  Section 2.5 Purchase Price Adjustment Payments
...................................................... 10  Section 2.6 Purchase
Price Allocation.
....................................................................... 12 
Article III REPRESENTATIONS AND WARRANTIES
.......................................................... 14  Section 3.1
Representations and Warranties of Parent and Vectron ..........................
14  Section 3.2 Representations and Warranties of Buyer
................................................ 36  Section 3.3 No Other
Representations or Warranties. ................................................
38  Article IV COVENANTS PRIOR TO CLOSING
....................................................................... 39 
Section 4.1 Access to Information Concerning Properties and Records;
Confidentiality.
........................................................................................
39  Section 4.2 Conduct of Business Pending the Closing
............................................... 40  Section 4.3 Further Actions
........................................................................................
43  Section 4.4 Certain Filings.
.........................................................................................
43  Section 4.5 Notification
..............................................................................................
44  Section 4.6 Intercompany Accounts
........................................................................... 44 
Article V ADDITIONAL COVENANTS
...................................................................................
45  Section 5.1 Tax Matters.
.............................................................................................
45  Section 5.2 Employee Matters.
...................................................................................
49  Section 5.3 Post-Closing Access to Information
........................................................ 52  Section 5.4 Trade
Names.
...........................................................................................
53  Section 5.5 Insurance
..................................................................................................
54  Section 5.6 Further
Assurances...................................................................................
55  Section 5.7 Non-Competition;
Non-Solicitation......................................................... 55 
Section 5.8 Exclusive Dealing
....................................................................................
57  Section 5.9 Parent and Vectron
...................................................................................
58  Section 5.10 Bank Accounts; Post-Closing Receipts
................................................... 58  Section 5.11 Transition
Services Agreements
.............................................................. 58  Article VI
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS ............................... 58 
Section 6.1 Conditions Precedent to Buyer’s Obligations
.......................................... 58  Section 6.2 Frustration of
Conditions Precedent ........................................................
59  Article VII CONDITIONS PRECEDENT TO PARENT’S AND VECTRON’S OBLIGATIONS
...................................................................................................
59  Section 7.1 Conditions Precedent to Parent’s and Vectron’s Obligations
.................. 59  Section 7.2 Frustration of Conditions Precedent
........................................................ 60  Article VIII
CLOSING
................................................................................................................
60  Section 8.1 Closing
Date.............................................................................................
60 



--------------------------------------------------------------------------------



 
[a2017930exhibit103003.jpg]
ii OMM_US:75933001.11 Section 8.2 Items to be Delivered by Vectron
............................................................ 60  Section 8.3
Items to be Delivered by Buyer
............................................................... 61  Article IX
INDEMNIFICATION
................................................................................................
61  Section 9.1 Indemnification by Parent and Vectron.
.................................................. 61  Section 9.2
Indemnification by Buyer.
....................................................................... 63 
Section 9.3 Procedures Relating to Indemnification Between the Parties
.................. 64  Section 9.4 Procedures Relating to Indemnification for
Third Party Claims. ............ 65  Section 9.5 Environmental
Matters.............................................................................
66  Section 9.6 Determination of Indemnification Amounts.
........................................... 67  Section 9.7 Subrogation
Rights...................................................................................
68  Section 9.8 Exclusive Remedy
...................................................................................
69  Section 9.9 Purchase Price Adjustment
...................................................................... 69 
Section 9.10 Special Rule for Fraud
.............................................................................
69  Article X TERMINATION
..........................................................................................................
69  Section 10.1 General
.....................................................................................................
69  Section 10.2 Post-Termination Obligations
.................................................................. 70  Section
10.3 Survival; Liabilities in Event of Termination
.......................................... 70  Article XI MISCELLANEOUS
...................................................................................................
71  Section 11.1 Publicity
...................................................................................................
71  Section 11.2 Assignment
..............................................................................................
71  Section 11.3 Parties in Interest; No Third-Party Beneficiaries
..................................... 71  Section 11.4 Governing Law; Consent to
Jurisdiction; WAIVER OF JURY TRIAL
......................................................................................................
71  Section 11.5 Amendment
..............................................................................................
72  Section 11.6 Waiver
......................................................................................................
72  Section 11.7 Notice
.......................................................................................................
72  Section 11.8 Expenses
..................................................................................................
73  Section 11.9 Interpretive Provisions
.............................................................................
73  Section 11.10 Section Headings; Table of Contents
....................................................... 73  Section 11.11 No
Strict Construction
.............................................................................
74  Section 11.12 Entire Agreement
.....................................................................................
74  Section 11.13 Counterparts
.............................................................................................
74  Section 11.14 Partial
Invalidity.......................................................................................
74  Section 11.15 Specific Performance
...............................................................................
74  Section 11.16 Waiver of Bulk Sales Laws
...................................................................... 74 
Section 11.17 Legal Representation.
..............................................................................
75  Section 11.18
Definitions................................................................................................
75 



--------------------------------------------------------------------------------



 
[a2017930exhibit103004.jpg]
iii OMM_US:75933001.11 EXHIBITS AND SCHEDULES Exhibit A Equity Seller and
Acquired Company Exhibit B Asset Sellers Exhibit C Illustrative Working Capital
Calculation Exhibit D Accounting Principles Schedule 2.6(a) Agreed Allocation



--------------------------------------------------------------------------------



 
[a2017930exhibit103005.jpg]
OMM_US:75933001.11 MASTER SALE AND PURCHASE AGREEMENT THIS MASTER SALE AND
PURCHASE AGREEMENT (this “Agreement”) is made and effective as of October 26,
2017, among KNOWLES CORPORATION, a Delaware corporation (“Parent”), VECTRON
INTERNATIONAL, INC., a Delaware corporation (“Vectron”), and MICROSEMI
CORPORATION, a Delaware Corporation (“Buyer”). WHEREAS, each of Parent and
Vectron owns, indirectly through the wholly owned Subsidiary set forth in the
“Equity Seller” column on Exhibit A hereto (the “Equity Seller”), all of the
issued and outstanding capital stock and other equity interests of the wholly
owned Subsidiary set forth in the “Acquired Company” column on Exhibit A hereto
(the “Acquired Company”); WHEREAS, Parent, Vectron and certain of their
respective Affiliates own, indirectly through certain wholly owned Subsidiaries
set forth on Exhibit B hereto (Parent, Vectron and such Subsidiaries, the “Asset
Sellers”), certain assets related to the Acquired Business (as defined below);
WHEREAS, the Acquired Company, the Equity Seller and the Asset Sellers are
engaged in the design, manufacture, and marketing of frequency control, sensors,
and hybrid product solutions (including timing devices) (including the Acquired
Company, the Acquired Assets and the Assumed Liabilities, collectively, the
“Acquired Business”); WHEREAS, Buyer desires to purchase the Acquired Business
from the Equity Seller and the Asset Sellers, and Parent and Vectron desire to
cause the Equity Seller and the Asset Sellers to sell the Acquired Business to
Buyer, all upon the terms and subject to the conditions set forth in this
Agreement; and WHEREAS, capitalized terms used but not defined in the context of
the Section in which such terms first appear shall have the meanings set forth
in Section 11.18. NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and intending to be legally bound, Parent, Vectron and Buyer
agree as follows: Article I PURCHASE AND SALE Section 1.1 Acquired Shares. Upon
the terms set forth in this Agreement, on the Closing Date, Parent and Vectron
shall cause the Equity Seller to sell and transfer to Buyer, and Buyer shall
purchase and accept from the Equity Seller, all right, title and interest in and
to all of the issued and outstanding capital stock and other equity interests of
the Acquired Company set forth on Exhibit A hereto (regardless whether the
numbering or serial number set forth on Exhibit A is accurate) (the “Acquired
Shares”), free and clear of all Liens (other than Liens arising under U.S.
federal or blue sky securities laws). Section 1.2 Acquired Assets and Assumed
Liabilities.



--------------------------------------------------------------------------------



 
[a2017930exhibit103006.jpg]
2 OMM_US:75933001.11 (a) Assets. Upon the terms set forth in this Agreement and
subject to the provisions of Section 1.2(c), at the Closing, Parent and Vectron
shall, and shall cause each other Asset Seller to, sell, convey, assign,
transfer and deliver to Buyer, and Buyer shall purchase and accept from each
such Asset Seller, as applicable, all right, title and interest in and to all of
the assets and properties of the Asset Sellers of every kind and description,
wherever located, whether real, personal, mixed, tangible or intangible, used
at, or held for use at, any Acquired Real Property or otherwise primarily used
in, held for use by or related to the Acquired Business (collectively, the
“Acquired Assets”), including the following: (i) all assets shown on the Closing
Date Balance Sheet as finally determined in accordance with this Agreement; (ii)
all Contracts used in or related to the Acquired Business that are in effect as
of the Closing (the “Acquired Contracts”); (iii) all raw materials,
work-in-process, supplies, packaging materials, labels and finished goods owned
by any Asset Seller on the Closing Date that are primarily used in or related to
the operation or conduct of the Acquired Business, and all other tangible
personal property and interests therein, including all machinery, equipment and
molds owned, leased or used by any Asset Seller and used or held for use
primarily in the operation or conduct of the Acquired Business; (iv) all
furniture, vehicles, fixtures, equipment, machinery and other tangible personal
property primarily used in or related to the Acquired Business; (v) the Acquired
Asset IP; (vi) the Acquired Real Property; (vii) originals or copies of each
Asset Seller’s records relating to the Asset Employees who accept an offer of
employment pursuant to Section 5.2(a)(i) (the “Personnel Records”), subject to
any applicable privacy laws or similar statutes, rules or regulations that may
prevent the transfer of such Personnel Records; (viii) all books of account,
general, financial, tax records, invoices, shipping records, correspondence and
other documents, records, files or other embodiments of information (whether
physical, electronic or otherwise) and any rights thereto owned, associated with
or employed by Parent, any Asset Seller, the Equity Seller or any of their
respective Affiliates in connection with the Acquired Business other than any
such documents, records, files or other embodiments of information to the extent
relating to the Excluded Assets or Excluded Liabilities or for which Parent and
its Affiliates are prohibited from delivering to Buyer; (ix) any prepaid items,
claims for contribution, indemnity rights, warranty claims, refund claims and
similar claims and causes of action and other



--------------------------------------------------------------------------------



 
[a2017930exhibit103007.jpg]
3 OMM_US:75933001.11 intangible rights of Vectron or its Affiliates to the
extent any of the foregoing primarily relate to the Acquired Business; (x) any
Asset Seller’s or its Affiliate’s rights, claims or causes of action against
third parties primarily relating to the Acquired Business; (xi) except with
respect to the permit set forth on Schedule 3.1(k), all Acquired Permits; (xii)
all intercompany receivables arising from the purchase or sale of products or
services by an Asset Seller or the Acquired Company in the ordinary course of
business in existence as of the Closing; and (xiii) all goodwill to the extent
primarily related to the Acquired Business. Notwithstanding the foregoing,
neither Parent nor Vectron shall cause any Asset Seller to sell or transfer to
Buyer, and Buyer shall not purchase or accept from any Asset Seller, any of the
Excluded Assets. (b) Liabilities. Upon the terms set forth in this Agreement and
subject to the provisions of Section 1.2(c), at the Closing, Buyer shall assume
and agree to pay, perform and discharge, as and when due, the Assumed
Liabilities. Notwithstanding the foregoing, or anything in this Agreement to the
contrary, and regardless of any disclosure to Buyer or its Affiliates, Buyer
(including each of its Affiliates) shall not assume, nor be deemed to have
assumed, and shall not in any way be liable or responsible for, any of the
Excluded Liabilities, all of which shall be retained and paid, performed or
discharged as and when due by the applicable Asset Seller or their respective
Affiliates. (c) Nonassignable Assets. Notwithstanding anything to the contrary
in this Agreement, to the extent that any Acquired Asset is not assignable to
Buyer without the consent, approval, waiver, agreement or action of any other
Person (other than Parent, Vectron or their respective Affiliates), pursuant to
Contract or otherwise (each such asset, a “Nonassignable Asset”), there shall be
no assignment or attempted assignment to Buyer of such Nonassignable Asset at
the Closing under this Agreement in the absence of such Person’s consent,
approval, waiver, agreement or action, unless otherwise agreed to in writing by
the Parties, and this Agreement shall not be deemed to constitute an assignment
or attempted assignment thereof. In the case of each Nonassignable Asset, for a
period ending one hundred eighty (180) days following the Closing, the Parties
shall, and shall cause their Affiliates to, use their respective reasonable best
efforts to obtain the consent, approval, waiver, agreement or action of such
Person to the assignment of such Nonassignable Asset to Buyer. If any such
consent, approval, waiver, agreement or action is not obtained from such Person
prior to the Closing, then the Parties shall, to the extent permitted by
applicable Law, cooperate with each other to agree to a reasonable arrangement
whereby, from and after the Closing, (i) Parent, Vectron or their respective
Affiliates provide or cause to be provided without cost to Buyer the benefits
intended to be assigned to Buyer arising from or relating to such



--------------------------------------------------------------------------------



 
[a2017930exhibit103008.jpg]
4 OMM_US:75933001.11 Nonassignable Asset, and each of Parent, Vectron and their
respective Affiliates agrees to enforce, upon the written request of Buyer and
for the benefit of Buyer, any rights of Parent, Vectron or their respective
Affiliates in respect of such Nonassignable Asset and (ii) Buyer assumes,
performs and discharges any Assumed Liabilities associated with such
Non-assignable Asset; provided, however, that once such consent, approval,
waiver, agreement or action is obtained (if ever), such Nonassignable Asset
shall promptly be assigned by Vectron or its Affiliates to Buyer at no
additional cost to Buyer. (d) Post-Closing Asset Transfers. At any time
following the Closing, if the Parties determine that any assets, rights or
properties that properly constitute assets of the Acquired Business were not
transferred to Buyer or the applicable Designated Purchaser at Closing, subject
to Section 1.2(c), Parent and Vectron shall use commercially reasonable efforts
to transfer and deliver (or to cause to be transferred and delivered) such
assets to Buyer or the applicable Designated Purchaser without the payment of
any further consideration therefor. At any time following the Closing, if the
Parties determine that assets, rights or properties that did not properly
constitute assets of the Acquired Business as of the Closing Date were
inadvertently transferred to Buyer or the applicable Designated Purchaser at
Closing, then Buyer shall use commercially reasonable efforts to transfer and
deliver, or cause to be transferred and delivered, any and all of such assets,
to Vectron or, at Vectron’s request, an Affiliate of Vectron without the payment
by Vectron or any such Affiliate of any consideration therefor. Section 1.3
Designated Purchasers. Buyer may, upon written notice delivered to Vectron not
less than ten (10) Business Days prior to the Closing Date, assign its rights to
receive Acquired Assets and the Acquired Shares at the Closing, in whole or in
part, under this Agreement to one or more of its Affiliates (each such entity, a
“Designated Purchaser”) for the purpose of carrying out the transactions
contemplated by this Agreement; provided, however, that Buyer shall be and
remain jointly and severally liable with each Designated Purchaser for all
obligations of Buyer and any such Designated Purchaser under this Agreement and
under all documents and instruments to be executed and delivered by Buyer or any
such Designated Purchaser pursuant hereto. Section 1.4 Local Agreements. (a)
Execution and Delivery. The Parties acknowledge and agree that the
implementation of the transactions contemplated by Sections 1.1 and 1.2 will be
effected at the Closing pursuant to certain short-form assignment and
assumption, merger, sale or other similar short-form transfer agreements,
including, as necessary, notices of transfer, certificates of merger, notarial
deeds, powers of attorney and any other ancillary agreement or document as
mutually agreed upon by the Parties, in all cases subject to, conforming with
and to the extent reasonably required by, the requirements of applicable local
Law (on a country-by-country basis, and including employment Laws) and, as
applicable, the organizational documents of the Acquired Company (collectively,
the “Local Agreements”). From the date hereof until the Closing (or earlier
termination of this Agreement), the Parties shall negotiate in good faith the
provisions of the Local Agreements, which shall be in a form mutually agreed
upon by the Parties prior to the Closing, under the fundamental principle that
the operative provisions governing the



--------------------------------------------------------------------------------



 
[a2017930exhibit103009.jpg]
5 OMM_US:75933001.11 transactions contemplated by Sections 1.1 and 1.2 shall be
contained in this Agreement to the maximum extent practicable so as to avoid
confusion or inconsistency regarding the terms of such transactions. Unless
otherwise required by applicable local Law (on a country-by-country basis), the
Local Agreements shall not contain any representations, warranties, covenants or
conditions. Each Local Agreement with respect to each applicable jurisdiction
shall be in substantively the same form except, as the Parties shall mutually
agree, for (i) the deletion of provisions which are inapplicable to the Acquired
Business (or portion thereof) in such jurisdiction, (ii) such changes as may be
necessary to satisfy the requirements of applicable local Law or applicable
organizational documents of any relevant Persons and (iii) such changes
regarding employees and employee benefit matters in order to adapt such Local
Agreement to the particular circumstances of the Acquired Business and
jurisdiction. The Parties will cooperate to prepare the Local Agreements as soon
as reasonably practicable following the date hereof and will execute and deliver
or cause their respective Affiliates to execute and deliver such Local
Agreements at the Closing, in each case, upon the terms and subject to the
conditions of this Agreement. (b) Conflict with this Agreement. The Local
Agreements are not intended to supersede or modify in any way the
representations, warranties, covenants and conditions set forth in this
Agreement. The applicable Local Agreement will be entered into solely for the
purpose of implementing (in the relevant jurisdictions) the sale, purchase and
delivery of the Acquired Shares and the Acquired Assets, and the assignment and
assumption of the Assumed Liabilities, as provided under the provisions of this
Agreement. To the extent the provisions of this Agreement are inconsistent with
or additional to the provisions of a Local Agreement, the provisions of this
Agreement shall prevail, unless mandated by local Law (on a county-by-country
basis), and, upon recognition of such inconsistency the Parties shall promptly
cause (i) the provisions of the applicable Local Agreement to be modified to the
extent necessary to give effect to the provisions of this Agreement subject to
being compliant with any applicable local Law in the applicable jurisdiction and
(ii) the applicable Asset Seller or the Equity Seller, on the one hand, and
Buyer or the applicable Designated Purchaser (if not Buyer directly), on the
other hand, to (A) comply, to the extent lawful, with the provisions of this
Agreement as though bound by such provisions in place of the provisions of the
applicable Local Agreement and (B) waive or refrain from enforcing any provision
in the applicable Local Agreement that is inconsistent with the provisions of
this Agreement. (c) Claims under Local Agreements. Without limiting any rights
hereunder, each Party agrees not to, and to cause its Affiliates not to, bring
any claim in respect of or based upon the Local Agreements, except to the extent
necessary to implement any purchase and assignment of the Acquired Shares and
the Acquired Assets or any assignment of the Assumed Liabilities, in a manner
consistent with the provisions of this Agreement or applicable Local Agreements.



--------------------------------------------------------------------------------



 
[a2017930exhibit103010.jpg]
6 OMM_US:75933001.11 Article II PURCHASE PRICE; PAYMENT Section 2.1 Purchase
Price. (a) In consideration for the Acquired Shares and the Acquired Assets,
Buyer or the Designated Purchasers shall (i) assume the Assumed Liabilities as
provided in Section 1.2(b) and (ii) pay to Vectron or its designee(s) cash in an
amount equal to: (i) $130,000,000 (which amount includes the Due Diligence Fee
Amount previously paid to Buyer, the “Base Purchase Price”); (ii) plus the
amount, if any, by which the Closing Date Working Capital exceeds the Working
Capital Target; (iii) or minus the amount, if any, by which the Working Capital
Target exceeds the Closing Date Working Capital; (iv) plus the amount, if any,
by which the Closing Date Cash; exceeds the Cash Target; (v) or minus the
amount, if any, by which the Cash Target exceeds the Closing Date Cash; (vi)
minus the amount of Transaction Expenses that are unpaid as of immediately
before the Closing; and (i) minus an amount equal to the Escrow Amount.
(collectively, and as adjusted pursuant to Sections 2.3 and 2.5, the “Purchase
Price”). (b) Not less than three (3) Business Days prior to the Closing Date,
Parent shall deliver to Buyer an estimated consolidated balance sheet of the
Acquired Business (excluding, for the avoidance of doubt, the Excluded Assets,
Excluded Liabilities, the Due Diligence Fee Amount and any intercompany accounts
involving Parent, Vectron, the Equity Seller or any Affiliate thereof (on the
one hand) and the Acquired Company or any Asset Seller (on the other hand)) as
of the close of business on the Business Day immediately preceding the Closing
Date and a good faith estimate by Parent of (i) (A) Working Capital as of the
close of business on the Business Day immediately preceding the Closing Date
(the “Estimated Closing Date Working Capital”), (B) Cash and Cash Equivalents as
of the close of business on the Business Day immediately preceding the Closing
Date (the “Estimated Closing Date Cash”), and (C) Transaction Expenses (the
“Estimated Closing Date Transaction Expenses”) and (ii) based on such estimates,
the calculation of the Purchase Price pursuant to Section 2.1(a), all in
reasonable detail prepared in accordance with the Accounting Principles and,
with respect to the calculation of the Estimated Closing Date Working Capital,
in a manner consistent



--------------------------------------------------------------------------------



 
[a2017930exhibit103011.jpg]
7 OMM_US:75933001.11 with the illustration set forth on Exhibit C. Exhibit C
sets forth the Working Capital as if the Closing occurred on the Reference Date.
Section 2.2 Payment at Closing. (a) Subject to fulfillment or waiver (in the
event permissible) of the conditions set forth in Article VI and Article VII, at
the Closing, Buyer shall pay (in the order of priority specified below): (i)
first, to the account or accounts designated by the Escrow Agent in writing
prior to the Closing Date, by wire transfer of immediately available funds for
funding in the Escrow Account, an amount equal to the Escrow Amount, which shall
be held and disbursed by the Escrow Agent in accordance with this Agreement and
the Escrow Agreement; (ii) second, to the bank accounts specified by Vectron in
writing at least three (3) Business Days prior to the Closing Date, an amount
equal to the portion of the Estimated Closing Date Transaction Expenses owing to
such Persons and that are unpaid as of immediately prior to the Closing; and
(iii) third, to the Equity Seller and/or each Asset Seller, in accordance with
Section 2.2(b), by wire transfer of immediately available funds to the bank
account or accounts specified by Vectron in writing at least three (3) Business
Days prior to the Closing Date, an aggregate amount equal to (the “Closing
Payment”): (A) the Base Purchase Price; (B) either (I) plus the amount, if any,
by which the Estimated Closing Date Working Capital exceeds the Working Capital
Target or (I) minus the amount, if any, by which the Working Capital Target
exceeds the Estimated Closing Date Working Capital; (C) either (I) plus the
amount, if any, by which the Estimated Closing Date Cash exceeds the Cash Target
or (II) minus the amount, if any, by which the Cash Target exceeds the Estimated
Closing Date Cash; (D) minus an amount equal to the Escrow Amount; (E) minus the
amount of Estimated Closing Date Transaction Expenses that are unpaid as of
immediately before the Closing; and (F) minus the amount of the Due Diligence
Fee Amount. (b) Buyer shall remit the Closing Payment to the Equity Seller
and/or the Asset Sellers as directed by Parent in writing at least three (3)
Business Days prior to Closing.



--------------------------------------------------------------------------------



 
[a2017930exhibit103012.jpg]
8 OMM_US:75933001.11 Section 2.3 Purchase Price Adjustment. (a) As promptly as
practicable (but not later than sixty (60) days) following the Closing Date,
Buyer shall (i) prepare, in accordance with the Accounting Principles and in a
manner consistent with the illustration set forth on Exhibit C, and deliver to
Parent and Vectron a consolidated balance sheet of the Acquired Business
(excluding, for the avoidance of doubt, the Excluded Assets, Excluded
Liabilities, the Due Diligence Fee Amount and any intercompany accounts
involving Parent, Vectron, the Equity Seller or any Affiliate thereof (on the
one hand) and the Acquired Company or any Asset Seller (on the other hand)) as
of the close of business on the Business Day immediately preceding the Closing
Date (the “Preliminary Closing Date Balance Sheet”) and (ii) prepare and deliver
to Parent and Vectron a certificate setting forth in reasonable detail Buyer’s
calculation of (A) Working Capital as of the close of business on the Business
Day immediately preceding the Closing Date (the “Preliminary Working Capital
Determination”), (B) Cash and Cash Equivalents as of the close of business on
the Business Day immediately preceding the Closing Date (the “Preliminary Cash
Determination”) and (C) Transaction Expenses (the “Preliminary Transaction
Expenses Determination” and, together with the Preliminary Closing Date Balance
Sheet, the Preliminary Working Capital Determination and the Preliminary Cash
Determination, the “Preliminary Closing Statement”). (b) Parent and Vectron
shall have an opportunity to review the Preliminary Closing Statement for a
period of forty-five (45) days after receipt thereof. If Parent and Vectron
disagree with any aspect of the Preliminary Closing Statement, such Parties
shall together deliver one and only one written notice to Buyer prior to the
expiration of such forty-five (45) day period indicating in reasonable detail
the basis for such disagreement (a “Dispute Notice”). If Parent and Vectron do
not deliver a Dispute Notice prior to or as of the expiration of such forty-five
(45) day period, then the Preliminary Closing Date Balance Sheet and the
Preliminary Working Capital Determination, Preliminary Cash Determination and
Preliminary Transaction Expenses Determination set forth in the Preliminary
Closing Statement shall be final and binding on the Parties, effective as of the
expiration of such forty-five (45) day period, as the “Closing Date Balance
Sheet,” the “Closing Date Working Capital,” the “Closing Date Cash” and the
“Closing Date Transaction Expenses,” respectively. (c) If Vectron delivers a
Dispute Notice to Buyer in a timely manner, the Parties shall attempt in good
faith to resolve the disagreements set forth in such Dispute Notice for a period
of forty-five (45) days (or such longer period as they may mutually agree in
writing) after Buyer’s receipt of such Dispute Notice. During such period, each
of Vectron and Buyer shall be permitted to discuss with the other Party the
Preliminary Closing Statement and shall be provided copies of such work papers
and supporting records related to the items set forth on the Preliminary Closing
Statement as it may reasonably request from the other Party so as to allow it to
become informed regarding the calculation of such items and the accounting
procedures, methodologies, tests and approaches used in connection therewith;
provided that neither Party’s accountants shall be obligated to make any work
papers available except in accordance with such accountants’ normal disclosure
procedures and then only after such firm has signed a



--------------------------------------------------------------------------------



 
[a2017930exhibit103013.jpg]
9 OMM_US:75933001.11 customary agreement relating to such access to work papers
in form and substance reasonably acceptable to such accountants. If the Parties
are able to resolve the disagreements set forth in the Dispute Notice prior to
the expiration of such forty-five (45) day period (or such longer period as they
may mutually agree in writing), then the determinations agreed to by the Parties
shall be final and binding on the Parties as the “Closing Date Balance Sheet,”
the “Closing Date Working Capital,” the “Closing Date Cash” and the “Closing
Date Transaction Expenses”, respectively. (d) If the Parties are not able to
resolve the disagreements set forth in the Dispute Notice within forty-five (45)
days (or such longer period as they may mutually agree in writing) after Buyer’s
receipt of such Dispute Notice, then such disagreements shall be promptly
referred to Crowe Horwath LLP or, if Crowe Horwath LLP cannot or does not agree
to serve, another independent accounting firm of national reputation mutually
acceptable to the Parties (the “Independent Auditor”). The Parties shall enter
into reasonable and customary arrangements for the services to be rendered by
the Independent Auditor under this Section 2.3(d), such services to be provided
in the Independent Auditor’s capacity as an arbitrator. The Independent Auditor
shall have authority, and shall be instructed, to resolve only the specific
disputes presented to it by the Parties based on the Preliminary Closing
Statement and the Dispute Notice as promptly as reasonably practicable, shall
base such resolution solely on written presentations of the Parties submitted to
the Independent Auditor (and not by independent review), and shall endeavor to
complete such process within a period of no more than thirty (30) days following
the engagement thereof by the Parties. The Independent Auditor shall apply the
provisions of this Agreement concerning the determination of the amounts set
forth in the Preliminary Closing Statement, including, for the avoidance of
doubt, the Accounting Principles and Exhibit C, and the Independent Auditor’s
decision shall be solely based on (i) whether any item objected to was prepared
in accordance with the guidelines set forth in this Agreement or (ii) whether
such item objected to contains a mathematical or clerical error. The Independent
Auditor shall be instructed that, in making such determination, it may not
assign a value greater than the greatest value for such item claimed by any
Party or smaller than the smallest value for such item claimed by any Party. The
Independent Auditor shall deliver to the Parties concurrently a written
statement setting forth its determination, which shall be final and binding on
the Parties, effective as of the date the Independent Auditor’s written
statement is received by the Parties, and the Preliminary Closing Date Balance
Sheet, Preliminary Working Capital Determination, Preliminary Cash Determination
and Preliminary Transaction Expenses Determination resulting from the
Independent Auditor’s determination shall be final and binding on the Parties as
the “Closing Date Balance Sheet,” the “Closing Date Working Capital,” the
“Closing Date Cash” and the “Closing Date Transaction Expenses,” respectively.
(e) The Parties shall make available to the Independent Auditor (if applicable)
such books, records and other information (including work papers) as the
Independent Auditor may reasonably request in order to review the Preliminary
Closing Statement and Dispute Notice. The fees and disbursements of the
Independent Auditor shall be borne by Buyer, on the one hand, and Parent and
Vectron, on the other hand, in inverse relation to their success (based on the
aggregate dollar amount awarded) with respect to any



--------------------------------------------------------------------------------



 
[a2017930exhibit103014.jpg]
10 OMM_US:75933001.11 disputes submitted to the Independent Auditor for
resolution. Subject to the foregoing sentence, each Party shall be responsible
for its own fees and expenses incurred in connection with this Section 2.3. For
the avoidance of doubt, the dispute resolution process set forth in Section
2.3(d) shall be independent and exclusive of the dispute resolution procedures
set forth in any other Section of this Agreement. Section 2.4 Escrow Funds.
Notwithstanding the foregoing provisions of this Article II, on the Closing
Date, $10,000,000 (the “Escrow Amount”) shall be paid by Buyer to the Escrow
Agent to be held in an escrow account located outside of the United States (the
“Escrow Account”) in accordance with the terms of the Escrow Agreement. The
Escrow Amount shall be available to satisfy indemnification claims of any Buyer
Indemnified Parties pursuant to Article IX and, subject to the terms and
conditions set forth in this Agreement or the Escrow Agreement, the Escrow
Amount shall be released from the Escrow Account to Parent and/or Vectron on the
nine month anniversary of the Closing Date (the “Escrow Release Date”), Parent
and Buyer shall provide joint written instructions with respect to such release
as required by the Escrow Agreement. Section 2.5 Purchase Price Adjustment
Payments. Promptly (but not later than two (2) Business Days) after the final
determination of the Closing Date Working Capital and Closing Date Cash pursuant
to Section 2.3, the Parties shall take the actions set forth in this Section
2.5, as applicable. (a) Working Capital Adjustment. Subject to Section 2.5(d):
(i) if the Closing Date Working Capital (as finally determined pursuant to
Section 2.3) exceeds the Estimated Closing Date Working Capital (such excess,
the “Working Capital Surplus Amount”), then Buyer shall pay to Parent, Vectron
or the Equity Seller or Asset Sellers (each, a “Designated Seller”) (as directed
by Vectron), by wire transfer of immediately available funds to the bank account
or accounts specified by Vectron, a dollar amount equal to the amount of the
Working Capital Surplus Amount; (ii) if the Estimated Closing Date Working
Capital exceeds the Closing Date Working Capital (as finally determined pursuant
to Section 2.3) (such excess, the “Working Capital Shortfall Amount”), then
Parent and Vectron shall pay or cause to be paid (by the Designated Seller or
otherwise) to Buyer, by wire transfer of immediately available funds to the bank
account or accounts specified by Buyer, a dollar amount equal to the amount of
the Working Capital Shortfall Amount; and (iii) for the avoidance of doubt, if
the Closing Date Working Capital (as finally determined pursuant to Section 2.3)
is equal to the Estimated Closing Date Working Capital, no payments will be made
by the Parties pursuant to this Section 2.5(a).



--------------------------------------------------------------------------------



 
[a2017930exhibit103015.jpg]
11 OMM_US:75933001.11 (b) Cash Adjustment. Subject to Section 2.5(d): (i) if the
Closing Date Cash (as finally determined pursuant to Section 2.3) exceeds the
Estimated Closing Date Cash (such excess, the “Cash Surplus Amount”), then Buyer
shall pay to Parent, Vectron or the Designated Seller (as directed by Vectron),
by wire transfer of immediately available funds to the bank account or accounts
specified by Vectron, a dollar amount equal to the amount of the Cash Surplus
Amount; (ii) if the Estimated Closing Date Cash exceeds the Closing Date Cash
(as finally determined pursuant to Section 2.3) (such excess, the “Cash
Shortfall Amount”), then Parent and Vectron shall pay or cause to be paid (by
the Designated Seller or otherwise) to Buyer, by wire transfer of immediately
available funds to the bank account or accounts specified by Buyer, a dollar
amount equal to the amount of the Cash Shortfall Amount; and (iii) for the
avoidance of doubt, if the Closing Date Cash (as finally determined pursuant to
Section 2.3) is equal to the Estimated Closing Date Cash, no payments will be
made by the Parties pursuant to this Section 2.5(b). (c) Transaction Expenses
Adjustment. Subject to Section 2.5(d): (i) if the Closing Date Transaction
Expenses (as finally determined pursuant to Section 2.3) exceeds the Estimated
Closing Date Transaction Expenses (such excess, the “Transaction Expenses
Surplus Amount”), then Parent and Vectron shall pay or cause to be paid (by the
Designated Seller or otherwise) to Buyer, by wire transfer of immediately
available funds to the bank account or accounts specified by Buyer, a dollar
amount equal to the amount of the Transaction Expenses Surplus Amount; (ii) if
the Estimated Closing Date Transaction Expenses exceeds the Closing Date
Transaction Expenses (as finally determined pursuant to Section 2.3) (such
excess, the “Transaction Expenses Shortfall Amount”), then Parent and Vectron
shall pay or cause to be paid (by the Designated Seller or otherwise) to Buyer,
by wire transfer of immediately available funds to the bank account or accounts
specified by Buyer, a dollar amount equal to the amount of the Transaction
Expenses Shortfall Amount; and (iii) for the avoidance of doubt, if the Closing
Date Transaction Expenses (as finally determined pursuant to Section 2.3) is
equal to the Estimated Closing Date Transaction Expenses, no payments will be
made by the Parties pursuant to this Section 2.5(c). (d) Netting and Payment.
The Parties shall aggregate and net any amounts required to be paid pursuant to
Sections 2.5(a), 2.5(b) and 2.5(c); provided, however, that, for the avoidance
of doubt, if (i) the aggregate amount that Buyer is required to pay to Vectron
or the Designated Seller pursuant to Sections 2.5(a)(i), 2.5(b)(i) and 2.5(c)(i)
is equal to (ii) the aggregate amount that Parent and Vectron are required to
pay or cause to



--------------------------------------------------------------------------------



 
[a2017930exhibit103016.jpg]
12 OMM_US:75933001.11 be paid (by the Designated Seller or otherwise) to Buyer
pursuant to Sections 2.5(a)(ii), 2.5(b)(ii) and 2.5(c)(ii), no payments will be
made by the Parties pursuant to this Section 2.5. Section 2.6 Purchase Price
Allocation. (a) Agreed Allocation. The Base Purchase Price shall be allocated
among the Acquired Shares and the aggregate Acquired Assets sold by each Asset
Seller in accordance with Schedule 2.6(a). (b) Post-Closing Allocation. (i)
Within forty-five (45) days following the determination of the Closing Date
Working Capital and Closing Date Cash pursuant to Section 2.3, Buyer shall
deliver to Vectron (x) a schedule (the “Preliminary Allocation Schedule”)
setting forth in reasonable detail an allocation of the Purchase Price (which
for this purpose shall include any Assumed Liabilities properly taken into
account for tax purposes) among the Acquired Shares and the aggregate Acquired
Assets sold by each Asset Seller, such allocation to be based on the relative
fair market values and (y) with respect to the Acquired Assets, with respect to
the amount so allocated to the aggregate Acquired Assets sold by such Asset
Seller, a schedule further allocating such amount among the Acquired Assets (the
schedule for each such Asset Seller, a “Preliminary Asset Allocation Schedule”).
The Preliminary Allocation Schedule shall be consistent with Schedule 2.6(a), in
each case increased or decreased to reflect a reasonable allocation of the
difference between the Purchase Price and the Base Purchase Price (it being
understood that, to the extent reasonably necessary to reflect changes in
Working Capital, Cash and Cash Equivalents and Transaction Expenses taken into
account in determining the Purchase Price, certain allocated amounts may be more
than as allocated on Schedule 2.6(a), while at the same time other allocated
amounts may be less, provided the overall allocation equals the Purchase Price).
Each Preliminary Asset Allocation Schedule shall be prepared in accordance with
Section 1060 of the Code and applicable Treasury Regulations thereunder. (ii)
Parent and Vectron shall have an opportunity to review the Preliminary
Allocation Schedule and each Preliminary Asset Allocation Schedule for a period
of forty-five (45) days. If Parent and Vectron concur with the Preliminary
Allocation Schedule, Parent and Vectron shall together deliver a written
statement to Buyer within such forty-five (45) day period accepting the
Preliminary Allocation Schedule (an “Allocation Acceptance Notice”), in which
case the Preliminary Allocation Schedule shall be final and binding on the
Parties. If Parent and Vectron disagree with any aspect of the Preliminary
Allocation Schedule, Parent and Vectron shall together deliver one and only one
written notice thereof to Buyer prior to the expiration of such forty-five (45)
day period indicating in reasonable detail the basis for such disagreement (an
“Allocation Dispute Notice”). If Parent and Vectron deliver an Allocation
Dispute Notice to Buyer, the Parties shall attempt in good faith to resolve the
disagreements set



--------------------------------------------------------------------------------



 
[a2017930exhibit103017.jpg]
13 OMM_US:75933001.11 forth in such Allocation Dispute Notice for a period of at
least thirty (30) days (or such longer period as they may mutually agree in
writing) after Buyer’s receipt of such Allocation Dispute Notice. If the Parties
are able to resolve the disagreements set forth in the Allocation Dispute Notice
prior to the expiration of such thirty (30) day period (or such longer period as
they may mutually agree in writing), then the Parties shall reduce such
resolution to writing, which shall be final and binding on the Parties (the
Preliminary Allocation Schedule, when final and binding pursuant to an
Allocation Acceptance Notice or the resolution of an Allocation Dispute Notice,
the “Final Allocation Schedule”). Each Party shall (and shall cause its
respective Affiliates to) file all Tax Returns in a manner consistent with the
Final Allocation Schedule, if any, and no Party shall (or permit its respective
Affiliates to) take any position for Tax purposes inconsistent with the Final
Allocation Schedule. (iii) If the Parties are not able to resolve the
disagreements set forth in the Allocation Dispute Notice within thirty (30) days
(or such longer period as they may mutually agree in writing) after Buyer’s
receipt of such Allocation Dispute Notice, then each of the Parties shall be
entitled to allocate the difference between the Purchase Price and the Base
Purchase Price among the Acquired Shares and the aggregate Acquired Assets sold
by each Asset Seller in any manner it so determines in its sole discretion and
none shall have any obligation to any other with respect to any such allocation.
(iv) If Parent and Vectron delivers an Allocation Acceptance Notice pursuant to
Section 2.6(b)(ii) and also concurs with one or more Preliminary Asset
Allocation Schedules, Parent and Vectron shall, concurrent with delivery of the
Allocation Acceptance Notice, deliver with respect to each such Preliminary
Asset Allocation Schedule a written statement to Buyer accepting the Preliminary
Asset Allocation Schedule (each, an “Asset Allocation Acceptance Notice”), in
which case such Preliminary Asset Allocation Schedule shall, with respect to the
Acquired Assets sold by the relevant Asset Seller, be final and binding on the
Parties. If Parent and Vectron disagree with any aspect of one or more
Preliminary Asset Allocation Schedules, then within thirty (30) days of (A) the
Parties’ agreement on a Final Allocation Schedule pursuant to Section 2.6(b)(ii)
or (B) in the absence of such agreement, the passing of the time period
specified in Section 2.6(b)(iii), Parent and Vectron shall together deliver with
respect to each such Preliminary Asset Allocation Schedule written notice
thereof to Buyer indicating in reasonable detail the basis for such disagreement
(each, an “Asset Allocation Dispute Notice”). The Parties shall attempt in good
faith to resolve the disagreements set forth in any Asset Allocation Dispute
Notice for a period of at least thirty (30) days (or such longer period as they
may mutually agree in writing) after Buyer’s receipt of such Asset Allocation
Dispute Notice. If the Parties are able to resolve the disagreements set forth
in the Asset Allocation Dispute Notice prior to the expiration of such thirty
(30) day period (or such longer period as they may mutually agree in writing),
then the Parties shall reduce such resolution to writing, which shall be final
and binding on the Parties (each Preliminary Asset Allocation Schedule, when
final and binding pursuant to an



--------------------------------------------------------------------------------



 
[a2017930exhibit103018.jpg]
14 OMM_US:75933001.11 Asset Allocation Acceptance Notice or the resolution of an
Asset Allocation Dispute Notice, a “Final Asset Allocation Schedule”). Each of
the Parties shall (and shall cause its respective Affiliates to) file all Tax
Returns in a manner consistent with each Final Asset Allocation Schedule, if
any, and none of the Parties shall (or shall permit their respective Affiliates
to) take any position for Tax purposes inconsistent with any Final Asset
Allocation Schedule. If, at the conclusion of the foregoing procedures, the
Parties are not able to resolve the disagreements set forth in any Asset
Allocation Dispute Notice, then each of the Parties shall be entitled to
allocate, with respect to the Acquired Assets to which such Asset Allocation
Dispute Notice relates, the portion of the Purchase Price allocated to such
assets pursuant to Section 2.6(a) and Section 2.6(b) in any manner it so
determines in its sole discretion and neither shall have any obligation to the
other with respect to any such allocation. (c) Deemed Allocation. The amount
received or paid by Parent, Vectron, the Designated Seller or any other designee
of Vectron pursuant to Section 2.5, net of the amount allocated pursuant to
Section 2.2(b), shall be deemed to have been received or paid, as the case may
be, by such Person on behalf of the Equity Seller and the applicable Asset
Sellers in accordance with the allocation of the Purchase Price (whether
reflected in the Final Allocation Schedule or in the allocation by Vectron in
its discretion). Article III REPRESENTATIONS AND WARRANTIES Section 3.1
Representations and Warranties of Parent and Vectron. The following
representations and warranties by Parent and Vectron are qualified in their
entirety by reference to the disclosures set forth in the Schedules. Each
disclosure set forth in the Schedules shall qualify the Section or subsection to
which it corresponds and any other Section or subsection to the extent the
applicability of the disclosure to each other Section is reasonably apparent on
its face from the text of the disclosure made. Subject to the foregoing, each of
Parent and Vectron jointly and severally makes the following representations and
warranties to Buyer as of the date of this Agreement and as of the Closing Date:
(a) Due Organization and Power. (i) Parent, Vectron, Equity Seller and Asset
Sellers. Each of Parent, Vectron, the Equity Seller and the Asset Sellers is a
company duly organized, validly existing and, to the extent applicable in such
jurisdiction, in good standing under the laws of its jurisdiction of
organization, which jurisdictions are listed in Schedule 3.1(a)(i). Each of
Parent, Vectron, the Equity Seller and the Asset Sellers is duly qualified or
licensed to do business as a foreign entity in, and, to the extent applicable,
is in good standing under the laws of, each jurisdiction wherein the character
of the respective properties and assets owned by it, or the nature of its
respective business, makes such licensing or qualification necessary, except
where the failure to be so qualified would not, individually or in the
aggregate, be expected to be adverse to the Acquired Business. Each of Parent



--------------------------------------------------------------------------------



 
[a2017930exhibit103019.jpg]
15 OMM_US:75933001.11 and Vectron has all requisite corporate power to enter
into this Agreement and the other documents and instruments to be executed and
delivered by Vectron or Parent, as applicable, pursuant hereto and to carry out
the transactions contemplated hereby and thereby. The Equity Seller has all
requisite power and authority to own, operate and lease its assets and
properties, each Asset Seller has all requisite power and authority to own and
operate its respective Acquired Assets, and the Equity Seller and each Asset
Seller has all requisite power and authority (x) to carry on its respective
business as and where such business is presently conducted, (y) to enter into
the documents and instruments to be executed and delivered by the Equity Seller
and such Asset Seller pursuant hereto and (z) to carry out the transactions
contemplated hereby and thereby. (ii) Acquired Company. The Acquired Company is
a company duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization. The Acquired Company has all requisite
power and authority to own, operate and lease its properties and to carry on its
business as and where such business is presently conducted. The Acquired Company
is duly qualified or licensed to do business as a foreign entity in, and, to the
extent applicable, is in good standing under the laws of, each jurisdiction
wherein the character of the properties owned by it, or the nature of its
business, makes such licensing or qualification necessary, except where the
failure to be so qualified would not, individually or in the aggregate, be
expected to be adverse to the Acquired Business. (iii) Governing Documents.
Vectron has provided to Buyer prior to the date hereof an accurate and complete
copy of each Governing Document of the Acquired Company, as in effect as of the
date of this Agreement. (b) Authority. The execution and delivery of this
Agreement and the other documents and instruments to be executed and delivered
by Vectron and Parent pursuant hereto and the consummation by Vectron and Parent
of the transactions contemplated hereby and thereby have been duly authorized by
the Board of Directors and sole stockholder of Vectron and the Board of
Directors of Parent, as applicable. No vote of the stockholders of Parent is
required to consummate the transactions contemplated by this Agreement. No other
corporate act or proceeding on the part of Parent, Vectron or their respective
stockholders is necessary to authorize this Agreement or the other documents and
instruments to be executed and delivered by Parent or Vectron pursuant hereto or
the consummation of the transactions contemplated hereby and thereby. Assuming
the due execution and delivery by the other Party, this Agreement constitutes a
legal, valid and binding agreement of Parent and Vectron, enforceable against
Parent and Vectron in accordance with its terms, except as such may be limited
by bankruptcy, insolvency, reorganization or other Laws relating to or affecting
creditors’ rights generally, and by general equitable principles. The other
documents and instruments to be executed and delivered by Parent, Vectron, the
Equity Seller, any Asset Seller or the Acquired Company pursuant hereto on or
before the Closing Date will have been duly authorized by the Board of Directors
(or similar governing body) of such parties and duly executed and delivered by
such parties on or as of the Closing Date and, when executed



--------------------------------------------------------------------------------



 
[a2017930exhibit103020.jpg]
16 OMM_US:75933001.11 and delivered by each other party thereto, will constitute
legal, valid and binding agreements of such parties, as the case may be,
enforceable against such parties in accordance with their respective terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
Laws relating to or affecting creditors’ rights generally, and by general
equitable principles. (c) Ownership. (i) Schedule 3.1(c)(i) sets forth the name,
jurisdiction of organization and ownership of the Acquired Company and any other
Person in which the Acquired Company has any direct or indirect interest. As of
the date hereof (and as of immediately prior to the Closing), all of the
Acquired Shares are held beneficially and of record by the Equity Seller. The
Acquired Shares constitute all of the issued and outstanding shares of the
Acquired Company and other than the Acquired Shares, there are no outstanding
equity or securities of any kind or nature of the Acquired Company. All of the
Acquired Shares have been duly authorized and validly issued and are fully paid
and non-assessable. There are no (i) securities convertible into or exchangeable
for any capital stock or other securities of the Acquired Company, (ii) options,
warrants, subscriptions, preemptive rights, calls or other rights to purchase or
subscribe to capital stock or other securities of the Acquired Company or
securities or other interests that are convertible into or exchangeable for
capital stock or other securities or interests of the Acquired Company, (iii)
contracts, commitments, agreements, understandings or arrangements of any kind
(other than this Agreement), including proxies, voting trusts and voting
agreements, relating to the issuance, sale or transfer of any capital stock or
other securities or interests of the Acquired Company, any such convertible or
exchangeable securities or other interests or any such options, warrants,
subscriptions, preemptive rights, calls or other rights, (iv) bonds, debentures,
notes or other indebtedness of the Acquired Company having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matter on which the shareholders or other equity holders of the Acquired
Company may vote, (v) obligations to redeem, repurchase or otherwise acquire the
Acquired Shares, or (vi) outstanding or authorized stock appreciation, phantom
stock, profit participation or other similar rights with respect to capital
stock of, or other equity or voting interests in, the Acquired Company. The
Acquired Company has issued and sold the Acquired Shares in compliance with, and
not in violation of any preemptive, subscription or similar rights under, all
applicable Laws in the jurisdiction in which the Acquired Company is organized,
the Governing Documents of the Acquired Company or any Contract to which the
Acquired Company is subject, bound or a party or otherwise. The Acquired Shares
are not liable for additional contributions (keine Nachschusspflicht) and no
repayments or refunds in whole or in part, neither openly nor concealed, have
been made, nor have the Acquired Shares been reduced or impaired by losses or
drawings (Entnahmen). (ii) Schedule 3.1(c)(ii) sets forth the name, jurisdiction
of organization and ownership of any other Person in which the Acquired Company
has any



--------------------------------------------------------------------------------



 
[a2017930exhibit103021.jpg]
17 OMM_US:75933001.11 direct or indirect interest. All equity interests of the
Acquired Company in each such Person are owned, directly or indirectly, free and
clear of all Liens. (d) Title to Acquired Shares. The Equity Seller is the sole
record and beneficial owner of all of the Acquired Shares, free and clear of all
Liens (other than Liens arising under U.S. federal or blue sky securities laws).
The Equity Seller has the power and authority to sell, transfer, assign and
deliver the Acquired Shares to Buyer as provided in this Agreement, and at the
Closing will convey to Buyer good and marketable title to such Acquired Shares,
free and clear of any and all Liens (other than Liens arising under U.S. federal
or blue sky securities laws). (e) No Violation. Neither the execution and
delivery by Parent, Vectron, the Equity Seller, the Acquired Company or any
Asset Seller, as the case may be, of this Agreement or the other documents and
instruments to be executed and delivered by Parent, Vectron, the Equity Seller,
the Acquired Company or any of the Asset Sellers pursuant hereto, nor the
consummation by Parent, Vectron, the Equity Seller, the Acquired Company or any
Asset Seller of the transactions contemplated hereby and thereby (i) will
violate, conflict with or result in any violation of (with or without notice or
lapse of time or both) any term or provision of the Governing Documents of the
Acquired Company, Parent, Vectron, the Equity Seller or any Asset Seller (as
applicable), (ii) will violate or result in any violation of (with or without
notice or lapse of time or both) any Law or Order applicable to Parent, Vectron,
the Equity Seller, any Asset Seller (with respect to the Acquired Assets) or the
Acquired Company, except for such violations, the occurrence of which would not,
individually or in the aggregate, reasonably be expected to be material and
adverse to the Acquired Business, (iii) will require any authorization, consent
or approval by, filing with or notice to any Governmental Entity (including any
authorization, consent or approval required by any Competition Law applicable to
the transactions contemplated hereby and any authorizations, consents,
approvals, filings or notice requirements applicable with respect to the
transfer of the Acquired Shares) except for those identified on Schedule
3.1(e)(iii), (iv) subject to obtaining the consents referred to in Schedule
3.1(e)(iii) or listed on Schedule 3.1(e)(iv), will require any consent of or
notice to any Person, or violate or conflict with, or constitute a default (or
an event that, with notice or lapse of time, or both, would constitute a
default) under, or will result in the termination of, or give a right to
terminate or cancel under, or accelerate the performance required by, or result
in the creation of any Lien upon any of the Acquired Shares or any Lien (other
than Permitted Liens) upon any of the Acquired Assets, or assets of the Acquired
Company, in each case under the express terms of any Material Contract to which
any Asset Seller (with respect to the Acquired Assets), the Equity Seller or the
Acquired Company is a party or by which any Asset Seller (with respect to the
Acquired Assets) the Equity Seller, the Acquired Company or any of their
respective assets or properties are bound or affected, except, in each case, for
such violations, conflicts, defaults, terminations, accelerations or Liens that
would not, individually or in the aggregate, reasonably be expected to be
material and adverse to the Acquired Business, or (v) will cause a loss or
adverse modification of any license, permit, approval, authorization or consent
of any Governmental Entity used or held with respect to the Acquired Business
except, in each case, for such violations, conflicts, defaults, terminations,
accelerations or Liens that



--------------------------------------------------------------------------------



 
[a2017930exhibit103022.jpg]
18 OMM_US:75933001.11 would not, individually or in the aggregate, reasonably be
expected to be material and adverse to the Acquired Business. (f) Financial
Statements; Books and Records. (i) Schedule 3.1(f)(i) contains copies of (i) the
unaudited consolidated balance sheets of the Acquired Business as of December
31, 2015 and December 31, 2016 (the “Balance Sheet Date”) and the related
unaudited consolidated statements of profit and loss of the Acquired Business
for years then- ended, (ii) the unaudited balance sheet of the Acquired Company
as of December 31, 2015 and the Balance Sheet Date, and the related unaudited
statements of profit and loss of the Acquired Company for the years then-ended,
(iii) the unaudited consolidated balance sheet of the Acquired Business as of
September 30, 2017 and the related unaudited consolidated statement of profit
and loss for the nine (9) month period then-ended (September 30, 2017 being the
“Reference Date”), and (iv) the unaudited balance sheet of the Acquired Company
as of the Reference Date and the related unaudited statement of profit and loss
for the nine (9) month period then-ended (such financial statements in the
foregoing clauses (i) through (iv), the “Financial Statements”). (ii) Except
expressly as set forth in Schedule 3.1(f)(ii), the Financial Statements have
been prepared from the books and records of the Acquired Business and the
Acquired Company, as applicable, and in conformity with GAAP (as modified by the
Accounting Principles) applied on a consistent basis throughout the periods
indicated therein. The Financial Statements fairly and accurately present in all
material respects the financial condition and results of operations of the
Acquired Business and the Acquired Company on a consolidated basis as of their
respective dates and for the respective periods covered thereby. Parent,
Vectron, the Equity Seller, the Acquired Company and the Asset Sellers have in
place systems and processes that are designed and adequate to (x) provide
reasonable assurances regarding the reliability of the Financial Statements and
(y) in a timely manner, accumulate and communicate to the Acquired Business’s
and the Acquired Company’s principal executive officers and principal financial
officers the type of information that is required to be disclosed in the
Financial Statements. None of Parent, Vectron, the Equity Seller, any other
Asset Seller or the Acquired Company nor, to Vectron’s knowledge, any employee,
auditor, accountant or representative of any of the foregoing, has received or
otherwise had or obtained knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding the inadequacy of such systems and
processes or the accuracy or integrity of the Financial Statements. (iii) Except
(A) as expressly set forth in Schedule 3.1(f)(iii), (B) to the extent expressly
set forth in the Financial Statements, (C) for Liabilities incurred in the
ordinary course of business since the Reference Date and (D) for performance
obligations under Contracts entered into in the ordinary course of business, the
Acquired Business (excluding, for the avoidance of doubt, the Excluded
Liabilities) does not have, and the Assumed Liabilities do not include,



--------------------------------------------------------------------------------



 
[a2017930exhibit103023.jpg]
19 OMM_US:75933001.11 any Liabilities of a type that would be required to be set
forth in a balance sheet completed in accordance with GAAP. The Acquired
Business does not have any “off-balance sheet arrangements” (as such term is
defined in Item 303(a)(4) of Regulation S-K promulgated under the Securities
Exchange Act of 1934, as amended. (iv) The books and records of the Acquired
Business and the Acquired Company are correct and complete in all material
respects. (g) Tax Matters. Except as set forth in Schedule 3.1(g): (i) Tax
Returns. All material Tax Returns required to have been filed by or with respect
to the Acquired Business, the Acquired Company or the Acquired Assets have been
timely filed (taking into account extensions properly obtained). All Taxes due
with respect to such Tax Returns have been timely paid. No extension of time
within which to file any such Tax Return is in effect. No claim has ever been
made by a Governmental Entity in a jurisdiction where the Acquired Company does
not file Tax Returns or Vectron or its Affiliates do not file Tax Returns with
respect to the Acquired Assets that it is or may be required to file any such
Tax Returns in that jurisdiction. (ii) Audits. No written waiver of any statute
of limitations relating to Taxes for which the Acquired Company is liable has
been granted. There is no material Proceeding pending with respect to Taxes
payable by the Acquired Company. All material deficiencies asserted in writing
or assessments made in writing as a result of any examination of the Tax Returns
referred to in Section 3.1(g)(i) have been paid in full or otherwise resolved.
There are no Liens for Taxes upon the assets of the Acquired Company or the
Acquired Assets except for Permitted Liens. (iii) Withholding Taxes. All
material Taxes which the Acquired Company is required by Law to withhold or to
collect for payment or Vectron or its Affiliates is required by Law to withhold
with respect to the Acquired Assets have been duly withheld and collected and
have been paid to the appropriate Governmental Entity or set aside or reserved
on the books of the Acquired Company. (iv) The Acquired Company will not be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any Tax period (or portion thereof) ending after the
Closing Date as a result of: (A) the application of Section 481 of the Code (or
any corresponding or similar provisions of state, local or foreign Tax Laws) to
accounting methods employed prior to the Closing, (B) any “closing agreement,”
as described in Section 7121 of the Code (or any corresponding or similar
provision of state, local or foreign Tax Law) executed on or prior to the
Closing Date, (C) any installment sale or open transaction made on or prior to
the Closing Date or (D) any prepaid amount received on or prior to the Closing
Date.



--------------------------------------------------------------------------------



 
[a2017930exhibit103024.jpg]
20 OMM_US:75933001.11 (v) The Acquired Company is not, and at no time since
December 31, 2013, has been, a member of a consolidated, combined, unitary or
aggregate group. The Acquired Company does not have any liability for the Taxes
of any Person under Treasury Regulations Section 1.1502-6 (or any corresponding
or similar provision of state, local or foreign Tax Law) or as a transferee or
successor or by contract (including any Tax sharing agreement, but other than a
contract entered into in the ordinary course of business, the primary subject
matter of which is not Taxes). (vi) The Acquired Company is not and has never
been a party to a transaction or contract that is in conflict with the Tax rules
on transfer pricing in any relevant jurisdiction. All applicable transfer
pricing rules have been complied with by the Acquired Company, and all
documentation required by all relevant transfer pricing Laws has been timely
prepared by the Acquired Company. Notwithstanding anything to the contrary in
this Agreement, except as expressly provided otherwise in this Agreement, this
Section 3.1(g) contains the sole representations and warranties of Vectron with
respect to Tax matters and nothing in this Section 3.1(g) (other than with
respect to clause (iv) above) shall cause Vectron to be liable for any Taxes for
which Vectron is not expressly liable pursuant to Section 5.1 (relating to Tax
matters). (h) Absence of Certain Changes. (i) Since the Balance Sheet Date,
there have been no changes in the results of operations or financial condition
of the Acquired Business which have had or would reasonably be expected to have
a Material Adverse Effect. (ii) Except as set forth in Schedule 3.1(h), since
the Balance Sheet Date through the date hereof, the Acquired Business has been
conducted in the ordinary course consistent with past practice. Without limiting
the generality of the foregoing, since the Balance Sheet Date through the date
hereof, except as set forth in Schedule 3.1(h), none of the Acquired Company,
the Equity Seller or any of the Asset Sellers (with respect to the Acquired
Assets) has taken any action which, if taken after the date hereof and prior to
the Closing, would require the consent of Buyer pursuant to Section 4.2 (other
than (e), (g), (h), (i), (j), (o), (r), (s) or, with respect to the foregoing
clauses, (u)). (i) No Proceedings. Except as set forth in Schedule 3.1(i), as of
the date hereof, there are no outstanding Orders involving the Acquired Business
and there are no Proceedings pending or, to Vectron’s Knowledge, threatened in
any local, state, federal or foreign jurisdiction involving the Acquired
Business, except as would not, individually or in the aggregate, reasonably be
expected to be material and adverse to the Acquired Business. (j) Compliance
With Laws and Orders. Except as set forth in Schedule 3.1(j)(i), (i) none of
Parent, Vectron, the Equity Seller, the Acquired Company or any Asset Seller is
conducting, or has conducted since January 1, 2014, the Acquired



--------------------------------------------------------------------------------



 
[a2017930exhibit103025.jpg]
21 OMM_US:75933001.11 Business in material violation of any applicable Laws or
Orders, and (ii) since January 1, 2014, none of Parent, Vectron or any of their
respective Affiliates has received written notice from any Governmental Entity
indicating that the Acquired Business is not being conducted in all material
respects in accordance with applicable Law or Orders. Except as set forth in
Schedule 3.1(j)(ii), since January 1, 2014 the Acquired Company has not received
or been granted any governmental subsidies or grants (state aids as well as EU
subsidies or benefits from public/private partnerships) (“Public Grants”). Any
Public Grants applied for, received and used by the Acquired Company has been so
applied for, received and used in accordance in all material respects with the
applicable regulations. No such Public Grant’s validity depends on the
employment by the Acquired Company of a certain number of employees in specific
business operations or regions or the business operations being continued or at
a certain location or at all. None of the Public Grants will become repayable as
a consequence of the Transaction. (k) Licenses and Permits. Except as set forth
on Schedule 3.1(k) the Acquired Company and each Asset Seller (with respect to
the Acquired Assets), owns, holds or possesses all licenses, permits, approvals,
authorizations and consents of all Governmental Entities (the “Acquired
Permits”) required for the conduct of the Acquired Business substantially as it
is conducted (the “Acquired Permits”), except for failures to have such
licenses, permits, approvals, authorizations or consents that (i) would be
readily obtainable by any qualified applicant without undue burden in the event
of any lapse, termination, cancellation or forfeiture thereof and (ii) would
not, individually or in the aggregate, reasonably be material and adverse to the
Acquired Business. The Acquired Business is in material compliance with all
Acquired Permits. (l) Environmental Matters. Except as set forth in Schedule
3.1(l): (i) the operations of the Acquired Business in, on or at the Acquired
Real Property are, and since January 1, 2014 have been, in material compliance
with all applicable Environmental Laws and all permits, licenses, registrations
and other authorizations required to be obtained with respect to the operations
of the Acquired Business under applicable Environmental Laws (“Environmental
Permits”), and there are no failures to comply with such Environmental Laws or
with such Environmental Permits that would, individually or in the aggregate,
reasonably be expected to have the effect of preventing, delaying, making
illegal or otherwise interfering in any material respect with the transactions
contemplated hereby; (ii) since January 1, 2014, no Hazardous Substances have
been produced, sold, used, stored, transported, handled, Released, discharged or
disposed of at or from the Acquired Real Property, or any real property
previously owned, leased or operated by the Acquired Company or any predecessor
entity for which the Acquired Company would have Liability under Environmental
Laws, in a manner that materially violated or would give rise to material
Liability under, any applicable Environmental Law, and there are no such
violations that would, individually or in the aggregate, reasonably be expected
to have the effect



--------------------------------------------------------------------------------



 
[a2017930exhibit103026.jpg]
22 OMM_US:75933001.11 of preventing, delaying, making illegal or otherwise
interfering in any material respect with the transactions contemplated hereby;
(iii) to Vectron’s Knowledge, no facts, events or conditions relating to any
Acquired Real Property or any property previously owned, leased or operated by
the Acquired Company will prevent, hinder or limit continued compliance with any
Environmental Laws by the Acquired Company or in connection with the Acquired
Business, or would reasonably be expected to give rise to any material Liability
under Environmental Laws on the part of the Acquired Company or in connection
with the Acquired Business, including any investigatory, remedial or corrective
obligations, or would reasonably be expected to have the effect of preventing,
delaying, making illegal or otherwise interfering in any material respect with
the transactions contemplated hereby; (iv) there are no Proceedings instituted
or pending or, to Vectron’s Knowledge, threatened against the Acquired Company
or against Vectron or its Affiliates in respect of the Acquired Business that
arise out of any alleged violation of or Liability under Environmental Laws that
relate to either (A) the operation of the Acquired Business, or (B) any Release
of Hazardous Substances at, from, in, to, on or under any Acquired Real Property
or any off-site locations to which Hazardous Substances were transported from
any property currently or previously owned, leased or operated in connection
with the Acquired Business for treatment, storage, handling, reuse, recycling,
or disposal; (v) all Environmental Permits required to operate the Acquired
Business have been obtained, all renewals of such Environmental Permits have
been timely applied for, and none of Vectron, its Affiliates or the Acquired
Company has received notice from a Governmental Entity of any proposed
termination or adverse modification of any such Environmental Permit; and (vi)
Neither the Acquired Company nor any Asset Seller has agreed to indemnify any
other Person for any violation of, or Liability arising under, any Environmental
Law with respect to the Acquired Company and any Acquired Real Property or any
real property previously owned, leased or operated by the Acquired Company.
Parent and Vectron have provided to Buyer all environmental assessments,
studies, audits, or other material environmental analyses in their reasonable
possession or control relating to the Acquired Business or to the Acquired Real
Property. Notwithstanding anything to the contrary contained herein, none of the
representations and warranties contained elsewhere in this Section 3.1 shall
relate to environmental matters, which are exclusively the subject of this
Section 3.1(l). (m) Title to the Acquired Assets; Sufficiency of Assets. (i)
Except as expressly set forth on Schedule 3.1(m)(i), each Asset Seller has good
and valid title in or valid leasehold interests with respect to (or, in



--------------------------------------------------------------------------------



 
[a2017930exhibit103027.jpg]
23 OMM_US:75933001.11 the case of occupancy agreements, valid right to use) all
of the Acquired Assets owned by such Asset Seller and the Acquired Company has
good and valid title in or valid leasehold interests with respect to (or, in the
case of occupancy agreements, valid right to use) all of its assets, as
applicable, and the Acquired Assets owned by each Asset Seller and the assets
owned by the Acquired Company are held free and clear of all Liens other than
Permitted Liens and Permitted Real Property Exceptions. The delivery by the
Asset Sellers of the instruments of transfer of ownership contemplated by this
Agreement will vest in Buyer good, valid and exclusive title to the Acquired
Assets, free and clear of all Liens (other than Permitted Liens and Permitted
Real Property Exceptions). Except as expressly set forth on Schedule 3.1(m)(i),
none of the Excluded Assets is necessary to operate the Acquired Business in the
manner in which it is currently conducted or has been conducted by Vectron prior
to the date hereof. None of Parent, Vectron or any other Person (other than the
Asset Seller (solely with respect to the Acquired Assets) and the Acquired
Company) owns or licenses, or has any interest in, any asset, property, real or
personal, tangible or intangible (including any domain names, websites or other
Intellectual Property) that is used, held for use or intended for use in
connection with or relating to the Acquired Business. (ii) Except as expressly
set forth on Schedule 3.1(m)(ii), the Acquired Assets, the assets of the
Acquired Company and the services to be provided to Buyer under any Transition
Services Agreement constitute all services, rights, title, interests and other
assets, tangible and intangible, that are used in connection with or related to
the Acquired Business. The Acquired Assets, the assets of the Acquired Company
and the services to be provided to Buyer under any Transition Services Agreement
are together sufficient to conduct of the Acquired Business immediately
following the Closing in substantially the same manner as conducted as of the
date of this Agreement and the Closing Date. The Acquired Assets and the assets
of the Acquired Company are in good working condition and repair (subject to
normal wear and tear). (n) Real Property. (i) Schedule 3.1(n)(i) sets forth a
true and complete list of (A) all real property leasehold and subleasehold
interests or rights to use or occupy in or to the Acquired Company and Asset
Sellers (the “Acquired Leased Real Property”), such list specifying the Acquired
Company or Asset Seller which holds such interest or right to use or occupy and
the related address of the Acquired Leased Real Property, (B) all leases,
subleases, licenses and other agreements for the use and occupancy of real
property where the Acquired Company and Asset Sellers are the tenant or the
landlord (the “Leases”), such list specifying the Acquired Company or Asset
Seller and other party thereto, as well as the address, and for the Leases, in
each case specifying the Acquired Leased Real Property related thereto and (C)
all real property owned, or hereditary building rights held by, the Acquired
Company and Asset Sellers (to the extent related to the Acquired Business) (the
“Acquired Owned Real Property” and, together with the Acquired



--------------------------------------------------------------------------------



 
[a2017930exhibit103028.jpg]
24 OMM_US:75933001.11 Leased Real Property, the “Acquired Real Property”), any
Liens (other than Permitted Real Property Exceptions) relating thereto, and the
Asset Seller or Acquired Company which owns such Acquired Owned Real Property,
as well as the address of such Acquired Owned Real Property. The Acquired Real
Property constitutes all of the real property used, held for use or intended for
use in the Acquired Business; and none of the Asset Sellers or the Acquired
Company is a party to any agreement or option to purchase or lease any real
property or interest therein, except as set forth on Schedule 3.1(n)(i) with
respect to property under which such Asset Seller or the Acquired Company is the
landlord or tenant. (ii) The Acquired Company and each Asset Seller identified
in Schedule 3.1(n)(i) has valid leasehold or subleasehold interests or rights to
use or occupy in or to the Acquired Leased Real Property, subject only to
Permitted Real Property Exceptions. Each Lease is in full force and effect and
to the Knowledge of Vectron, there exists no fact or circumstance based on which
any Lease could be prematurely terminated. None of the Acquired Company or any
of the Asset Sellers, as applicable, is in or, to the Knowledge of Vectron, is
alleged to be in, material breach or default under any Lease, and to the
Knowledge of Vectron, no other party to any Lease is in material breach or
default under any Lease. (iii) Either the Acquired Company or an Asset Seller
identified in Schedule 3.1(n)(i) owns good and marketable, fee simple title to
the Acquired Owned Real Property, subject only to Permitted Real Property
Exceptions. Other than the Acquired Company or any Asset Seller, no Person will
be leasing, using or occupying any portion of the Acquired Owned Real Property
as of the Closing Date. (iv) With respect to the Acquired Owned Real Property:
(A) it is not subject to any pending or, to Vectron’s Knowledge, threatened
fire, health, safety, building, zoning or other land use regulatory proceedings
or proceeding by any Governmental Entity or any quasi-public authority; (B)
there are no parties in possession of the Acquired Owned Real Property except
the Acquired Company or the applicable Asset Seller; (C) none of the Acquired
Company or any of the Asset Sellers has received any written notice of a
violation or claimed violation of any Law affecting the Acquired Owned Real
Property; and (D) it is not subject to any Order to be sold or condemned,
expropriated or otherwise taken by any Governmental Entity with or without
payment of compensation therefor and, to the Knowledge of Vectron, no such
condemnation, expropriation or taking has been proposed which would materially
detract from the value of the Acquired Owned Real Property or materially impair
the existing use thereof. (v) All buildings, structures, fixtures, building
systems and all components thereof (collectively, the “Improvements”) located on
the Acquired Owned Real Property are in good condition and structurally sound
(subject to normal wear) and are sufficient for the operation of the Acquired
Business as currently conducted. All mechanical and other systems located in
such Improvements, taken as a whole with respect to each such Improvement, are
in



--------------------------------------------------------------------------------



 
[a2017930exhibit103029.jpg]
25 OMM_US:75933001.11 good operating condition, subject to normal wear, and are
sufficient for the operation of the Acquired Business as presently conducted.
None of the Acquired Owned Real Properties is subject to any encumbrance which
reduces the value or usability of such Acquired Owned Real Property. (o)
Material Contracts. Schedule 3.1(o) sets forth a list, as of the date of this
Agreement, of each of the following types of Contracts to which the Acquired
Company or any Asset Seller (with respect to the Acquired Assets) is a party, to
which the Acquired Business is subject to or that is used in the Acquired
Business (each, a “Material Contract”): (i) any Contract for the purchase (by
the Acquired Company or any Asset Seller (with respect to the Acquired Assets))
of services, supplies, raw materials, components or equipment (other than an
employment contract) which involved the payment of more than $200,000 in the
aggregate in the fiscal year ended December 31, 2016, or that obligates the
Acquired Company to pay an amount in excess of $200,000 during any twelve (12)
month period after the date hereof; (ii) any Contract for the sale (by the
Acquired Company or any Asset Seller (with respect to the Acquired Assets)) of
any services or products which involved the receipt of more than or $200,000 in
the aggregate in the fiscal year ended December 31, 2016, or pursuant to which
the Acquired Business expects to accrue revenue in excess of $200,000 during the
fiscal year ending December 31, 2017 or any twelve (12) month period after the
date hereof; (iii) any Contract for capital expenditures involving payments of
more than (A)$200,000 in the aggregate during the fiscal year ended December 31,
2016, the fiscal year ending December 31, 2017 or any twelve (12) month period
after the date hereof; (iv) any employment Contract with a Current Employee
involving Liability for payment of annual base wages or salaries in excess of
$150,000 after the date hereof; (v) any partnership, joint venture, strategic
alliance or other similar Contract involving a sharing of profits, losses, costs
or Liabilities with any other Person or involving sharing of equity; (vi) any
personal property lease or other Contract under which (A) any tangible personal
property used or operated in the Acquired Business is owned by another Person or
(B) the Acquired Company permits any third party to hold or operate any tangible
personal property owned or controlled by the Acquired Company, in each case
involving future Liability for annual rental payments in excess of $100,000 for
each such Contract; (vii) any commission and/or sales Contract with (A) any
partner of the Acquired Business or distributor of any products providing for
the payment of any



--------------------------------------------------------------------------------



 
[a2017930exhibit103030.jpg]
26 OMM_US:75933001.11 commissions or other sales compensation to any employees
or agents of such partner or distributor and pursuant to which payments were
made by or on behalf of the Acquired Business in excess of $100,000 during the
fiscal year ending December 31, 2016, or (B) under which a firm or other
organization provides commission or sales-based services to or for the Acquired
Business pursuant to which payments were made by or on behalf of the Acquired
Business in excess of $100,000 during the fiscal year ending December 31, 2016;
(viii) any Contract pursuant to which (i) the Acquired Company has guaranteed or
otherwise agreed to cause or insure or (ii) any Asset Seller or the Acquired
Company has pledged any of the Acquired Assets or any assets of the Acquired
Company to secure, the performance or payment of, any obligation or other
liability of any Person, in each case that is material to the Acquired Business;
(ix) any Contract prohibiting the Acquired Company from freely engaging in any
line of business, or containing covenants that limit or purport to limit the
ability of the Acquired Company or the use of the Acquired Assets to (A) compete
in any business or with any Person or in any geographic area, (B) sell, supply,
provide or distribute any service or product, (C) hire or solicit Persons for
employment, (D) incur or guarantee any Indebtedness or grant a Lien on the
assets of the Acquired Company or the Acquired Assets, or (E) use or enforce any
Acquired IP, including, in each case, any nondisclosure, non- competition,
settlement, coexistence, standstill or confidentiality agreements, in each case
that is material to the Acquired Business; (x) any collective bargaining
agreement or other Contract with any collective bargaining representative or
other Contracts with a labor union, labor organization or similar body; (xi) any
settlement or similar Contract pursuant to which the Acquired Company is
obligated to pay consideration in excess of $100,000 after the date hereof with
respect to a Proceeding; (xii) any Contract that relates to any prior (within
the past three (3) years) or future disposition or acquisition of (A) any
Acquired Assets or (B) properties, assets or any interest in any business
enterprise valued in excess of $50.000 by the Acquired Company, or any merger or
business combination with respect to the Acquired Company (in each case other
than transactions that consist of solely capital expenditures); (xiii) any
Contract (A) providing for the Acquired Company to be the exclusive provider or
preferred provider of any product or service to any Person or that otherwise
involves the granting by any Person to the Acquired Company of exclusive or
preferred rights of any kind, (B) providing for any Person to be the exclusive
or preferred provider of any product or services to the Acquired Company or that
otherwise involves the granting by the Acquired Company to



--------------------------------------------------------------------------------



 
[a2017930exhibit103031.jpg]
27 OMM_US:75933001.11 any Person of exclusive or preferred rights, (C) granting
to any Person a right of first refusal or right of first offer on the sale of
any part of the business of the Acquired Company or any of the Acquired Assets
or (D) containing a provision of the type commonly referred to as “most favored
nation” provision for the benefit of a Person other than the Acquired Company,
in each case that is material to the Acquired Business; (xiv) any development,
marketing, resale, distribution or similar arrangement relating to any product
or service involving annual payments to, from, on behalf of or for the benefit
of the Acquired Business in excess of $150,000; (xv) any sales representative,
original equipment manufacturer, value added re-seller, remarketer or other
Contract for distribution of products or services of or for the benefit of the
Acquired Business, or the products or services of any other Person, in each case
pursuant to which more than $100,000 was paid by or on behalf of the Acquired
Business in the fiscal year ending December 31, 2016; (xvi) any Contract or
group of Contracts with any customer or third party to provide support or
maintenance, including to develop or customize any product or service, or to
provide, support, customize or develop any third-party product, service or
platform involving annual payments to or from the Acquired Company in excess of
$200.000; (xvii) any Contract with any Governmental Entity; (xviii) any material
outsourcing agreements; (xix) any Affiliate Agreements; (xx) any Contract
pursuant to which the Acquired Company (i) is granted or obtains any assignment
of or right to any Intellectual Property, including any license agreements,
coexistence agreements, assignment agreements or covenants not to sue (other
than “shrinkwrap” or “clickwrap” licenses or agreements for commercially
available off-the-shelf software, or licenses granted by customers to use
intellectual property solely in connection with the manufacture or supply by the
Acquired Company of products or services under commercial Contracts with such
customers), (ii) is restricted in its right to use or register any Intellectual
Property, or (iii) makes any assignment of, grants any other Person any right
under, or permits any other Person to use, enforce, or register any Intellectual
Property, including any license agreements, coexistence agreements, assignment
agreements, or covenants not to sue (other than non- exclusive licenses that are
(A) licenses granted to suppliers to use intellectual property solely in
connection with the manufacture or supply to the Acquired Company of products or
services under commercial Contracts with such suppliers; or (B) licenses granted
by the Acquired Company to customers or end



--------------------------------------------------------------------------------



 
[a2017930exhibit103032.jpg]
28 OMM_US:75933001.11 users of the products or services of the Acquired Company
to use intellectual property embedded or otherwise embodied in such products or
services solely as necessary to use such products and services); (xxi) any
Contract pursuant to which any Asset Seller (i) is granted or obtains any
assignment of or right to any Acquired Asset IP, including any license
agreements, coexistence agreements, assignment agreements, or covenants not to
sue, (ii) is restricted in its right to use or register any such Intellectual
Property, or (iii) makes any assignment of, grants any other Person any right
under, or permits any other Person to use, enforce or register any such
Intellectual Property, including any license agreements, coexistence agreements,
assignment agreements or covenants not to sue (other than non-exclusive licenses
that are (A) licenses granted to suppliers to use intellectual property solely
in connection with the manufacture or supply to such Asset Seller of products or
services under commercial Contracts with such suppliers; or (B) licenses granted
by such Asset Seller to customers or end users of the products or services of
such Asset Seller to use intellectual property embedded or otherwise embodied in
such products or services solely as necessary to use such products and
services); (xxii) any Contract that is with a Top Customer or Top Supplier; and
(xxiii) any Contract (other than Leases) that is otherwise material to the
Acquired Business and/or the Acquired Company. Except as set forth in Schedule
3.1(o), each Material Contract listed in Schedule 3.1(o) or required to be
listed in Schedule 3.1(o) is in full force and effect, and constitutes legal,
valid and binding obligations of the Acquired Company or Asset Seller that is
party thereto and, to Vectron’s Knowledge, the other party or parties thereto,
enforceable in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
creditors’ rights generally, and by general equitable principles. Except as set
forth in Schedule 3.1(o), the Acquired Company and each Asset Seller is in
compliance in all material respects with all terms and requirements of each
Material Contract to which it is a party and, to Vectron’s Knowledge, each other
party thereto is in compliance in all material respects with all terms and
requirements of each Material Contract. Except as set forth in Schedule 3.1(o),
none of the Acquired Company or the Asset Seller that is a party thereto has
received any written notice from any party terminating any Material Contract or
exercising any option not to renew thereunder. Except as set forth in Schedule
3.1(o), none of the Acquired Company or the Asset Seller that is a party thereto
has received any written show cause notices, written cure notices or written
negative determinations of responsibility with respect to any Material Contract
and none of the Acquired Company or such Asset Seller has asserted any claim or
request for equitable adjustment requesting any material amount of money,
interpretation of material contract terms or other material relief under any
Material Contract. (p) Employee Benefits. (i) Except for plans or programs
sponsored or administered by a Governmental Entity, Schedule 3.1(p)(i) lists
each “employee benefit plan” (as



--------------------------------------------------------------------------------



 
[a2017930exhibit103033.jpg]
29 OMM_US:75933001.11 defined in Section 3(3) of ERISA and whether or not
subject to ERISA, including, for the avoidance of doubt, all pension schemes
applicable to the Acquired Company), and each other stock option, stock
appreciation right, phantom stock, restricted stock, severance, termination,
incentive or other material compensation plan, program, arrangement, agreement
or understanding maintained or contributed to by Vectron or any of its
Affiliates either (1) for the benefit of any Current Employee (including
employees employed by and managing directors of the Acquired Company) (the
“Acquired Company Employees”)) or (2) with respect to which the Acquired Company
has or may have any Liability (contingent or otherwise) (collectively, the
“Benefits Plans”), in each case, identifying whether such Benefit Plan is a
Retained Benefit Plan or an Assumed Benefit Plan. With respect to each Assumed
Benefit Plan, to the extent applicable, Vectron has provided to Buyer a copy of
the plan document and amendments thereto, any current written plan summary, the
most recent annual report and the most recent actuarial report. (ii) Each
Assumed Benefit Plan has been maintained in material compliance with all
applicable Laws and Tax regulations and the provisions of such Benefit Plan.
Each Benefit Plan intended to be qualified under Section 401(a) of the Code has
obtained a currently effective favorable determination letter from the Internal
Revenue Service as to its qualified status (or the qualified status of the
master or prototype form on which it is established). (iii) No material
Proceeding (excluding claims for benefits incurred in the ordinary course) has
been brought or is pending or, to the Knowledge of Vectron, is threatened
against or with respect to any Assumed Benefit Plan. (iv) No plan currently or
ever in the past six years maintained, sponsored, contributed to or required to
be contributed to by Vectron, any of its Affiliates or any of their respective
current or former ERISA Affiliates is or during such period was (A) a
“multiemployer plan” as defined in Section 3(37) of ERISA, (B) a plan described
in Section 413 of the Code, (C) a plan subject to Title IV of ERISA, or (D) a
plan subject to the minimum funding standards of Section 412 of the Code or
Section 302 of ERISA. (v) No Benefit Plan provides, or reflects or represents
any liability to provide, benefits (including, without limitation, death or
medical benefits), whether or not insured, with respect to any Current Employee
(or former employee who would be a Current Employee if employed by an Asset
Seller on the date hereof), or any spouse or dependent of any such employee,
beyond the employee’s retirement or other termination of employment with Vectron
or any of its Affiliates other than coverage mandated by Part 6 of Title I of
ERISA or Section 4980B of the Code or coverage that is continued during any
severance period pursuant to any employment contract or severance policy set
forth on Schedule 3.1(p)(i).



--------------------------------------------------------------------------------



 
[a2017930exhibit103034.jpg]
30 OMM_US:75933001.11 (q) Labor Matters. (i) Schedule 3.1(q)(i) contains a true
and complete list, as of the date the data was posted to the dataroom, of all
Current Employees and identifies for each such Current Employee, his or her: (i)
job position, (ii) hourly rate of compensation or base salary (as applicable)
and 2017 target AIP incentive (if applicable) or (iii) commencement date of
employment with Vectron or one of its Affiliates; provided, however, that such
list shall be redacted as required under applicable Law. The Acquired Company
does not employ any freelancers or leased employees (Leiharbeitnehmer) and does
not lease its employees to any third party. There are no restructuring measures
in place or planned which could affect the employment relationship of any
Acquired Company Employee. (ii) As of the date hereof, the Acquired Company has,
and as of the Closing Date, the Acquired Company will have, paid in full all
remuneration and other claims of the Acquired Company Employees due under the
respective employment Contracts, the applicable collective bargaining agreements
and the works council agreements or as a result of the transactions contemplated
by this Agreement, and has punctually paid all Taxes and social security
contributions related thereto. (iii) Except as set forth on Schedule
3.1(q)(iii), (A) in the three (3) years prior to the Closing Date, no work
stoppage, slowdown, or labor strike against any Asset Seller is or has been
pending or reasonably anticipated or, to Vectron’s Knowledge, threatened with
respect to the Current Employees, nor has any Asset Seller suffered any strike,
picketing or work stoppage by any group of Current Employees during such period;
(B) to Vectron’s Knowledge, there are no ongoing activities or proceedings of
any labor union to organize any Current Employees; (C) in the three (3) years
prior to the Closing Date, there have not been, and are not now, any material
Proceedings pending, or, to the Knowledge of Vectron, threatened or reasonably
anticipated relating to any labor, safety or discrimination matters involving
any Current Employees, including material charges of unfair labor practices or
material discrimination complaints, and the Acquired Company has not had any
disputes with any trade unions, works councils or any Acquired Company Employee;
(D) neither the Acquired Company nor any Asset Seller is presently a party to,
or bound by, any collective bargaining agreement or works council agreement with
respect to Current Employees and no collective bargaining agreement or works
council agreement is being negotiated by the Acquired Company or any Asset
Seller with respect to the Current Employees; and (E) each Asset Seller is
currently in material compliance with all applicable Laws in any jurisdiction
relating to the employment of labor, including those related to wages, hours,
collective bargaining, classification of employees and the payment and
withholding of Taxes and other sums as required by the appropriate Governmental
Entity. All mandatory information obligations to inform the economic committee
(Wirtschaftsausschuss) or, as the case may be, the works council (Betriebsrat)
of the Acquired Company have been observed with regard to the sale and transfer
of the Acquired Shares.



--------------------------------------------------------------------------------



 
[a2017930exhibit103035.jpg]
31 OMM_US:75933001.11 (iv) Only one works council exits at the Acquired Company
solely representing the interests of the Acquired Company Employees at the site
in Neckarbischofsheim. All other Acquired Company Employees at the site in
Teltow are not represented by such or any other works council. (r) Intellectual
Property. (i) Schedule 3.1(r)(i) sets forth a list, as of the date hereof, of
the following categories of Acquired Company IP and the Intellectual Property
included in the Acquired Assets (the “Acquired Asset IP” and, collectively with
the Acquired Company IP, the “Acquired IP”): (1) all registered and applied for
Trademarks; (2) all Patents; (3) all registered and applied for Copyrights; and
(4) all Internet domain names. With respect to the Registered IP included in the
Acquired IP (collectively, the “Acquired Registered IP”), Schedule 3.1(r)(i)
sets forth (A) the application, registration or renewal numbers and relevant
filing and/or issuance dates, (B) the jurisdictions where such Intellectual
Property is registered or where such applications have been filed, (C) the
status of such applications and registrations, and (D) the name of the current
registrant or owner of record. (ii) The Acquired Registered IP is valid,
subsisting, and, excluding pending applications, enforceable. The Acquired
Registered IP is in compliance in all material respects with all applicable
legal requirements, and all currently due fees for the prosecution and
maintenance of the Acquired Registered IP have been paid, and all necessary
documents and certificates in connection with such Acquired Registered IP have
been filed with the relevant patent, trademark or other authorities in the
United States or foreign jurisdictions, as the case may be, for the purpose of
maintaining such Acquired Registered IP in full force and effect, except, in
each case, as would not, individually or in the aggregate, reasonably be
expected to be adverse to the Acquired Business. The Acquired Company has
recorded each assignment of rights in Acquired Registered IP to the Acquired
Company or the Asset Seller (as applicable) by a third party with the applicable
Governmental Entity, except, in each case, as would not, individually or in the
aggregate, reasonably be expected to be adverse to the Acquired Business. Except
as set forth on Schedule 3.1(r)(ii), there are no actions that must be taken
within one hundred twenty (120) days after the date of this Agreement, including
the payment of any registration, maintenance or renewal fees or the filing of
any documents, applications or certificates, for the purposes of maintaining,
perfecting, preserving or renewing any Acquired Registered IP. (iii) Except as
otherwise set forth in Schedule 3.1(r)(iii), (A) the Acquired Company is the
sole and exclusive owner of all right, title and interest in and to (free and
clear of all Liens, except Permitted Liens) the Acquired Company IP, including
the Acquired Company IP set forth in Schedule 3.1(r)(i) and (B) an Asset Seller
is the sole and exclusive owner of all right, title and interest in and to (free
and clear of all Liens, except Permitted Liens) the



--------------------------------------------------------------------------------



 
[a2017930exhibit103036.jpg]
32 OMM_US:75933001.11 Acquired Asset IP, including the Acquired Asset IP set
forth next to such Asset Seller’s name in Schedule 3.1(r)(i). (iv) Except as set
forth on Schedule 3.1(r)(iv), (A) since January 1, 2014 until the date hereof,
no Person has asserted in writing or threatened in writing to assert, any claims
(1) contesting the right of any Asset Seller or the Acquired Company to use,
exercise, sell, license, transfer or dispose of any Acquired IP or (2)
challenging the ownership, validity or enforceability of any Acquired IP, (B) no
Acquired IP is subject to any outstanding Order related to or restricting in any
manner the licensing, assignment, transfer, use or conveyance thereof by the
Acquired Company or the Asset Sellers and (C) to Vectron’s Knowledge no Person
is infringing any Acquired IP. (v) Except as expressly set forth in Schedule
3.1(r)(v) or as would not, individually or in the aggregate, be expected to be
material and adverse to the Acquired Business, the operation of the Acquired
Business by the Acquired Company and the Asset Sellers has not, and does not,
infringe, violate or misappropriate the Intellectual Property of any Person.
(vi) The Acquired IP and the Intellectual Property licensed under the Contracts
included in the Acquired Assets or provided pursuant to any Transition Services
Agreement constitute all Intellectual Property used in the operation of the
Acquired Business. (vii) The Acquired Company and the Asset Sellers have taken
reasonable actions to protect, preserve and maintain the confidentiality of all
source code and other material Trade Secrets in the Acquired Assets and the
Acquired Company. To Vectron’s Knowledge, no employee, consultant, contractor or
agent of the Acquired Company or the Asset Sellers has misappropriated or
disclosed without authorization the Trade Secrets that are included in the
Acquired Assets and the Acquired Company. All current and former employees,
consultants, contractors and agents of the Acquired Company and the Asset
Sellers who are or were involved in, or who have participated in or contributed
to, the conception, development, authoring, creation or reduction to practice of
any Acquired IP that is material to the Acquired Business have executed valid
and enforceable agreements assigning all Intellectual Property rights in such
Acquired IP to the Acquired Company or an Asset Seller, as applicable, and, to
Vectron’s Knowledge, none of such employees, consultants, contractors, or agents
are, or have been in, breach of such agreements. The Acquired Company has
validly claimed all inventions of such employees, consultants, contractors and
agents, and there are no unsettled inventor claims by any of the foregoing.
(viii) Except as set forth on Schedule 3.1(r)(viii), (A) no facilities,
resources, or direct funding of any Governmental Entity or any university,
college or other educational institution or research center were used in the
development of any Acquired IP, (B) no Governmental Entity, university, college
or other



--------------------------------------------------------------------------------



 
[a2017930exhibit103037.jpg]
33 OMM_US:75933001.11 educational institution or research center has any
ownership or license rights in any Acquired IP and (C) to Vectron’s Knowledge,
no current or former employee, consultant, contractor, or agent of the Acquired
Company or any Asset Seller who is or was involved in, or who has participated
in or contributed to, the conception, development, authoring, creation or
reduction to practice of any Acquired IP has performed services for any
Governmental Entity, university, college, or other educational institution or
research center during a period of time during which such employee, consultant,
contractor or agent was also performing services for the Acquired Company or any
Asset Seller. (ix) Neither the Acquired Company nor any Asset Seller has
participated in any standards-setting process or industry organization in
connection with or related to the operation of the Acquired Business nor made or
undertaken any commitment or obligation to license, or offer to license, any
Acquired IP as a result of or in connection with its participation in any such
standards-setting process or industry organization. (x) The Acquired Company is
in material compliance with all licenses for Open Source Software used by the
Acquired Business. (xi) Neither the Acquired Company nor any Asset Seller (1)
has disclosed any source code for any software included in the Acquired Assets
to any Person (other than to their employees), or (2) entered into or assumed
any Contract pursuant to which they are or may be required to provide or license
to any Person any such source code or are or may be required to deposit with any
escrow agent or other Person and such source code. (s) Certain Relationships.
Schedule 3.1(s) sets forth as of the date hereof all loans, leases, Contracts or
other arrangements between the Acquired Company, on the one hand, and Parent,
Vectron or any other Affiliate of Parent or Vectron, or any officer, director,
employee, equity holder, partner or member or the forgoing (or any immediate
family member of such Person or any trust, partnership or corporation in which
any of the foregoing Persons has an economic interest (including in the Acquired
Company, the Acquired Business, the Acquired Assets or the Assumed Liabilities)
on the other hand, or pursuant to which any of the foregoing Persons has any
interest in the Assumed Liabilities or in any assets or property used, held for
use or intended for use in the Acquired Business (each, an “Affiliate
Agreement”), in each case other than employment agreements. Except as set forth
in Schedule 3.1(s), as of the date hereof, none of the Acquired Company or any
Asset Seller is indebted to any equityholder, partner, member, director,
officer, employee or Affiliate of the Acquired Company or any Asset Seller (or
any immediate family member of such Person or any trust, partnership or
corporation in which any such Person has an economic interest, or any other
Affiliate of Parent or Vectron), except for amounts due as salaries and bonuses
or other compensation and in reimbursement of expenses, and no such Person is
indebted to the Acquired Company or any Asset Seller.



--------------------------------------------------------------------------------



 
[a2017930exhibit103038.jpg]
34 OMM_US:75933001.11 (t) Insurance. Schedule 3.1(t) contains an accurate list
in all material respects of all policies of insurance held by or for the benefit
of the Acquired Business (including any historic occurrence-based policies in
force), indicating as to each such policy the entity holding such policy and the
entities covered by such policy. All such policies are valid and binding
policies in full force and effect, except as would not reasonably be expected to
be material and adverse to the Acquired Business. (u) Indebtedness. Except as
set forth in Schedule 3.1(u), the Acquired Company does not have any
Indebtedness as of September 30, 2017 and will not have any Indebtedness as of
immediately prior to the Closing. (v) Foreign Corrupt Practices Act. Except as
set forth on Schedule 3.1(v), each of the Equity Seller, the Acquired Company,
the Asset Sellers and their respective Affiliates (and, to Vectron’s Knowledge,
their respective officers, directors, agents, Affiliates, contractors, employees
or other Persons acting on their behalf), in each case, with respect to the
Acquired Business, are and have been since January 1, 2014 in compliance with
all applicable Anti-Corruption Laws, including Export/Import Controls. None of
the Acquired Company, the Equity Seller, the Asset Sellers or their respective
Affiliates have, directly or indirectly, with respect to the Acquired Business:
(i) made or offered or solicited or accepted any contribution, donation, gift,
gratuity, travel, entertainment, bribe, rebate, payoff, influence payment,
kickback, or other payment or anything else of value to or from any Person,
private or public, regardless of what form, whether in money, property or
services (A) to obtain favorable treatment for any business sought, (B) to pay
for favorable treatment for any business obtained, (C) to obtain or pay for
special concessions or for special concession for any business previously
obtained or (D) otherwise to confer any benefit, in the case of clauses (A)
through (C), in violation of any Anti-Corruption Law or the requirements of any
Governmental Entity; (ii) been party to the establishment or maintenance of any
unlawful or unrecorded fund of monies or other assets or property; (iii) been
party to the making of any false or fictitious entries in the books or records
of the Acquired Company or such Asset Seller (with respect to the Acquired
Assets); (iv) accepted or received any unlawful contributions, payments or other
expenditures or (v) since 2014 conducted business with persons, governments
counties or regions that are the target of any economic sanctions regulations
imposed by either the United States or the European Union, including Iran, North
Korea, the Crimean Region of Ukraine, Syria or Cuba. None of the Acquired
Company, any Asset Seller or their respective Affiliates or respective
shareholders is designated on any restricted party list published by any
Governmental Entity (including the Department of Treasury, Office of Foreign
Assets Control’s “Specially Designated Nationals List”, the Department of
Commerce, Bureau of Industry and Security’s “Denied Person List”, the Department
of State, Directorate of Defense Trade Controls’ “Debarred Parties List”), the
United Nations (UN) financial sanctions list, and financial sanctions lists
enacted by EU member state pursuant to UN, EU and national regimes. The Acquired
Company operates under a compliance program and internal controls of Parent that
are reasonably designed to mitigate the risk of non-compliance with
Anti-Corruption Laws. (w) Fees. Except as set forth in Schedule 3.1(w), no
broker, finder, financial advisor or investment banker is entitled to any
broker’s, finder’s, financial advisor’s or



--------------------------------------------------------------------------------



 
[a2017930exhibit103039.jpg]
35 OMM_US:75933001.11 investment banker’s fees or commissions or similar
payments in connection with the transactions provided for herein or contemplated
hereby or in connection with the negotiation of this Agreement based upon
arrangements made by and on behalf of the Acquired Company. (x) Customers and
Suppliers. Schedule 3.1(x) lists the names of the ten (10) largest customers
(the “Top Customers”) and the ten (10) largest suppliers (the “Top Suppliers”)
(measured in each case by dollar volume of purchases, sales or services provided
during the fiscal year) of the Acquired Business, taken as a whole, and the
dollar amount of purchases, sales or services provided which each such customer
or supplier represented during the fiscal years ended December 31, 2016 and
December 31, 2015 and for the nine-months ended September 30, 2017. Since
January 1, 2016, there has not been any termination, cancellation or material
limitation of, or any materially adverse change in, the business relationship of
the Acquired Business with any Top Customer or Top Supplier, and no customer of
the Acquired Business has claimed any credit or refund for products sold or
services rendered or to be rendered by the Acquired Business pursuant to any
Contract or purchase order. To Vectron’s Knowledge, there exists no threatened
termination, cancellation or material limitation of the business relationship of
the Acquired Business with any Top Customer or Top Supplier. (y) Accounts
Receivable. The accounts receivable reflected in the Financial Statements and
reflected on the books and records of the Acquired Business represent valid
obligations arising from bona fide transactions entered into by the Acquired
Company or the Asset Sellers, as applicable, involving the sale of goods or the
rendering of services in the ordinary course of business consistent with past
practice. There is no contest, claim, defense, dispute or right of setoff under
any Contract or purchase order with any obligor of an account receivable
relating to the amount or validity of such account receivable which has not been
reserved for in the Financial Statements. As of the Closing, the Acquired
Company or the Asset Sellers, as applicable, have taken all reasonable efforts
to collect in full on all accounts receivable when due. (z) Inventory. The
inventory of the Acquired Business consists of items of a quantity and quality
salable and merchantable, in each case, in the ordinary course of business,
except for adequate reserves pertaining to obsolete, spoiled or excess items set
forth in the Financial Statements. Except as set forth on Schedule 3.1(z), none
of the Acquired Business’s inventory is being held by any Person on a
consignment basis or is otherwise located off of the premises of the Acquired
Real Property (other than inventory en route for delivery to customers in the
ordinary course). (aa) Backlog. Schedule 3.1(aa) sets forth the aggregate amount
of the Backlog of orders of the Acquired Business for the sale or lease of
products or services as of the date hereof, for which revenues have not been
recognized by the Acquired Business. (bb) Products Liability; Product
Warranties. During the three (3) years preceding the Closing Date, none of
Parent, Vectron, the Equity Seller, any Asset Seller (in each case, as to any
Acquired Assets) or the Acquired Company has received any written notice by any
Governmental Entity alleging material injury or harm resulting



--------------------------------------------------------------------------------



 
[a2017930exhibit103040.jpg]
36 OMM_US:75933001.11 from a defect in any product or service sold or provided
by the Acquired Business. During the three (3) years preceding the Closing Date,
none of Parent, Vectron, the Equity Seller, any Asset Seller (in each case, as
to any Acquired Assets) or the Acquired Company has received written notice of
any claim from a Governmental Entity that remains outstanding alleging any
defect in, or lack of fitness for purpose of, any goods manufactured, sold,
serviced, leased, or delivered by the Acquired Business. During the three (3)
years preceding the Closing Date, there has not been, nor is there under
consideration by Parent, Vectron, the Equity Seller, any Asset Seller or the
Acquired Company, any product recall or post-sale warning of any nature
conducted by or on behalf of the Acquired Business concerning any of the
Acquired Business’s products. During the three (3) years preceding the Closing
Date, each such product has been in conformity in all material respects with all
applicable express and implied warranties. Schedule 3.1(bb) includes a copy of
the standard terms and conditions of sale, license or lease for each of such
products as in effect on the date hereof. Section 3.2 Representations and
Warranties of Buyer. Buyer makes the following representations and warranties to
Parent and Vectron as of the date of this Agreement and as of the Closing Date:
(a) Due Organization and Power. Buyer is duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation. Buyer has all
requisite power and authority to enter into this Agreement and the other
documents and instruments to be executed and delivered by Buyer pursuant hereto
and to carry out the transactions contemplated hereby and thereby. (b)
Authority. The execution and delivery of this Agreement and the other documents
and instruments to be executed and delivered by Buyer pursuant hereto and the
consummation by Buyer of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action of Buyer. No other act or
proceeding on the part of Buyer or its equityholders is necessary to authorize
this Agreement or the other documents and instruments to be executed and
delivered by Buyer pursuant hereto or the consummation of the transactions
contemplated hereby and thereby. Assuming the due execution and delivery by the
other Party, this Agreement constitutes, and when executed and delivered by each
other party thereto, the other documents and instruments to be executed and
delivered by Buyer pursuant hereto will constitute, legal, valid and binding
agreements of Buyer, enforceable against Buyer in accordance with their
respective terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other Laws affecting creditors’ rights generally, and by
general equitable principles. (c) No Violation. Neither the execution and
delivery by Buyer of this Agreement or the other documents and instruments to be
executed and delivered by Buyer pursuant hereto, nor the consummation by Buyer
of the transactions contemplated hereby and thereby, (i) will violate, conflict
with or result in any violation of (with or without notice or lapse of time or
both) any term or provision of the Governing Documents of Buyer, (ii) will
violate, conflict with or result in any violation of (with or without notice or
lapse of time or both) any Law or Order applicable to Buyer, except for such
violations, the occurrence of which would not, individually or in the aggregate,
have



--------------------------------------------------------------------------------



 
[a2017930exhibit103041.jpg]
37 OMM_US:75933001.11 a material adverse effect with respect to, or otherwise
materially impair or delay, Buyer’s ability to perform its obligations
hereunder, (iii) will require any authorization, consent or approval by, filing
with or notice to any Governmental Entity (including any authorization, consent
or approval required by any Competition Law applicable to the transactions
contemplated hereby, any authorizations, consents, approvals, filings or notice
requirements applicable with respect to the transfer of the Acquired Shares and
any authorizations, consents or approvals that become applicable solely as a
result of the specific regulatory status of Buyer or any of its Affiliates),
except for those identified on Schedule 3.2(c), or (iv) subject to obtaining the
consents referred to in Schedule 3.2(c), will require any consent of or notice
to any Person, or violate or conflict with, or constitute a default (or an event
that, with notice or lapse of time, or both, would constitute a default) under,
or will result in the termination of, or give a right to terminate or cancel
under, or accelerate the performance required by, the express terms of any
Contract to which Buyer is a party or by which Buyer or any of its assets or
properties may be bound or affected, except, in each case, for such consents,
notices, violations, conflicts, defaults, terminations or accelerations that
would not, individually or in the aggregate, have a material adverse effect with
respect to, or otherwise materially impair or delay, Buyer’s ability to perform
its obligations hereunder. (d) Proceedings. As of the date of this Agreement,
there are no outstanding Orders involving Buyer and there are no Proceedings
pending or, to Buyer’s Knowledge, threatened, in any local, state, federal or
foreign jurisdiction involving Buyer that, individually or in the aggregate,
would be reasonably expected to have a material adverse effect with respect to,
or otherwise materially impair or delay, Buyer’s ability to perform its
obligations hereunder. (e) Investment Intent. (i) Buyer is acquiring the
Acquired Shares for its own account and not with a view toward any resale or
distribution of any of the Acquired Shares or any beneficial interest in the
Acquired Shares. Buyer agrees that the Acquired Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act of 1933 or an applicable exemption
therefrom, and without compliance with all other applicable federal, foreign and
state securities laws. (ii) Buyer acknowledges that it has conducted an
independent investigation of the financial condition, results of operations,
assets, Liabilities, properties and projected operations of the Acquired Company
and the Acquired Business and, in making its determination to proceed with the
transactions contemplated by this Agreement, Buyer has relied on the results of
its own independent investigation and the representations and warranties that
are expressly and specifically set forth in this Agreement, as qualified by the
Schedules, and the other documents and instruments to be executed and delivered
by Buyer pursuant hereto.



--------------------------------------------------------------------------------



 
[a2017930exhibit103042.jpg]
38 OMM_US:75933001.11 (f) Financing. Buyer (a) will have at the Closing ,
sufficient funds available to consummate the transactions contemplated hereby,
pay the Base Purchase Price and any expenses incurred by Buyer or any of its
Affiliates in connection with the transactions contemplated by this Agreement,
(b) will have at the Closing, the resources and capabilities (financial or
otherwise) to perform its obligations hereunder and (c) has not incurred any
obligation, commitment, restriction or liability of any kind, which would impair
or adversely affect such resources and capabilities. (g) Fees. Except as set
forth in Schedule 3.2(g), no broker, finder, financial advisor or investment
banker is entitled to any broker’s, finder’s, financial advisor’s or investment
banker’s fees or commissions or similar payments in connection with the
transactions provided for herein or contemplated hereby or in connection with
the negotiation of this Agreement based upon arrangements made by and on behalf
of Buyer or any of its Affiliates (including any Designated Purchaser). (h)
Designated Purchasers. The representations and warranties contained in Sections
3.2(a) through 3.2(f) will be true and correct with respect to each Designated
Purchaser to which Buyer hereafter assigns any of its rights or obligations
under this Agreement in accordance with Section 1.3, such that the term “Buyer”
in each of the representations and warranties contained in Sections 3.2(a)
through 3.2(f) shall be deemed to be replaced with the term “Designated
Purchaser.” (i) Investigation. BUYER ACKNOWLEDGES AND AGREES THAT IT (I) HAS
MADE ITS OWN INQUIRY AND INVESTIGATION INTO, AND, BASED THEREON, HAS FORMED AN
INDEPENDENT JUDGMENT CONCERNING, THE ACQUIRED SHARES, THE ACQUIRED ASSETS, THE
ASSUMED LIABILITIES, THE ACQUIRED COMPANY, THE ACQUIRED BUSINESS AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (II) HAS BEEN FURNISHED WITH,
OR GIVEN REASONABLE ACCESS TO, SUCH INFORMATION WITH RESPECT THERETO, AS IT HAS
REQUESTED. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, BUYER SHALL ACQUIRE THE ACQUIRED ASSETS, THE ACQUIRED
SHARES, THE ACQUIRED COMPANY, THE ACQUIRED BUSINESS AND THE ASSUMED LIABILITIES
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO
MERCHANTABILITY, SATISFACTORY QUALITY OR FITNESS FOR ANY PARTICULAR PURPOSE, IN
“AS-IS” CONDITION AND ON A “WHERE-IS” BASIS. BUYER SPECIFICALLY DISCLAIMS THAT
IT IS RELYING UPON OR HAS RELIED UPON ANY REPRESENTATIONS OR WARRANTIES NOT
SPECIFICALLY SET FORTH IN THIS AGREEMENT THAT MAY HAVE BEEN MADE BY ANY PERSON,
AND ACKNOWLEDGES AND AGREES THAT VECTRON AND ITS AFFILIATES HAVE SPECIFICALLY
DISCLAIMED AND DO HEREBY SPECIFICALLY DISCLAIM ANY SUCH OTHER REPRESENTATION OR
WARRANTY MADE BY ANY PERSON. Section 3.3 No Other Representations or Warranties.



--------------------------------------------------------------------------------



 
[a2017930exhibit103043.jpg]
39 OMM_US:75933001.11 (a) The Parties acknowledge and agree that except for the
representations and warranties contained in this Agreement and any other
certificate or document delivered pursuant hereto or in connection with the
transactions contemplated hereby, none of Parent, Vectron, the Equity Seller,
the Asset Sellers or any Person acting on their behalf makes or has made any
other express or implied representation or warranty to Buyer regarding the
Acquired Company, Acquired Business, Acquired Assets or any other matter. (b)
The Parties acknowledge and agree that except for the representations and
warranties contained in this Agreement and any other certificate or document
delivered pursuant hereto or in connection with the transactions contemplated
hereby, neither Buyer nor any Person acting on its behalf makes or has made any
other express or implied representation or warranty to Parent or Vectron
regarding Buyer or any other matter. Article IV COVENANTS PRIOR TO CLOSING
Section 4.1 Access to Information Concerning Properties and Records;
Confidentiality. (a) Access to Information. Parent and Vectron shall cause the
Equity Seller, the Asset Sellers and the Acquired Company, and their respective
officers, directors, representatives and employees, during the period commencing
on the date of this Agreement and ending on the Closing Date, to furnish or
cause to be furnished to Buyer and its representatives, at reasonable times and
upon reasonable advanced notice (and in any event no less than 24 hours’
advanced notice), reasonable access, during normal business hours, to the
personnel of the Acquired Business as Buyer may reasonably request; provided,
however, that Parent, Vectron and their respective Affiliates shall not be
required to violate any obligation of confidentiality, applicable Order or
applicable Law to which any such Person is subject or to waive any privilege
which any such Person may possess in discharging the obligations set forth in
this Section 4.1 (provided that in such event, Vectron and its Affiliates shall
reasonably cooperate with Buyer to seek an appropriate remedy to permit the
access contemplated hereby). (b) Pre-Closing Confidentiality. Until the Closing
Date, Buyer shall treat all information obtained from Parent, Vectron, their
respective Affiliates or their respective representatives in accordance with
this Section 4.1 and all other information related to the transactions
contemplated hereby as “Proprietary Information” and “Transaction Information,”
respectively, under and in accordance with the Confidentiality Agreement, dated
as of January 13, 2017, by and between the Parties (the “Confidentiality
Agreement”), and Buyer shall continue to honor, and cause its representatives to
honor, its obligations thereunder. From the date of this Agreement until the
Closing Date, Buyer shall not contact or initiate or engage in discussions
relating to the transactions contemplated by this Agreement with any customer,
vendor or lessor of Parent, Vectron or the Acquired Business without the prior
written consent of Parent or Vectron. Buyer



--------------------------------------------------------------------------------



 
[a2017930exhibit103044.jpg]
40 OMM_US:75933001.11 hereby acknowledges and agrees that (i) any investigation
pursuant to this Section 4.1 shall be conducted in such a manner as to not
interfere unreasonably with the operations of Parent, Vectron or the Acquired
Business, and Buyer shall not be permitted to undertake any environmental
sampling or invasive testing without Parent’s or Vectron’s prior written
consent,, and (ii) the obligations of Parent, Vectron and their respective
Affiliates pursuant to this Section 4.1 shall be subject to the right of Parent
and Vectron to determine, in their discretion, the appropriate timing of the
disclosure of information they deem in good faith to be proprietary commercial
information or privileged information. (c) Post-Closing Confidentiality.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement or other instrument contemplated hereby, following the Closing (i) all
Trade Secrets included in the Acquired Assets or of the Acquired Company shall
constitute confidential information of Buyer and/or its Affiliates (and not of
Vectron or any of its Affiliates), irrespective of whether such Trade Secrets
were identified or otherwise designated as “confidential,” and Vectron shall be
deemed the receiving party and Buyer the disclosing party under the
Confidentiality Agreement with respect thereto; (ii) neither Buyer nor any of
its Affiliates will have any obligations whatsoever under the Confidentiality
Agreement with respect to such Trade Secrets; and (iii) any other information
(in addition to Trade Secrets) of Vectron or its Affiliates immediately prior to
the Closing that constitutes Acquired Assets or assets of the Acquired Company
shall constitute confidential information of Buyer and/or its Affiliates (and
not of Vectron or any of its Affiliates), irrespective of whether such
information was identified or otherwise designated as “confidential,” and
Vectron shall be deemed the receiving party and Buyer the disclosing party under
the Confidentiality Agreement with respect thereto, and neither Buyer nor any of
its Affiliates will have any obligations whatsoever under the Confidentiality
Agreement with respect to such information. Section 4.2 Conduct of Business
Pending the Closing. Parent and Vectron shall use commercially reasonable
efforts to, and shall cause the Equity Seller, the Acquired Company and, with
respect to the Acquired Assets, the Asset Sellers, to use commercially
reasonable efforts to, (i) operate and carry on the Acquired Business in the
ordinary course consistent with past practice, (ii) preserve the present
operations and goodwill of the Acquired Business and the commercial
relationships with key Persons with whom it does business (including customers
and suppliers) and (iii) maintain the Acquired Assets and the assets of the
Acquired Company in the ordinary course of business. Notwithstanding the
foregoing, except as set forth on Schedule 4.2, as expressly required by this
Agreement or with prior written consent from Buyer (which Buyer agrees shall not
be unreasonably withheld, conditioned or delayed), Vectron shall not, and shall
cause the Acquired Company or the Equity Seller or the Asset Sellers with
respect to the Acquired Assets not to: (a) incur, assume or guarantee any
Indebtedness other than through intercompany borrowings from Vectron or an
Affiliate of Vectron in the ordinary course of business (which shall be
addressed in Section 4.6), or grant any Lien (other than Permitted Liens or
Permitted Real Property Exceptions) with respect to the Acquired Assets or the
assets or equity of the Acquired Company;



--------------------------------------------------------------------------------



 
[a2017930exhibit103045.jpg]
41 OMM_US:75933001.11 (b) issue, sell, pledge, dispose of, grant, transfer or
encumber, or authorize, the issuance, sale, pledge, disposition, grant,
transfer, lease, license, guarantee or encumbrance of, any shares of capital
stock or other equity interests of the Acquired Company or grant any option or
issue any warrant to purchase or subscribe for any of such capital stock or
other equity interests or issue any interests convertible into such interests;
(c) sell, lease, abandon, license or otherwise transfer or dispose of any
Acquired Assets or assets or equity of the Acquired Company, or right under any
Acquired Assets or assets or equity of the Acquired Company, except for (i) the
sale of inventory items in the ordinary course of business, (ii) the sale of any
assets with a value that does not exceed $50,000, and (iii) the sale of any
assets that are obsolete or which have not been used in the Acquired Business
during the twelve (12) months preceding the date hereof; (d) with respect to the
Acquired Company, acquire in any manner (whether by merger or consolidation, the
purchase of an equity interest in or a material portion of the assets of or
otherwise) any business or any corporation, partnership, association or other
business organization or division thereof any other Person; (e) purchase or
otherwise acquire any assets or make any capital expenditures, except for such
purchases, acquisitions or capital expenditures that are set forth in the cap ex
budget set forth in Schedule 4.2(e) or that do not exceed $50,000 individually
or $100,000 in the aggregate; (f) unless required by GAAP or applicable Law or
otherwise applicable to Parent’s other businesses, make any material change in
the accounting principles, methods or policies used by the Acquired Company or
the Asset Sellers or the Equity Seller with respect to the Acquired Business;
(g) extend, waive, renew, terminate or modify or amend any Material Contract
(other than renewals in the ordinary course of business or terminations of
Material Contracts occurring due to the expiration of the term thereof), or
enter into any Contract that would be a Material Contract if entered into as of
the date hereof; (h) unless required by or advisable to comply with applicable
Law, establish, adopt, materially amend or terminate any Assumed Benefit Plan;
(i) terminate any Current Employee other than for cause, or hire any new
employee to work primarily on matters related to the Acquired Business or as an
employee of the Acquired Company, in each case with respect to such Current
Employee (or prospective employee) with an annual base salary of more than
$100,000; (j) with respect to any Current Employees, grant any increase in such
Current Employee’s annual base salary (other than in connection with the
promotion of a Current Employee and consistent with past practice) or any other
material compensation or benefits payable or provided to any such employee, or
grant any right to receive severance benefits to any such employee or enter into
or materially amend any agreement



--------------------------------------------------------------------------------



 
[a2017930exhibit103046.jpg]
42 OMM_US:75933001.11 to provide such severance benefits, except (i) as required
pursuant to any Benefit Plan existing as of the date hereof or to comply with
applicable Law, (ii) if the Closing Date occurs on or after January 1, 2018, for
annual increases in base compensation and annual bonuses in the ordinary course
of business consistent with past practice (such increases and payments to occur
in February 2018 consistent with past practice) or (iii) the payment of
pro-rated 2017 annual bonuses as contemplated by Section 5.2(b) hereof; (k)
unless required to comply with applicable Law: (i) make or change any material
Tax elections (other than an election under Treasury Regulation Section
301.7701-3 with respect to the U.S. federal income tax classification of the
Acquired Company) or Tax practices; (ii) settle or compromise any claim or
assessment with respect to material Taxes; or (iii) enter into a closing
agreement with respect to material Taxes, in each case with respect to the
Acquired Company; (l) (1) adopt any amendments to the Governing Documents of the
Acquired Company or (2) create or form any Subsidiaries of the Acquired Company;
(m) write-down or write-up the value of any asset or, other than in the ordinary
course of business consistent with past practice or to the extent not in excess,
individually, of 5% of the value of such asset; (n) accelerate or delay the
payment of accounts payable (or otherwise fail to pay accounts payable and other
business obligations) in a manner which would have the effect of postponing to
post-Closing periods payments by the Acquired Company or any Asset Seller (with
respect to the Acquired Assets) that would otherwise be expected (in the
ordinary course of business based on past practice) to be made in pre-Closing
periods, accelerate or delay the collection of any notes or accounts receivable
or otherwise fail to collect accounts receivable in a manner which would have
the effect of accelerating to pre-Closing periods collections of such
receivables that would otherwise be expected (in the ordinary course of business
based on past practice) to be made in post-Closing periods, in each case
pertaining to the Acquired Business; (o) settle any Proceedings with respect to
the Acquired Business to the extent such settlement requires anything other than
a payment of not more than $50,000; (p) adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization of the Acquired Business except for the transactions
contemplated by this Agreement; (q) fail to use commercially reasonable efforts
to prevent any insurance policy of which the Acquired Business is a beneficiary
or loss-payable payee to be cancelled or terminated, except for ordinary course
terminations and cancellations of such policies or with respect to policies that
are being replaced with policies providing for substantially equivalent
coverage; (r) cancel, surrender, allow to expire or fail to renew, any material
Acquired Permits;



--------------------------------------------------------------------------------



 
[a2017930exhibit103047.jpg]
43 OMM_US:75933001.11 (s) with respect to the Acquired Business, materially
change an existing line of business or enter into any new line of business; (t)
sell, license, convey, transfer or assign any Acquired Company IP or any
Acquired Asset IP (except for non-exclusive end user licenses granted in the
ordinary course of business), or abandon, fail to maintain, or permit any
Acquired Registered IP to lapse or enter the public domain; or (u) enter into
any agreement to do any of the foregoing. Section 4.3 Further Actions. Subject
to Section 4.4, from the date hereof through the Closing (or earlier termination
of this Agreement), the Parties shall use commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, and to
cooperate in good faith with each other with respect to, all things necessary,
proper or advisable to consummate and make effective the transactions
contemplated hereby, including using commercially reasonable efforts to provide
any required notifications, secure any required consents or seek the re-issuance
of all licenses, permits (including Environmental Permits), consents, approvals,
authorizations, qualifications and orders of Governmental Entities and other
third parties, in each case that are necessary for the consummation of the
transactions contemplated hereby or the continued operations of the Acquired
Business; provided, however, that, notwithstanding anything to the contrary in
this Agreement, such action shall not include any requirement of any Party or
its respective Affiliates to pay money to any third party, commence or
participate in any Proceeding, offer or grant any accommodation or undertake any
obligation or Liability (in each case financial or otherwise) to any
Governmental Entity or other third party. Section 4.4 Certain Filings. (a)
Filing. Each Party shall make or cause to be made, as promptly as practicable
following the date hereof (provided that the filing under the HSR Act shall be
made within ten (10) Business Days), all filings with Governmental Entities that
are necessary to obtain all authorizations, consents, orders and approvals for
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, including all filings required under
applicable Competition Laws. Buyer and Vectron shall each pay its own legal and
other advisor expenses, and Buyer shall pay all filing fees required to be paid
in connection with the foregoing, including, for the avoidance of doubt, the
filing fees required in connection with the filing under the HSR Act. Each Party
shall promptly furnish to the other Party such necessary information and
reasonable assistance as the other Party may request in connection with its
preparation of any filing or submission contemplated by this Agreement. (b)
Additional Actions. Each Party shall respond as promptly as practicable to any
requests for additional information made by any Governmental Entities with
respect to all filings required under applicable Competition Laws or otherwise.
Each Party shall use its reasonable best efforts to obtain any required
approvals of any Governmental Entities under applicable Competition Laws in
connection with the transactions contemplated by this Agreement so as to enable
the Closing to occur as soon



--------------------------------------------------------------------------------



 
[a2017930exhibit103048.jpg]
44 OMM_US:75933001.11 as reasonably possible following the date hereof.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall be construed so as to require (i) any Party or its Subsidiaries
or other Affiliates to commit to or effect by consent decree, hold separate
order or otherwise, the sale, divestiture, licensing or disposition of any
assets or businesses of such Party or its Subsidiaries or other Affiliates
(excluding, for the avoidance of doubt, following the Closing, the Acquired
Company or the Acquired Assets) or (ii) Buyer or its Subsidiaries or other
Affiliates to commit to or effect by consent decree, hold seperate order or
otherwise, the sale, divestiture, licensing or disposition of assets or
businesses that are included in the Acquired Company or the Acquired Assets with
a fair market value of in excess of $15,000,000; or (iii) Buyer or its
Subsidiaries or other Affiliates to take or commit to take actions that limit
Buyer’s and its Affiliates’ and Subsidiaries’ freedom of action with respect to,
or its ability to retain, any of the businesses, product lines or assets of
Buyer or its Subsidiaries or other Affiliates (including, for the avoidance of
doubt, following the Closing, the Acquired Company or the Acquired Assets). (c)
Cooperation. With respect to any matters related to compliance with Competition
Laws, each Party shall (i) promptly inform the other Party of any substantive or
otherwise material communication from any Governmental Entity regarding any of
the transactions contemplated hereby, (ii) to the extent permitted by applicable
Laws and subject to all applicable privileges (including the attorney-client
privilege), permit the other Party to review in advance any proposed substantive
or otherwise material communication to any Governmental Entity, (iii) to the
extent permitted by applicable Laws and subject to all applicable privileges
(including the attorney-client privilege), consult with the other Party prior to
any meetings, by telephone or in person, with the staff of any Governmental
Entity (including the U.S. Federal Trade Commission and Department of Justice)
regarding the transactions contemplated hereby, and, to the extent permitted by
such Governmental Entity, such other Party shall have the right to attend and
participate in any such meeting. Section 4.5 Notification. Prior to the Closing,
Parent and Vectron shall promptly notify Buyer (in writing after Parent or
Vectron has notice thereof), and Buyer shall promptly notify Parent and Vectron
(in writing after Buyer has notice thereof), and keep such other Party advised,
as to (a) any Proceeding initiated against or by such Party or, to the Knowledge
of Vectron or the Knowledge of Buyer, as applicable, threatened against such
Party that challenges the transactions contemplated hereby or (b) any notice or
other communication from any Person alleging that the consent of such Person is
or may be required in connection with the transactions contemplated by this
Agreement. Section 4.6 Intercompany Accounts. On or prior to the Closing Date,
Parent and Vectron shall use reasonable best efforts to cause any intercompany
accounts involving Parent, Vectron, the Equity Seller or any Affiliate thereof,
on the one hand, and the Acquired Company or any Asset Seller (with respect to
any Acquired Assets), on the other hand, to be fully settled and discharged
(through payment, dividend, capitalization or otherwise), and in the event such
settlement and discharge has not occurred, Parent and Vectron shall indemnify
and hold harmless the Buyer Indemnified Parties with respect thereto. Buyer
shall not assume, and the Acquired Company shall not retain, any Liability with
respect to any such intercompany accounts. On or



--------------------------------------------------------------------------------



 
[a2017930exhibit103049.jpg]
45 OMM_US:75933001.11 prior to the Closing Date, Vectron shall use reasonable
best efforts cause to be terminated and cancelled all indemnity obligations from
the Acquired Company or an Asset Seller (with respect to any Acquired Assets),
on the one hand, to Parent, Vectron, the Equity Seller or any Affiliate thereof,
on the other hand, and shall cause to be released any Liens on any assets of the
Acquired Company or on any Acquired Assets to the extent such Liens secure any
Indebtedness of Parent, Vectron or their respective Affiliates (other than the
Acquired Company and the Asset Sellers), and in the event such release has not
occurred, Parent and Vectron shall indemnify and hold harmless the Buyer
Indemnified Parties with respect thereto. Section 4.7 Guaranties. Buyer shall
use commercially reasonable efforts to cause Parent and its Affiliates to be
fully and irrevocably released, as promptly as practicable after the Closing
Date, in respect of all guaranties implied by Contract in connection with any
assignment or renewal of any such underlying Contract in the ordinary course of
business; provided, however, that, notwithstanding anything to the contrary in
this Agreement, such action shall not include any requirement of Buyer or its
Affiliates to pay money to any third party, commence or participate in any
Proceeding, offer or grant any accommodation or undertake any obligation or
Liability (in each case financial or otherwise) to any third party. Article V
ADDITIONAL COVENANTS Section 5.1 Tax Matters. (a) Liability for Taxes. (i) If
the Closing occurs, Parent and Vectron shall be jointly and severally liable for
and pay (A) Taxes imposed on the Acquired Company for any taxable year or period
that ends on or before the Closing Date and, with respect to any Straddle
Period, the portion of such Straddle Period ending on and including the Closing
Date and (B) Taxes imposed on the Acquired Company pursuant to Treasury
Regulation Section 1.1502-6 or similar provision of state, local or foreign Law
solely as a result of the Acquired Company having been a member of a
Consolidated Tax Group; provided, however, that Parent and Vectron shall not be
liable for or pay, and shall not indemnify Buyer from and against, (x) any Taxes
to the extent of the amount taken into account in the determination of Closing
Date Working Capital, (y) any Taxes that result from any actual or the deemed
election of Buyer or any Affiliate of Buyer, or from Buyer or any Affiliate of
Buyer engaging in any activity or transaction, in either case that would cause
the transactions contemplated by this Agreement to be treated as a purchase or
sale of assets of the Acquired Company for Tax purposes and (z) any Taxes
imposed on the Acquired Company as a result of transactions occurring on the
Closing Date that are properly allocable to the portion of the Closing Date
after the Closing (Taxes described in this proviso, the “Excluded Taxes”). (ii)
Vectron shall be entitled to any refund of (or credit against) Taxes for which
it is liable under this Agreement (other than to the extent such refunds



--------------------------------------------------------------------------------



 
[a2017930exhibit103050.jpg]
46 OMM_US:75933001.11 or credits are taken into account in the determination of
Closing Date Working Capital), or otherwise related to the activities of the
Acquired Business and allocable to any taxable year or period that ends on or
before the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period ending on and including the Closing Date. (iii) For the
avoidance of doubt, Parent and Vectron shall not be liable for or pay (A) any
Taxes imposed on the Acquired Company for any taxable year or period that begins
after the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period beginning after the Closing Date (other than any Taxes
arising as a result of a breach of any representation or warranty set forth in
Section 3.1(g)(iv)) or (B) any Excluded Taxes. (iv) Real and personal property
taxes, ad valorem taxes, and franchise fees or taxes (that are imposed on a
periodic basis (as opposed to a net income basis)) with respect to the Acquired
Assets (“Periodic Taxes”) shall be prorated between Parent and Vectron, on the
one hand, and Buyer, on the other hand, for any taxable period that includes but
does not end on the Closing Date. Periodic Taxes shall be prorated between
Buyer, on the one hand, and Vectron and Parent, on the other hand, based on the
relative periods the Acquired Assets were owned by each respective Party (or its
Affiliates) during the fiscal period of the taxing jurisdiction for which such
taxes were imposed by such jurisdiction (as such fiscal period is or may be
reflected on the bill rendered by such taxing jurisdiction). Buyer, Parent or
Vectron shall promptly forward an invoice to the other party for its
reimbursable pro rata share, if any, of Periodic Taxes. For the avoidance of
doubt, Buyer shall be liable for any German real estate transfer Taxes. (v) For
purposes of Sections 5.1(a)(i), 5.1(a)(ii) and 5.1(a)(iii) whenever it is
necessary to determine the Liability for Taxes of the Acquired Company for the
portion of a Straddle Period that ends on or before the Closing Date, and the
portion of a Straddle Period that begins after the Closing Date, the
determination shall be made by assuming that such Straddle Period consisted of
two (2) taxable years or periods, one which ended at the close of the Closing
Date and the other which began at the beginning of the day following the Closing
Date, and items of income, gain, deduction, loss or credit for the Straddle
Period shall be allocated between such two (2) taxable years or periods on a
“closing of the books basis” by assuming that the books of the Acquired Company
were closed at the close of the Closing Date; provided, however, that (A)
transactions occurring on the Closing Date that are properly allocable to the
portion of the Closing Date after the Closing shall be allocated to the taxable
year or period that is deemed to begin at the beginning of the day following the
Closing Date, and (B) exemptions, allowances or deductions that are calculated
on an annual basis, such as property Taxes and depreciation deductions, shall be
apportioned between such two (2) taxable years or periods on a daily basis. (vi)
Parent and Vectron, on the one hand, and Buyer on the other hand, will each be
liable for fifty percent (50%) of all real property transfer or gains



--------------------------------------------------------------------------------



 
[a2017930exhibit103051.jpg]
47 OMM_US:75933001.11 Tax, sales Tax, use Tax, stamp Tax, stock transfer Tax or
other similar Tax imposed on the transactions contemplated by this Agreement
shall be borne by the Party required to pay such Tax under applicable Law.
Parent, Vectron and Buyer will cooperate in the execution and delivery of all
instruments and certificates necessary to comply with any filing requirements
for such Taxes. (vii) Notwithstanding anything to the contrary in this
Agreement, Parent, Vectron and Buyer agree that Parent and Vectron make no
representation, warranty, and provide no other assurance or indemnification,
with respect to the amount of any Tax Attributes of the Acquired Company or the
Acquired Assets, or with respect to the availability on and after the Closing
Date of any Tax Attributes of the Acquired Company or the Acquired Assets.
Parent and Vectron shall have no Liability for any Taxes resulting from or
arising with respect to any sale of the Acquired Company (or any assets thereof)
or the Acquired Assets following the Closing. (b) Tax Returns. (i) Vectron shall
timely file or cause to be timely filed when due (taking into account all
extensions properly obtained) (x) all Tax Returns that are required to be filed
with respect to the Acquired Company on a combined, consolidated or unitary
basis by Vectron or any Affiliate thereof (other than the Acquired Company), and
(y) all Tax Returns that are required to be filed by the Acquired Company
(taking into account all extensions properly obtained) on or prior to the
Closing Date. In each case, Vectron shall remit or cause to be remitted any
Taxes due in respect of such Tax Returns. Vectron shall provide any such
non-consolidated Tax Returns to Buyer for Buyer’s review and comment at least
ten (10) days prior to the due date for such Tax Returns. Buyer shall cause to
be timely filed when due (taking into account all extensions properly obtained)
all Tax Returns that are required to be filed by the Acquired Company after the
Closing Date and Buyer shall remit or cause to be remitted any Taxes due in
respect of such Tax Returns; provided that Vectron shall pay to Buyer the amount
of any such Taxes of any taxable year or period ending on or prior to the
Closing Date or the portion of any Straddle Period ending on and including the
Closing Date to the extent Vectron is liable for such Taxes pursuant to Section
5.1(a)(i). (ii) All Tax Returns of the Acquired Company that Buyer is required
to cause to be filed in accordance with this Section 5.1(b) that relate to any
taxable year or period ending on or before the Closing Date or, with respect to
any non-income Tax Returns, any Straddle Period shall be prepared and filed in a
manner consistent with past practice and, on such Tax Returns, no position shall
be taken, election made or method adopted that is inconsistent with positions
taken, elections made or methods used in preparing and filing similar Tax
Returns in prior periods unless a deviation from past practice is required by
mandatory law or Vectron has given its consent (not to be unreasonably withheld,
conditioned or delayed) to the respective deviation from past practice. With
respect to any such Tax Return of the Acquired Company that relates to any



--------------------------------------------------------------------------------



 
[a2017930exhibit103052.jpg]
48 OMM_US:75933001.11 taxable year or period ending on or before the Closing
Date or any Straddle Period other than monthly self-assessments of the Acquired
Company with respect to value added tax and wage tax, not less than thirty (30)
days prior to the due date for such Tax Return, taking into account extensions
(or, if such due date is within thirty (30) days following the Closing Date, as
promptly as practicable following the Closing Date), Buyer shall provide Vectron
with a draft copy of such Tax Return for Vectron’s approval that must not be
unreasonably withheld, conditioned or delayed. Solely with respect to Tax
Returns for value added tax and wage tax, Buyer shall cause the Acquired Company
(x) to amend the draft Tax Return in accordance with the written instructions of
Vectron, provided that such instructions of Vectron relate to any taxable year
or period ending on or before the Closing Date or the portion of any Straddle
Period ending on and including the portion of the Closing Date until the Closing
and comply with applicable laws, and (y) to timely file the Tax Return in such
amended form when due (taking into account all extensions properly obtained).
(iii) None of Buyer or any Affiliate of Buyer shall (or shall cause or permit
the Acquired Company to) make or change any Tax election or amend, refile or
otherwise modify (or grant an extension of any statute of limitation with
respect to) any Tax Return of the Acquired Company with respect to any taxable
year or period ending on or before the Closing Date without the prior written
consent of Vectron, not to be unreasonably withheld, conditioned or delayed. (c)
Contest Provisions. (i) Buyer shall promptly notify Vectron in writing upon
receipt by Buyer or any of its Affiliates of notice of any pending or threatened
federal, state, local or foreign Tax audits or assessments relating to any
taxable period ending on or before the Closing Date or any Straddle Period or
relating to a Tax for which Vectron may be Liable pursuant to this Agreement.
(ii) Vectron shall have the sole right to represent the Acquired Company’s
interests in any Tax Proceeding relating to a taxable year ending on or before
the Closing Date relating to a Tax for which Vectron would be liable pursuant to
this Agreement, and to employ counsel of Vectron’s choice at Vectron’s expense;
provided, however, that, except to the extent related to any combined,
consolidated or unitary Tax Return, Buyer and its representatives shall be
permitted, at Buyer’s expense, to be present at, and participate in, any such
Proceeding. Neither Buyer nor any Affiliate of Buyer shall be entitled to
settle, either administratively or after the commencement of a Proceeding, any
claim for Taxes which could adversely affect the Liability for Taxes relating to
any taxable year or period ending on or before the Closing Date or relating to a
Tax for which Vectron would be liable pursuant to this Agreement without the
prior written consent of Vectron, not to be unreasonably withheld, conditioned
or delayed. Vectron may discharge at any time its indemnification obligation
under this Section 5.1 by paying Buyer the amount payable pursuant to this
Section 5.1, calculated on the date of such payment.



--------------------------------------------------------------------------------



 
[a2017930exhibit103053.jpg]
49 OMM_US:75933001.11 (d) Assistance and Cooperation. After the Closing Date,
each of Vectron and Buyer shall (and shall cause their respective Affiliates
to): (i) timely sign and deliver such certificates or forms as may be necessary
or appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Taxes described in Section 5.1(a)(iv)
(relating to sales, transfer and similar Taxes); (ii) assist the other Party in
preparing any Tax Returns which such other Party is responsible for preparing
and filing in accordance with Section 5.1(b), and in connection therewith,
provide the other Party with any necessary powers of attorney; (iii) cooperate
fully in preparing for and defending any audits of, or disputes with taxing
authorities regarding, any Tax Returns of the Acquired Company and any Tax
Returns related to any of the activities of the Acquired Company, including the
issuing of power of attorney forms when necessary; (iv) make available to the
other and to any taxing authority as reasonably requested all information,
records and documents relating to Taxes of the Acquired Company or otherwise
related to the activities of the Acquired Business; and (v) furnish the other
with copies of all correspondence received from any taxing authority in
connection with any Tax audit or information request relating to Taxes for which
the other may be liable. (e) Entity Classification Election. Buyer acknowledges
that Vectron intends, prior to Closing Date, to elect pursuant to Treas. Reg.
Section 301.7701-3 to have the Acquired Company treated as an entity that is
disregarded as separate from its owner for U.S. federal income Tax purposes.
Section 5.2 Employee Matters. (a) Transferred Employees. (i) Buyer shall
determine, in its sole discretion, the Current Employees who are employed by an
Asset Seller as of the date hereof (collectively, the “Asset Employees”) to whom
Buyer or one of its Affiliates will not offer employment, such determination to
be made and communicated to the Asset Sellers no later than November 7, 2017.
Buyer shall make offers of employment to all other Asset Employees, which shall
be effective as of, and contingent upon, the Closing (except as otherwise
provided in a Transition Services Agreement), and may provide, as determined by
Buyer in its sole discretion and to the extent permitted by applicable Law, that
any or all such employment relationships shall be terminable “at-will” by Buyer
(or one of its Affiliates) or the applicable employee. As of the Closing (except
as otherwise provided in a Transition Services Agreement) and in accordance with
all



--------------------------------------------------------------------------------



 
[a2017930exhibit103054.jpg]
50 OMM_US:75933001.11 applicable Laws, Vectron and its Affiliates shall
terminate the employment of all Asset Employees to whom Buyer or one of its
Affiliates has not offered employment pursuant to this Section 5.2(a). Vectron
and its Affiliates shall cooperate with and use their commercially reasonable
efforts to assist Buyer in its efforts to secure employment arrangements
satisfactory to Buyer with those Asset Employees to whom Buyer or any of its
Affiliates makes an offer of employment. The offers of employment for each such
Asset Employee will supersede any prior agreements regarding the terms and
conditions of employment between such Asset Employee and the applicable Asset
Seller as in effect prior to the Closing (or such later date as provided in a
Transition Services Agreement), and the Asset Sellers hereby waive any and all
non-competition, non-solicitation, confidentiality and similar contractual
provisions or agreements to the extent they would otherwise apply to the
employment of any Transferred Employee by Buyer, effective as of the date of any
such hiring; provided, that in no event shall any prior agreement with respect
to Intellectual Property be superseded with respect to any activities prior to
the Closing Date, except that all Asset Employees shall be permitted to disclose
to Buyer and its Affiliates all information in their possession or otherwise
known by them which is related to the Acquired Business. Asset Employees who
accept such an offer of employment from Buyer or one of its Affiliates and who
actually commence employment with Buyer or one of its Affiliates immediately
after the Closing, and all of the employees of the Acquired Company as of the
Closing shall collectively be referred to as the “Transferred Employees.” (ii)
For a period commencing on the Closing Date and ending no earlier than the
one-year anniversary of the Closing Date (or, if earlier, the termination of the
Transferred Employee’s employment), Buyer (or an Affiliate of Buyer) shall
provide the Asset Employees who become Transferred Employees with employee
benefits that are substantially comparable to the benefits provided by Buyer and
its Affiliates to their similarly situated employees. Subject to applicable law
and the consent of any applicable insurance provider, all compensation and
benefit plans and programs established or maintained by Buyer or one of its
Affiliates in which a Transferred Employee participates shall recognize such
Transferred Employee’s service with the Asset Sellers or the Acquired Company
(or their respective predecessors), as the case may be, for purposes of
eligibility, vesting and level of vacation, severance and similar benefits, to
the same extent as recognized by Vectron and its Affiliates for purposes of the
corresponding Benefit Plan as of the Closing Date; provided that such
recognition of service shall not apply for purposes of pension benefit accrual
or result in the duplication of benefits. (b) Employee Benefit Plans Generally.
As of the Closing Date, except as otherwise set forth in the Transition Services
Agreement, the Acquired Company shall terminate its participation in each
Benefit Plan that is not an Assumed Benefit Plan, and in no event shall any
Transferred Employee be entitled to accrue any benefits under such Benefit Plans
with respect to services rendered or compensation paid on or after the Closing
Date, provided that to the extent a Transferred Employee participates in a
Benefit



--------------------------------------------------------------------------------



 
[a2017930exhibit103055.jpg]
51 OMM_US:75933001.11 Plan that provides a bonus opportunity for 2017, Buyer and
its Affiliates will pay to the Transferred Employee a pro-rated bonus under such
plan following the Closing at such time as Buyer pays year-end bonuses in the
ordinary course for the portion of 2017 that has elapsed as of the Closing Date.
Buyer (or an Affiliate) and the Acquired Company shall retain or assume all
rights and obligations under each Assumed Benefit Plan, whether arising prior
to, on or after the Closing Date, including all assets of such plan. Neither
Buyer nor any of its Affiliates will contribute to or assume sponsorship of, or
have any other liability with respect to, any Retained Benefit Plan or other
compensation or benefit plan or agreement of Vectron or its Affiliates (other
than the Assumed Benefit Plans). (c) Severance Benefits. Vectron and its
Affiliates shall be responsible for, and shall pay or cause to be paid, any
claim for separation costs, severance pay or other termination benefits in
accordance with the terms and conditions of any applicable plans, agreements or
policies, which claims arise out of or result from any termination of employment
with Vectron or any of its Affiliates of any current or former employee of
Vectron or any of its Affiliates; provided, however, that Buyer shall instead be
responsible for and reimburse, indemnify and hold harmless the Vectron
Indemnified Parties from (i) all severance pay and benefits and all termination
costs and liabilities (excluding payment for accrued base compensation and
vacation through the termination date, which shall be paid by Vectron and its
Affiliates) as to any Asset Employee identified on Schedule 3.1(q)(i) who is not
offered employment by Buyer or one of its Affiliates as contemplated by Section
5.2(a) and whose employment is terminated by Vectron or one of its Affiliates on
or before the Closing (except to the extent that such termination is required to
occur following the Closing pursuant to Law or contract) and (ii) to the extent
such terminations result in obligations or liabilities under the Worker
Adjustment and Retraining Notification Act of 1988 or any similar state, local
or other Law or result from claims of violations of Law as a result of Buyer’s
hiring or other decisions, the payment of such obligations and liabilities. Any
severance benefits payable by Buyer to an Asset Employee pursuant to the
foregoing clause (i) shall be determined in accordance with the severance plan
or employment agreement that is applicable to such Asset Employee (each of which
severance plans and employment agreements is set forth on Schedule 5.2(c) and
has been provided to Buyer prior to the hereof) or any applicable Law. In
addition, Buyer shall be responsible for, and shall pay or cause to be paid, any
claim for separation costs, severance pay or other termination benefits in
accordance with the terms and conditions of any applicable plans or policies,
which claims arise out of or result from any termination of employment with
Buyer or any of its Affiliates of any Transferred Employee that is initiated by
Buyer or any of its Affiliates after the Closing. (d) Vacation Policy. With
respect to any earned but unused vacation time to which any Asset Employee who
becomes a Transferred Employee is entitled pursuant to the vacation policy
applicable to such Transferred Employee immediately prior to the Closing Date,
Buyer or one of its Affiliates shall credit such Transferred Employee with the
amount of such earned but unused vacation time. Vectron and its Affiliates shall
provide the amount of accrued vacation for each such Transferred Employee to
Buyer prior to the Closing Date.



--------------------------------------------------------------------------------



 
[a2017930exhibit103056.jpg]
52 OMM_US:75933001.11 (e) COBRA. Vectron and its Affiliates shall be responsible
for providing continued group health coverage required by Section 4980B(f) of
the Code and the regulations promulgated thereunder (“COBRA”) to any former
employees of Vectron or any of its Affiliates (including the Acquired Company
and the Asset Sellers) whose “qualifying event,” as defined by COBRA, occurred
on or prior to the Closing Date (and such employees’ “qualified beneficiaries,”
as defined by COBRA). Buyer and its Affiliates shall be responsible for
providing continued group health coverage required by COBRA to any Transferred
Employees whose “qualifying event” occurred after the Closing Date (and such
Transferred Employees’ “qualified beneficiaries,” as defined by COBRA). (f)
Limitation on Obligations. Nothing in this Agreement shall require Buyer or any
of its Affiliates to offer employment to any Asset Employee or create any
obligation on the part of Buyer any of its Affiliates (including the Acquired
Company after the Closing) to continue the employment of any Transferred
Employee for any definite period of time following the Closing Date. Subject to
Section 5.2(a), nothing in this Agreement shall restrict Buyer or any of its
Affiliates in the exercise of their independent business judgment in modifying
any of the terms and conditions of the employment of the Transferred Employees
following the Closing. (g) No Amendment; No Third-Party Beneficiaries.
Regardless of anything else contained herein, no provision of this Agreement
shall be construed to amend any Benefit Plans or arrangements or create any
rights or obligations except between the Parties. No Transferred Employee or
other current or former employee of Vectron, any Asset Seller or the Acquired
Company, including any beneficiary or dependent thereof, or any other Person not
a party to this Agreement, shall be entitled to assert any claim hereunder.
Section 5.3 Post-Closing Access to Information. For a period of seven (7) years
after the Closing Date, each Party shall provide, and shall cause its Affiliates
to provide, when reasonably requested to do so by the other Party, reasonable
access (during normal business hours) to all Books and Records and other
information relating to the Acquired Company, Acquired Business, Acquired Assets
and Assumed Liabilities, including the right to make copies or extracts
therefrom at its expense, (i) for any reasonable business purpose in the case of
access by Buyer and its Affiliates and (ii) to the extent reasonably necessary
for the preparation of financial statements, regulatory filings or Tax Returns
of Vectron or its Affiliates or to comply with Parent’s or its Affiliates’
obligations hereunder, in the case of access by Vectron or its Affiliates;
provided, however, that no Party shall be required to violate any obligation of
confidentiality, Order or Law to which any such Party is subject or to waive any
privilege which such Party may possess in discharging the obligations set forth
in this Section 5.3 (provided that in such event, the Parties shall reasonably
cooperate with each other to seek an appropriate remedy to permit the access
contemplated hereby). During such seven (7) year period, no Party shall, nor
shall it permit its Affiliates to, dispose of, alter or destroy any such Books
and Records or other information (other than in the ordinary course pursuant to
such Party’s existing email retention policies) without giving sixty (60) days’
prior written notice to the other Party and permitting the other Party, at its
expense, to examine, duplicate or repossess such Books and Records or other
information.



--------------------------------------------------------------------------------



 
[a2017930exhibit103057.jpg]
53 OMM_US:75933001.11 Section 5.4 Trade Names. (a) Parent. (i) Ownership. Buyer
acknowledges that Parent and/or its Affiliates have the absolute and exclusive
proprietary right to all registered or unregistered Trademarks (including as
used in a domain name) constituting or incorporating the word “Knowles” or any
derivation thereof and any corporate symbols, acronyms or logos related thereto
in all countries in the world and in all languages (collectively, the “Knowles
Marks”). Except to the extent contemplated by Section 5.4(a)(ii), Buyer shall
not, and shall cause its Affiliates (including, for the avoidance of doubt, the
Acquired Company after the Closing) and its and their distributors and agents
not to, use the Knowles Marks or any Trademark, corporate symbol, acronym or
logo incorporating any such word in connection with the sale of any products or
services or otherwise in the conduct of its or their businesses. (ii) Limited
Use. Promptly (and in any event, within six (6) months) after the Closing Date
or as otherwise mutually agreed to by the Parties (the “Marks Transition
Period”), Buyer shall, and Buyer shall cause the Designated Purchasers, the
Acquired Company and their Subsidiaries to, (A) make all filings with any
office, agency or body and take all other actions necessary to effect the
elimination of any use of the Knowles Marks from the corporate names, registered
names or registered fictitious names of the Acquired Company, and (B) remove or
cover up the Knowles Marks and any derivation thereof and any corporate symbols
or logos specifically related thereto from their respective signs, purchase
orders, invoices, sales orders, labels, letterheads, shipping documents,
business cards, equipment, machinery, spare parts, inventory, and other
materials (collectively, the “Trade Materials”); provided, however, that (x) any
such utilization of the Knowles Marks during the Marks Transition Period shall
be solely to the same extent as the Acquired Business used the Trade Materials
immediately prior to the Closing Date, (y) Buyer shall, and shall cause its
Affiliates (including, for the avoidance of doubt, the Acquired Company after
the Closing), to comply with all reasonable instructions of Vectron relating to
such utilization of the Knowles Marks and (z) neither Buyer nor its Affiliates
(including, for the avoidance of doubt, the Acquired Company after the Closing)
shall put into use any Trade Materials not in existence on the Closing Date that
bear any reference to the Knowles Marks or otherwise develop new Trade Materials
bearing the Knowles Marks; provided, further, however, that Buyer and the
Acquired Company shall be permitted to communicate to third parties that Buyer
has purchased the Acquired Business from Vectron and reference such name in such
communications and provide such other information and documents as required by
statute, rule or regulation.



--------------------------------------------------------------------------------



 
[a2017930exhibit103058.jpg]
54 OMM_US:75933001.11 (b) Vectron. (i) Ownership. Vectron acknowledges that, at
the Closing, Buyer and/or its Affiliates will acquire the absolute and exclusive
proprietary right to all names, trade names, trademarks, service names and
service marks (including as used in a domain name) incorporating the words
“Vectron” and any derivation thereof and any corporate symbols or logos related
thereto in all countries in the world and in all languages. Except to the extent
contemplated by Section 5.4(b)(ii), Vectron shall not, and shall cause its
Affiliates (including, for the avoidance of doubt, the Asset Sellers) not to,
use said words or any symbol or logo incorporating any such words in connection
with the sale of any products or services or otherwise in the conduct of its or
their businesses. (ii) Limited Use. Promptly (and in any event within six (6)
months) after the Closing Date, Vectron shall, and Vectron shall cause its
Affiliates to, remove or cover up the names “Vectron” and any derivation thereof
and any corporate symbols or logos related thereto from their respective signs,
purchase orders, invoices, sales orders, labels, letterheads, shipping
documents, business cards and other materials, and Vectron shall not, and
Vectron shall cause its Affiliates not to, put into use after the Closing Date
any such materials not in existence on the Closing Date that bear any such
reference; provided, however, that Vectron shall be permitted to communicate to
third parties that Vectron has sold the Acquired Business to Buyer and reference
such names in such communications. Section 5.5 Insurance. From and after the
Closing, the Acquired Company shall cease to be insured by Vectron’s (or any of
its Affiliates’ (other than the Acquired Company)) insurance policies or by any
of its self-insurance programs and Vectron and its Affiliates (other than the
Acquired Company) shall retain all rights to control such insurance policies and
self- insurance programs, including the right to exhaust, settle, release,
commute, buy back or otherwise resolve disputes with respect to any of its
insurance policies and self-insurance programs. The Parties acknowledge that the
Acquired Company and the Acquired Business may be entitled to the benefit of
coverage under the insurance policies made available through Vectron as
described on Schedule 5.5 to the extent such policies are in existence at the
Closing (the “Retained Policies”), in each case with respect to acts, facts,
circumstances or omissions occurring prior to the Closing (“Pre-Closing
Occurrences”). For a period of twenty (20) months after the Closing, Buyer may
report to Vectron any and all Pre-Closing Occurrences arising in connection with
the Acquired Company or the Acquired Business to the applicable insurance
providers to the extent permitted under the Retained Policies as in effect as of
the date hereof (“Retained Policy Claims”). Vectron shall consider in good faith
such Retained Policy Claims, and if in the good faith judgment of Vectron the
submission of such Retained Policy Claims would not be materially harmful to
Vectron or its subsidiaries or their businesses, Vectron shall submit such
Retained Policy Claims to the insurer; provided that Buyer agrees to reimburse
Vectron promptly upon request for all reasonable out-of-pocket costs or expenses
incurred by Vectron or any Affiliate of Vectron in connection with making or
pursuing any claim pursuant to this Section 5.5, including the costs of filing a
claim and any deductibles that are or become payable by such other party or any
Affiliate of such other party under the applicable insurance



--------------------------------------------------------------------------------



 
[a2017930exhibit103059.jpg]
55 OMM_US:75933001.11 policies or self-insurance programs as a direct result of
claims made pursuant to this Section 5.5 (such costs and expenses referred to in
this clause (b), “Recovery Costs”). With respect to Pre- Closing Occurrences,
Vectron (with respect to the Retained Policies) shall be under no obligation to
continue to maintain such Retained Policies if Vectron determines in good faith
that the interests of Vectron, its subsidiaries and its businesses would be
better served by not continuing such policies. Notwithstanding anything in this
Section 5.5 to the contrary, this Section 5.5 shall be subject in all respects
to the terms of Vectron’s insurance policies as of the date hereof, and to the
extent such insurance policies do not permit any of the matters described in
this Section 5.5, then Vectron shall be under no obligation to Buyer with
respect to such matters. Section 5.6 Further Assurances. From time to time after
the Closing Date and without further consideration, (a) upon the request of any
Party, the other Parties shall execute and deliver to the requesting Party such
documents and take such actions as the requesting Party reasonably requests to
consummate more effectively the intent and purposes of the Parties under this
Agreement and the transactions contemplated hereby; and (b) upon the request of
Buyer, Parent and Vectron shall, and shall cause the Equity Seller and the Asset
Sellers to, execute and deliver all instruments of transfer, conveyance,
assignment, substitution and confirmation and take such action as Buyer may
reasonably deem necessary or desirable in order to more effectively transfer,
convey and assign to Buyer or any Designated Purchaser and confirm Buyer’s or
any Designated Purchaser’s title to the Acquired Shares and the Acquired Assets,
to put Buyer or a Designated Purchaser in actual possession and operating
control thereof, to permit Buyer or a Designated Purchaser to exercise all
rights with respect thereto (including all rights with respect to Nonassignable
Assets, subject to the terms and conditions set forth in Section 1.2(c)) and to
complete the transactions contemplated hereby. Section 5.7 Non-Competition;
Non-Solicitation. (a) Subject to Section 5.7(b), in order for Buyer to protect
and preserve the going concern value and goodwill of the Acquired Business, and
as a material inducement to Buyer to enter into this Agreement, Parent and
Vectron shall not, and shall cause each of their respective Affiliates not to,
directly or indirectly (whether by itself, through an Affiliate or in
partnership or conjunction with, or as a member, owner, consultant or agent of,
any other Person): (i) for a period of three (3) years following the Closing
Date, undertake, participate or carry on or be engaged in, or in any other
manner advise or knowingly assist any other Person in connection with the
operation of, any Competing Business Activities where such Competing Business
Activities are conducted as of the date hereof; (ii) for a period of three (3)
years following the Closing Date, solicit, entice, encourage or influence, or
attempt to solicit, entice, encourage or influence, any customer of the Acquired
Business as of the Closing Date to terminate or modify its business relationship
with Buyer or the Acquired Company; and



--------------------------------------------------------------------------------



 
[a2017930exhibit103060.jpg]
56 OMM_US:75933001.11 (iii) for a period of three (3) years following the
Closing Date, solicit, entice, encourage or influence, or attempt to solicit,
entice, encourage or influence, any Transferred Employee or any other Person to
resign or otherwise leave the employ of Buyer or any of its Affiliates
(including the Acquired Company) or otherwise hire, employ, engage or contract
with any Transferred Employee, to perform services other than for the benefit of
Buyer or its Affiliates (including the Acquired Company). (b) Notwithstanding
Section 5.7(a), Parent, Vectron and their respective Affiliates shall not be
prohibited from or restricted in any way with respect to: (i) advertising job
openings by use of newspapers, magazines, the Internet and other media not
directed at individual Transferred Employees, or hiring any such Transferred
Employees or other Persons as a result thereof, (ii) hiring or soliciting any
Transferred Employee who has terminated employment with Buyer, the Acquired
Company or any Affiliate thereof, so long as there was no solicitation by
Parent, Vectron or any of their respective Affiliates prior thereto, (iii)
holding not more than two percent (2%) of a class of stock of a publicly-held
corporation which is traded on a national securities exchange or in the
over-the-counter market, so long as Parent, Vectron or such Affiliate, as
applicable, with such ownership interest does not have any participation in the
business or management of such entity or (iv) acquiring, and following such
acquisition engaging in any business that has a Subsidiary, division, group,
franchise or segment that is engaged in any Competing Business Activity, so long
as for the most recent fiscal year ending prior to the date of such acquisition,
the revenues derived from the Competing Business Activities were less than seven
and one-half percent (7.5%) of the total consolidated revenues of such business.
(c) As a material inducement to Parent and Vectron to enter into this Agreement,
Buyer agrees that it shall not, and shall cause each of its Affiliates not to,
directly or indirectly (whether by itself, through an Affiliate or in
partnership or conjunction with, or as a member, owner, consultant or agent of,
any other Person) for a period of three (3) years following the Closing Date,
solicit, entice, encourage or influence, or attempt to solicit, entice,
encourage or influence, any of the Persons identified on Schedule 5.7(c) to
resign or otherwise leave the employ of Parent, Vectron or any of their
respective Affiliates or otherwise hire, employ, engage or contract with any
such Person identified on Schedule 5.7(c) to perform services; provided,
however, that Buyer and its Affiliates shall not be prohibited from or
restricted in any way with respect to: (i) advertising job openings by use of
newspapers, magazines, the Internet and other media not directed at any such
Person identified on Schedule 5.7(c) or hiring any such Person identified on
Schedule 5.7(c) as a result thereof or (ii) hiring or soliciting any such Person
who has terminated employment with Parent, Vectron or any Affiliate thereof, so
long as there was no solicitation by Buyer or its Affiliates prior thereto. (d)
If any court of competent jurisdiction will, at any time, deem the term of any
particular restrictive covenant contained in this Section 5.7 too lengthy, the
geographic area covered too extensive or the scope too broad, the other
provisions of this Section 5.7 will nevertheless stand, and the covenant, as
determined by a court of competent jurisdiction, will be deemed reformed such
that the term will be deemed to be



--------------------------------------------------------------------------------



 
[a2017930exhibit103061.jpg]
57 OMM_US:75933001.11 the longest period permissible by applicable Law under the
circumstances, the geographic area covered will be deemed to comprise the
largest territory permissible by applicable Law under the circumstances and the
scope will be as broad as permissible by applicable Law under the circumstances.
The court of competent jurisdiction in each case will reduce the term,
geographic area and/or scope covered to permissible duration, size or breadth.
(e) Each of Parent and Vectron represents that it is familiar with the covenants
not to compete and not to solicit contained herein and is fully aware of its
obligations hereunder. Each of Parent and Vectron further agrees that the length
of time, scope and geographic coverage is reasonable given the benefits it has
received hereunder. Each of Parent Vectron further acknowledges and agrees that
the covenants set forth in this Section 5.7 are necessary for the protection of
Buyer’s business interests, including the goodwill and confidential information
being transferred by reason of the Transaction, that irreparable injury will
result to Buyer if Parent, Vectron or any of their respective Affiliates
breaches any of the terms of this Section 5.7, and that in the event of an
actual or threatened breach by Parent, Vectron or any of their respective
Affiliates of any of the provisions contained in this Section 5.7, Buyer will
have no adequate remedy at Law. Each of Parent and Vectron accordingly agrees
that in the event of any actual or threatened breach by Parent, Vectron or any
of their respective Affiliates of any of the provisions contained in this
Section 5.7, Buyer will be entitled to injunctive and other equitable relief.
Nothing contained herein will be construed as prohibiting Buyer or any of its
Affiliates from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove. Section 5.8 Exclusive Dealing. During the period from the date of this
Agreement through the earlier of the Closing or the termination of this
Agreement in accordance with its terms, Parent and Vectron shall not, nor permit
any of their respective Affiliates, officers, directors or employees and shall
direct their representatives, consultants, financial advisors, attorneys,
accountants or other agents or representatives not to, take any action to
solicit, encourage, initiate, engage in or continue discussions, negotiations or
other communications with, provide any information to or otherwise cooperate in
any way with, or accept any proposal or offer from, or enter into any agreement
with any Person (other than Buyer and/or its Affiliates) concerning (a) any
direct or indirect purchase, transfer or issuance of the Acquired Company’s
equity securities, (b) any merger, consolidation, statutory share exchange,
business combination, recapitalization, reorganization, liquidation,
dissolution, sale of stock or sale, lease, pledge or exchange of assets or
similar transaction involving the Acquired Company, the Acquired Business, the
Acquired Assets or the Assumed Liabilities, (c) any initial public offering or
private placement of any securities of the Acquired Company or any Asset Seller
or (d) any other transaction involving the sale, lease, license or other
transfer or disposition of any Acquired Assets, or right under any Acquired
Assets, except for (i) the sale of inventory items in the ordinary course of
business, (ii) the sale of any assets with a value that does not exceed $50,000
and (iii) the sale of any assets that are obsolete or which have not been used
in the Acquired Business during the twelve (12) months preceding the date hereof
(each such transaction in clauses (a) through (d), an “Acquisition
Transaction”). In the event Parent, Vectron or their respective Affiliates
consummates an Acquisition Transaction on or before June 30, 2018, Parent or
Vectron shall pay or cause to be paid, by wire transfer of immediately



--------------------------------------------------------------------------------



 
[a2017930exhibit103062.jpg]
58 OMM_US:75933001.11 available funds to a bank account or accounts specified by
Buyer, an amount equal to the Due Diligence Fee Amount. Section 5.9 Parent and
Vectron. Parent and Vectron shall each cause their respective Subsidiaries to
comply with and effect the provisions of this Agreement. In addition, between
the date hereof and Closing, Parent and Vectron shall use their respective
reasonable best efforts to prepare and deliver to Buyer a true and complete list
of (i) all Contracts used in or related to the Acquired Business that are in
effect as of the date hereof and (ii) all of the licenses, permits, approvals,
authorizations and consents of all Governmental Entities owned, held, possessed
or applied for by the Acquired Company and each Asset Seller (with respect to
the Acquired Assets) as of the date hereof. Section 5.10 Bank Accounts;
Post-Closing Receipts. Parent, Vectron and their respective Affiliates shall use
their reasonable best efforts to transfer any bank accounts used exclusively by
the Business to Buyer or one of its Affiliates at Closing or as promptly as
practicable thereafter. If, after the Closing Date, any Party or any of its
Affiliates receives any funds belonging to another Party or any of its
Affiliates in accordance with the terms of any Transaction Document, the
receiving party will, or will cause its Affiliates to, promptly advise the party
or its applicable Affiliate to which such funds belong, will segregate and hold
such funds in trust for the benefit of such Party or its applicable Affiliate
and will promptly deliver such funds, together with any interest earned thereon
to such Party or its applicable Affiliate. Section 5.11 Transition Services
Agreements. The Parties agree that, should Buyer so request, following the
Closing, for a transitional period, Knowles and Vectron will use commercially
reasonable efforts to provide certain goods and services to Buyer (including
those services set forth in Schedule 5.11) pursuant to one or more Transition
Services Agreement. The Parties agree to negotiate such Transition Services
Agreements in good faith between signing and Closing. Article VI CONDITIONS
PRECEDENT TO BUYER’S OBLIGATIONS Section 6.1 Conditions Precedent to Buyer’s
Obligations. Each and every obligation of Buyer to be performed on or after the
Closing under this Agreement is subject to the satisfaction (or written waiver
by Buyer, to the extent permissible under applicable Law), prior to or at the
Closing, of each of the following conditions: (a) Representations and
Warranties. Each of the (i) (A) the Seller Fundamental Matters shall be true and
correct in all material respects on the Closing Date as though made on the
Closing Date (or on the date when made in the case of any representation or
warranty which specifically relates to an earlier date) and (B) the
representations and warranties of Parent and Vectron made in Section 3.1(h)(i)
shall be true and correct in all respects on the Closing Date as though made on
the Closing Date (or on the date when made in the case of any representation or
warranty which specifically relates to an earlier date) and (ii) representations
and warranties of Parent and Vectron made in Section 3.1 of this Agreement
(other than the Seller Fundamental



--------------------------------------------------------------------------------



 
[a2017930exhibit103063.jpg]
59 OMM_US:75933001.11 Matters and the representations and warranties in section
3.1(h)(i)) shall be true and correct in all respects on the Closing Date as
though made on the Closing Date (or on the date when made in the case of any
representation or warranty which specifically relates to an earlier date),
except for failures of such representations and warranties to be true and
correct which, individually or in the aggregate, have not resulted in a Material
Adverse Effect, in the case of clauses (i)(A) and (ii) when read without any
exception or qualification for materiality, Material Adverse Effect or other
similar qualifier (except to the extent such qualifier is used in the term
“Material Contract”). (b) Performance of Obligations. Parent and Vectron shall
have performed or complied with in all material respects all obligations and
covenants required by this Agreement to be performed or complied with by Parent
and Vectron, as the case may be, at or prior to the time of the Closing. (c) No
Injunction, Etc. No preliminary or permanent injunction or Order issued by any
Governmental Entity that restrains, enjoins or otherwise prohibits the
transactions contemplated hereby shall be in effect. (d) Delivery of Documents.
Parent and Vectron shall have delivered, or caused to have been delivered, to
Buyer the documents described in Section 8.2. (e) Compliance with HSR Act and
Other Competition Laws. All relevant waiting periods under the HSR Act shall
have expired or been terminated. Section 6.2 Frustration of Conditions
Precedent. Buyer may not rely on the failure of any condition set forth in
Section 6.1 to be satisfied if such failure was caused primarily by Buyer’s
breach of its obligations under this Agreement. Article VII CONDITIONS PRECEDENT
TO PARENT’S AND VECTRON’S OBLIGATIONS Section 7.1 Conditions Precedent to
Parent’s and Vectron’s Obligations. Each and every obligation of Parent and
Vectron to be performed on or after the Closing under this Agreement is subject
to the satisfaction (or written waiver by Vectron, to the extent permissible by
applicable Law), prior to or at the Closing, of each of the following
conditions: (a) Representations and Warranties. Each of the (i) representations
and warranties of Buyer made in the Buyer Fundamental Matters shall be true and
correct in all material respects on the Closing Date as though made on the
Closing Date (or on the date when made in the case of any representation or
warranty which specifically relates to an earlier date), and (ii) the
representations and warranties of Buyer made in Section 3.2 of this Agreement
(other than the Buyer Fundamental Matters) shall be true and correct in all
respects on the Closing Date as though made on the Closing Date (except for
those representations and warranties made as of a particular date, which shall
be true and correct in all material respects as of such date) except as would
not be reasonably expected to materially impair or delay the ability of Buyer to
consummate the



--------------------------------------------------------------------------------



 
[a2017930exhibit103064.jpg]
60 OMM_US:75933001.11 transactions contemplated by this Agreement, in the case
of clause (ii) when read without any exception or qualification for materiality
or other similar qualifier. (b) Performance of Obligations. Buyer shall have
performed or complied with in all material respects all obligations and
covenants required by this Agreement to be performed or complied with by Buyer
at or prior to the time of the Closing. (c) No Injunction, Etc. No preliminary
or permanent injunction or Order issued by any Governmental Entity that
restrains, enjoins or otherwise prohibits the transactions contemplated hereby
shall be in effect. (d) Delivery of Documents. Buyer shall have delivered, or
caused to have been delivered, to Vectron the documents described in Section
8.3. (e) Compliance with HSR Act and Other Competition Laws. All relevant
waiting periods under the HSR Act shall have expired or been terminated. Section
7.2 Frustration of Conditions Precedent. Parent and Vectron may not rely on the
failure of any condition set forth in Section 7.1 to be satisfied if such
failure was caused primarily by Parent’s or Vectron’s breach of its respective
obligations under this Agreement. Article VIII CLOSING Section 8.1 Closing Date.
Unless this Agreement shall have been terminated and the transactions
contemplated hereby shall have been abandoned pursuant to Section 10.1, and
provided that the conditions to the Closing set forth in Section 6.1 and Section
7.1 are satisfied or waived, the closing with respect to the transactions
contemplated hereby (the “Closing”) shall take place at 10:00 a.m., Central
Time, on the second (2nd) Business Day immediately following the satisfaction or
waiver of such conditions to the Closing, or at such other time as the Parties
shall agree upon. The actual date of the Closing is referred to in this
Agreement as the “Closing Date.” Notwithstanding the foregoing, all acts and
transactions to be taken or effected at the Closing shall be deemed to be
effective as of the close of business on the Closing Date in the respective
jurisdictions in which the Acquired Business is operated. Section 8.2 Items to
be Delivered by Vectron. At the Closing, Parent and Vectron shall deliver to
Buyer the following documents, in each case duly executed or otherwise in proper
form: (a) Compliance Certificate. A certificate, in form and substance
reasonably acceptable to Buyer, dated the Closing Date, signed on behalf of
Parent and Vectron by a duly authorized officer of each of them, confirming the
satisfaction of the conditions set forth in Sections 6.1(a), 6.1(b) and 6.1(f).
(b) Stock Certificates; Instruments of Conveyance and Transfer. Such stock
transfer instruments, Local Agreements, deeds, bills of sale, endorsements,
consents, assignments and other good and sufficient instruments of conveyance
and assignment as



--------------------------------------------------------------------------------



 
[a2017930exhibit103065.jpg]
61 OMM_US:75933001.11 shall be effective to vest in Buyer all right, title and
interest in and to the Acquired Shares and the Acquired Assets, in each case in
form and substance reasonably satisfactory to Buyer and executed by the
applicable Asset Seller, the Acquired Company or the Equity Seller, and as
provided for pursuant to this Agreement or as otherwise agreed by the Parties.
(c) Resignations. The resignations of the individuals listed in Schedule 8.2(c)
from their respective positions as managing directors and/or special proxy
holders of the Acquired Company, effective as of the Closing Date. (d)
Transition Services Agreement. Each Transition Services Agreement, duly executed
by Vectron. (e) FIRPTA Certificate. A properly executed statement by Vectron, in
form and substance reasonably acceptable to Buyer, for purposes of satisfying
Buyer’s obligations under Treasury Regulation Section 1.1445-2(c)(3). Section
8.3 Items to be Delivered by Buyer. At the Closing, Buyer shall deliver to
Vectron the following documents, in each case duly executed or otherwise in
proper form: (a) Compliance Certificate. A certificate, in form and substance
reasonably acceptable to Vectron, dated the Closing Date, signed on behalf of
Buyer by a duly authorized officer thereof, confirming the satisfaction of the
conditions set forth in Sections 7.1(a) and 7.1(b). (b) Instruments of
Assumption and Transfer. With respect to each Material Jurisdiction, such
assumption instruments, Local Agreements, endorsements, consents, and other good
and sufficient instruments of assumption as shall be effective to vest in Buyer
all right, title and interest in and to the Acquired Shares and the Acquired
Assets, in each case as provided for pursuant to this Agreement or as otherwise
agreed by the Parties. (c) Transition Services Agreement. Each Transition
Services Agreement, duly executed by Buyer. Article IX INDEMNIFICATION Section
9.1 Indemnification by Parent and Vectron. (a) General. If the Closing occurs,
and subject to the terms and conditions of this Article IX, Parent and Vectron
shall jointly and severally indemnify and hold harmless Buyer and its Affiliates
(including the Acquired Company) and its and their respective directors,
officers, employees, agents and representatives, and each of the heirs,
executors, assigns and successors of any of the foregoing (each, a “Buyer
Indemnified Party”), from and against all Losses directly or indirectly arising
from or related to (i) any inaccuracy in or breach of any representation or
warranty made by



--------------------------------------------------------------------------------



 
[a2017930exhibit103066.jpg]
62 OMM_US:75933001.11 Parent or Vectron contained in this Agreement or the
certificate contemplated by Section 8.2(a), (ii) any breach of any covenant or
agreement made by Parent or Vectron contained in this Agreement, (iii) any
Transaction Expenses not taken into account in the computation of the Purchase
Price pursuant to Article II, (iv) any Excluded Liabilities and (v) any breach
by Parent, Vectron or any of their Affiliates of Section 5.1(a)(i). (b)
Limitations. Parent’s and Vectron’s obligations under Section 9.1(a)(i) shall be
subject to the following limitations: (i) Parent and Vectron shall not have any
Liability for Losses under Section 9.1(a)(i) unless and until (A) each
individual unrelated claim for Losses exceeds $50,000 (at which point Parent and
Vestron shall be liable from the first dollar) and (B) the aggregate of all
Losses relating thereto for which Parent or Vectron would otherwise be liable
exceeds $1,000,000 (it being understood such amount shall be a deductible for
which Parent and Vectron shall bear no indemnification responsibility); and (ii)
Parent and Vectron shall not have any Liability for Losses under Section
9.1(a)(i) to the extent the aggregate amount of Losses for which Parent or
Vectron would otherwise be liable exceeds $15,000,000; provided, however, that
the limitations set forth in this Section 9.1(b) shall not apply to: (i) any
inaccuracy in or breach of any representation or warranty set forth in Sections
3.1(a) (Due Organization and Power), 3.1(b) (Authority), 3.1(c) (Ownership),
3.1(d) (Title to Acquired Shares), 3.1(g) (Tax Matters), 3.1(m) (Title to the
Acquired Assets; Sufficiency of Assets), or 3.1(w) (Fees) (collectively, the
“Seller Fundamental Matters”) or (ii) any inaccuracy in or breach of any
representation or warranty set forth in Sections 3.1(l) (Environmental Matters)
or 3.1(f). (c) Limited Survival. (i) The indemnification provided for in Section
9.1(a)(i) shall terminate upon the eighteen (18) month anniversary of the date
hereof, except with respect to (x) the Seller Fundamental Matters (other than
the representations and warranties set forth in Section 3.1(g) (Tax Matters)),
in which case such indemnification shall survive until the applicable statute of
limitations, and (y) the representations and warranties set forth in Section
3.1(g) (Tax Matters) and the covenants of Parent and Vectron set forth in
Section 5.1, in which case such indemnification shall survive until ninety (90)
days following the expiration of the applicable statute of limitations (e.g.,
the statute of limitations applicable to the underlying Tax under the relevant
tax laws), (ii) the indemnification provided for in Section 9.1(a)(ii) shall
terminate in accordance with the expiration of the terms of the covenants and
agreements covered thereby or, if no term is expressly stated therein, upon the
expiration of the statute of limitations period applicable to the matters
covered thereby, and (iii) the indemnification provided for in Sections
9.1(a)(iii), 9.1(a)(iv), 9.1(a)(v) and 9.1(a)(vi) shall survive until sixty (60)
days following the expiration of the statute of limitations period applicable to
the matters covered thereby (e.g., the statute of limitations applicable to the
underlying Tax under the relevant tax laws if the indemnification relates to a
Tax); provided, however, that, in each case, such indemnification shall continue
thereafter as to any Losses with respect to which a Buyer Indemnified Party has
validly given Parent or Vectron an Indemnification



--------------------------------------------------------------------------------



 
[a2017930exhibit103067.jpg]
63 OMM_US:75933001.11 Notice in accordance with Section 9.3 on or prior to the
date such indemnification would have otherwise terminated in accordance with
this Section 9.1(c), as to which such indemnification shall continue solely with
respect to the specific matters identified in such Indemnification Notice until
the resolution thereof in accordance with this Agreement. (d) Maximum Liability.
Notwithstanding anything contained herein to the contrary, from and after the
Closing, the maximum aggregate Liability of Parent and Vectron pursuant to this
Article IX (other than with respect to indemnification for Section 9.1(a)(iv)
(Excluded Liabilities), Section 9.1(a)(v) (breaches by Parent, Vectron or any of
their Affiliates of Section 5.1(a)(i), breaches of the representations and
warranties set forth in Section 3.1(l) (Environmental Matters), breaches by
Parent, Vectron or any of their respective Affiliates of Section 5.7 and claims
for fraud) shall not exceed the amount of the Base Purchase Price. (e) Manner of
Payment. Any indemnification of the Buyer Indemnified Parties pursuant to this
Article IX shall be effected by wire transfer of immediately available funds
from the applicable Persons to an account designated in writing by the
applicable Buyer Indemnified Parties within fifteen (15) days after the
determination thereof; provided, however, that any indemnification owed by
Parent or Vectron to the Buyer Indemnified Parties pursuant to Section 9.1(a)(i)
shall be satisfied first from any funds then remaining in the Escrow Account and
thereafter by Parent or Vectron directly. The Parties shall deliver joint
written instructions to the Escrow Agent instructing the Escrow Agent to make
any distributions from the Escrow Account expressly provided herein. Section 9.2
Indemnification by Buyer. (a) General. If the Closing occurs, and subject to the
terms and conditions of this Article IX, Buyer shall indemnify and hold harmless
Parent, Vectron and their respective Affiliates and their respective directors,
officers, employees, agents and representatives, and each of the heirs,
executors, assigns and successors of any of the foregoing (each, a “Vectron
Indemnified Party”), from and against all Losses directly or indirectly arising
from or related to (i) any inaccuracy in or breach of any representation or
warranty made by Buyer contained in this Agreement or the certificate
contemplated by Section 8.3(a), (ii) any breach of any covenant or agreement
made by Buyer contained in this Agreement and (iii) the Assumed Liabilities. (b)
Limitations. Buyer’s obligations under Section 9.2(a)(i) shall be subject to the
following limitations: (i) Buyer shall not have any Liability for Losses under
Section 9.2(a)(i) unless and until (A) each individual unrelated claim for
Losses exceeds $50,000 (at which point Parent and Vectron shall be liable from
the first dollar) and (B) the aggregate of all Losses relating thereto for which
Buyer would otherwise be liable exceeds $1,000,000 (it being understood that
such amount



--------------------------------------------------------------------------------



 
[a2017930exhibit103068.jpg]
64 OMM_US:75933001.11 shall be a deductible for which Buyer shall bear no
indemnification responsibility); and (ii) Buyer shall not have any Liability for
Losses under Section 9.2(a)(i) to the extent the aggregate amount of Losses for
which Buyer would otherwise be liable exceeds $15,000,000; provided, however,
that the limitations set forth in this Section 9.2(b) shall not apply to: any
inaccuracy in or breach of any representation or warranty set forth in Sections
3.2(a) (Due Organization and Power), 3.2(b) (Authority) and 3.1(h) (Fees)
(collectively, the “Buyer Fundamental Matters”). (c) Limited Survival. (i) The
indemnification provided for in Section 9.2(a)(i) shall terminate upon the
eighteen (18) month anniversary of the Closing Date, except with respect to any
Buyer Fundamental Matters, in which case such indemnification shall survive
until the applicable statute of limitations, (ii) the indemnification provided
for in Section 9.2(a)(ii) shall terminate in accordance with the expiration of
the terms of the covenants and agreements covered thereby or, if no term is
expressly stated therein, upon the expiration of the statute of limitations
period applicable to the matters covered thereby and (iii) the indemnification
provided for in Sections 9.2(a)(iii) shall survive until sixty (60) days
following the expiration of the statute of limitations period applicable to the
matters covered thereby; provided, however, that, in each case, such
indemnification shall continue thereafter as to any Losses with respect to which
a Vectron Indemnified Party has validly given Buyer an Indemnification Notice in
accordance with Section 9.3 on or prior to the date such indemnification would
have otherwise terminated in accordance with this Section 9.2(b), as to which
such indemnification shall continue solely with respect to the specific matters
identified in such Indemnification Notice until the resolution thereof in
accordance with this Agreement. (d) Maximum Liability. Notwithstanding anything
contained herein to the contrary, from and after the Closing, the maximum
aggregate Liability of Buyer pursuant to this Article IX (other than with
respect to indemnification for the Assumed Liabilities and claims for fraud)
shall not exceed the amount of the Base Purchase Price. Section 9.3 Procedures
Relating to Indemnification Between the Parties. Following the discovery of any
facts or conditions that could reasonably be expected to give rise to a Loss or
Losses for which indemnification under this Article IX can be obtained, the
Party seeking indemnification under this Article IX (the “Indemnified Party”)
shall promptly provide written notice to the Party from whom indemnification is
sought (the “Indemnifying Party”), setting forth the specific facts and
circumstances, in reasonable detail (to the extent known), relating to such Loss
or Losses, the amount of Loss or Losses (or a non-binding, reasonable estimate
thereof if the actual amount is not known or not capable of reasonable
calculation) and the specific Section(s) of this Agreement upon which the
Indemnified Party is relying in seeking such indemnification (an
“Indemnification Notice”); provided, however, that any failure of an Indemnified
Party to timely deliver such notice shall not limit the obligations of the
Indemnifying Party hereunder except to the extent that (and only to the extent
that) the Indemnifying Party shall have been actually and materially prejudiced
as a result of such failure.



--------------------------------------------------------------------------------



 
[a2017930exhibit103069.jpg]
65 OMM_US:75933001.11 If any Party asserts a claim for indemnification against
any other Party for any Losses pursuant to this Section 9.3, the Parties shall
attempt to resolve such claim through good faith negotiations between them and,
if not resolved through negotiations, such dispute shall be resolved in
accordance with Article XI. Section 9.4 Procedures Relating to Indemnification
for Third Party Claims. (a) Notice. In order for an Indemnified Party to be
entitled to any indemnification provided for under this Article IX arising out
of or involving a claim or demand made by any third party, including any
Governmental Entity (a “Third Party Claim”), the Indemnified Party must provide
an Indemnification Notice to the Indemnifying Party relating to the Third Party
Claim as soon as practicable after the Indemnified Party’s receipt of notice of
the Third Party Claim, but in no event later than fifteen (15) Business Days
thereafter; provided, however, that any failure of an Indemnified Party to
promptly deliver such notice shall not limit the obligations of the Indemnifying
Party hereunder except to the extent that (and only to the extent that) the
Indemnifying Party shall have been actually and materially prejudiced as a
result of such failure. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly after the Indemnified Party’s receipt thereof,
copies of all notices and documents, including all court papers, received by the
Indemnified Party relating to the Third Party Claim, except to the extent such
delivery does not affect any privilege relating to the Indemnified Party.
Notwithstanding the foregoing, any claim or demand made by a third party
relating to a Tax for which Vectron may be Liable pursuant to this Agreement
shall be governed by Section 5.1(c). (b) Defense. (i) If a Third Party Claim is
made against the Indemnified Party, then the Indemnifying Party shall be
entitled to participate in the defense thereof at the Indemnifying Party’s
expense and, if the Indemnifying Party so chooses (in its sole discretion), to
assume the defense thereof with counsel selected by the Indemnifying Party,
unless (A) the Indemnifying Party is also a party to such Proceeding and, in the
reasonable opinion of counsel to such Indemnified Party, joint representation
would result in a legal conflict of interest or require the assertion of
conflicting defenses or counterclaims, (B) the Indemnifying Party has failed and
is failing to vigorously defend such Third Party Claim, (C) the Third Party
Claim is reasonably likely to involve monetary liability of the Indemnified
Party in excess of the applicable limitation set forth in Section 9.1 to such
claim or (D) the Third Party Claim alleges a violation of Law by, or would
involve injunctive or equitable relief against, an Indemnified Party). (ii) If
the Indemnifying Party so elects to assume the defense of a Third Party Claim,
then (A) the Indemnifying Party shall not be liable to the Indemnified Party for
the reasonable fees and expenses of counsel subsequently incurred by the
Indemnified Party in connection with the defense thereof and (B) the Indemnified
Party shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed



--------------------------------------------------------------------------------



 
[a2017930exhibit103070.jpg]
66 OMM_US:75933001.11 by the Indemnifying Party, it being understood, however,
that the Indemnifying Party shall control such defense in all respects. If the
Indemnifying Party chooses to defend any Third Party Claim, then the Parties
shall cooperate in all reasonable respects in the defense and/or settlement of
such Third Party Claim, which cooperation shall include the retention and (upon
the Indemnifying Party’s request) the provision (subject to Section 4.3) to the
Indemnifying Party of records that are reasonably relevant to such Third Party
Claim and making employees available on a mutually convenient basis as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim. The Indemnifying Party shall not consent to a settlement of, or the entry
of any judgment arising from, any Third Party Claim without the consent of the
Indemnified Party unless such settlement (x) is solely for money damages and the
Indemnifying Party agrees to pay all such money damages, (y) does not involve
any finding or admission by any Indemnified Party of any violation of Law or
Order or other wrongdoing by any Indemnified Party and (z) contains a complete
and unconditional release of the Indemnified Party of all Liability with respect
to any such Proceeding. If the Indemnifying Party, within thirty (30) days after
receipt of an Indemnification Notice relating to a Third Party Claim, chooses
not to or does not assume the defense of a Third Party Claim or fails to defend
such Third Party Claim actively and in good faith, then the Indemnified Party
shall (upon further notice to the Indemnifying Party) have the right to defend,
compromise or settle such Third Party Claim or consent to the entry of judgment
with respect to such Third Party Claim at the expense of the Indemnifying Party;
provided, however, that the Indemnified Party shall not compromise or settle
such Third Party Claim or consent to the entry of judgment with respect to such
Third Party Claim without the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, conditioned or delayed.
Section 9.5 Environmental Matters. Notwithstanding the provisions of Sections
9.3 and 9.4, the following shall apply to any indemnification claims asserted by
a Buyer Indemnified Party relating to Pre-Closing Environmental Matters or any
alleged breach of the representations and warranties set forth in Section 3.1(l)
(collectively, “Environmental Matters”): (a) To the extent that Losses for
Environmental Matters for which Parent and Vectron would otherwise be obligated
to indemnify a Buyer Indemnified Party under this Agreement are increased as a
result of any action of Buyer or any Buyer Indemnified Party (including the
Acquired Company), or any employee, agent, contractor, tenant, lessee,
sublessee, licensee, permittee or invitee of any of the foregoing (other than
the perpetuation or continuation of any pattern or practice of the Acquired
Business that was being undertaken prior to the Closing), after the Closing,
then Parent and Vectron shall not be liable for the amount of such increase
except to the extent such increase is caused by excavation, construction or
renovation on any Acquired Real Property (consistent with commercially
reasonable practices) including if and as required to perform utility
maintenance, to construct and/or repair building foundations or other
improvements, renovations or expansions, or to perform other subsurface work
reasonably necessary to sustain or expand the ongoing operations on the Acquired
Real Property, in which case Parent and Vectron shall be liable to such extent.



--------------------------------------------------------------------------------



 
[a2017930exhibit103071.jpg]
67 OMM_US:75933001.11 (b) With respect to the Existing Environmental Matters,
Buyer shall, and shall cause the Acquired Company to, cooperate with respect to
any ongoing monitoring activities, including allowing the party responsible to
complete the ongoing remedial activity and the relevant Governmental Entity
continued access to the relevant Acquired Real Property at reasonable times and
upon reasonable notice, and without unreasonable interference with business
operations; provided, however, that neither Buyer nor the Acquired Company after
the Closing Date shall be required to incur any costs related to such
cooperation and access. (c) Parent and Vectron shall have the right to defend
and control any indemnity claim relating to an Environmental Matter, except for
Environmental Matters relating to violations of Environmental Laws alleged by a
Governmental Entity against the Acquired Company, including the disclosure,
investigation, negotiation, performance and settlement thereof; provided,
however, that Parent and Vectron shall: (i) keep Buyer reasonably informed
relating to the progress of such claim (including providing Buyer with the
opportunity to participate in any meetings (whether in person or telephonic)
with Governmental Entities) and provide reasonable opportunity for Buyer to
comment on any proposed activities (including any written communications with
Governmental Entities) relating to such Environmental Matter (and Parent and
Vectron shall consider in good faith any reasonable comments of Buyer); (ii)
select counsel, contractors and consultants of recognized standing and
competence in connection with such Environmental Matter; (iii) diligently and
promptly pursue the resolution thereof; and (iv) not prevent or interfere with
the ordinary course operations of the Acquired Business or the Acquired Company
or with any continuing use of any Acquired Real Property; provided that in the
event Parent’s and Vectron’s proposed resolution of an Environmental Matter
would reasonably be expected to have a material impact on the ongoing operations
of the Acquired Business, Parent’s and Vectron’s defense and control of such
Environmental Matter, including the disclosure, investigation, negotiation,
performance and settlement thereof, shall be subject to Buyer’s participation
and consent. (d) Any obligation of Parent or Vectron to undertake remedial
action in respect of any Environmental Matter, including at any Acquired Real
Property, shall be limited to, and their respective obligations under this
Agreement shall be satisfied upon, completion of remedial action sufficient to
achieve commercial/industrial cleanup standards under applicable Environmental
Laws as in effect at the time such Environmental Matter is addressed and, if
applicable, by any Order or requirement of the relevant Governmental Entity, or,
for any Leased Real Property, required to address the reasonable demands of the
landlord based on the terms of any applicable lease agreement in effect as of
the Closing Date. Neither Parent nor Vectron shall be liable for Losses incurred
in connection with the sale or closure of any Acquired Real Property to the
extent attributable to any change in use from industrial/commercial use. Section
9.6 Determination of Indemnification Amounts. (a) Without limiting the effect of
any other limitation contained in this Article IX, for purposes of computing the
amount of any and all Losses recoverable under this Article IX, there shall be
deducted an amount equal to the amount of any



--------------------------------------------------------------------------------



 
[a2017930exhibit103072.jpg]
68 OMM_US:75933001.11 insurance proceeds, indemnification payments, contribution
payments or reimbursements actually received (net of costs of enforcement,
deductibles and retro-premium adjustments) by the Indemnified Party or any of
its Affiliates in connection with such Losses or any of the circumstances giving
rise thereto and less the present value of all insurance policy premium
increases reasonably anticipated to result therefrom in the three (3) years
following the Closing and any costs incurred by the Indemnified Party in
pursuing recovery under such policies (it being understood that the Indemnified
Party and any of its Affiliates shall use commercially reasonable efforts to
obtain such proceeds, payments or reimbursements). (b) The calculation of Losses
shall not include losses arising because of a change after the Closing in
applicable Law or accounting principle. (c) For purposes of computing the amount
of any and all Losses recoverable under this Article IX with respect to the
Acquired Company, there shall be deducted all reductions in federal, state,
local and other Taxes (including estimated Taxes) realized or reasonably
expected to be realized by the Acquired Company, Buyer or any of their other
Affiliates as a result of the event giving rise to such Loss (the “Indemnified
Event”) in the taxable year or period of the Indemnified Event and the
subsequent two (2) taxable years or periods. (d) In any case where an
Indemnified Party recovers from third Persons any amount in respect of a matter
with respect to which an Indemnifying Party has indemnified it pursuant to this
Article IX, such Indemnified Party shall promptly pay over to the Indemnifying
Party the amount so recovered (after deducting therefrom the full amount of the
expenses incurred by it in procuring such recovery), but not in excess of the
sum of (i) any amount previously so paid by the Indemnifying Party to or on
behalf of the Indemnified Party in respect of such matter and (ii) any amount
expended by the Indemnifying Party in pursuing or defending any claim arising
out of such matter. (e) No Indemnifying Party shall be required to indemnify and
hold harmless any Indemnified Party for any indemnification claim pursuant to
Section 9.1 or 9.2, as applicable, to the extent such Indemnified Party is
otherwise actually compensated for such claim pursuant to an adjustment to the
Purchase Price pursuant to Article II. (f) For purposes of Section 9.1(a), the
amount of any Losses associated therewith, shall be determined without regard
for any materiality, material adverse effect or similar qualification. Section
9.7 Subrogation Rights. Upon making any payment to an Indemnified Party in
respect of any Losses, the Indemnifying Party shall, to the extent of such
payment and to the extent permitted by applicable Law, be subrogated to all
rights of the Indemnified Party against any third party (including with respect
to any amounts already recovered or potentially recoverable by the Indemnified
Party from any other third party) in respect of the Losses to which such payment
relates.



--------------------------------------------------------------------------------



 
[a2017930exhibit103073.jpg]
69 OMM_US:75933001.11 Section 9.8 Exclusive Remedy. Except (a) for rights
expressly provided in Section 2.3, Section 2.5, Section 2.6, Section 5.1,
Section 5.7 and Section 11.15, and (b) that each Party shall retain the right to
bring claims based on fraud grounds if any other Party or any of its respective
directors, officers or employees has committed fraud in connection with this
Agreement, the indemnification provisions of this Article IX shall be the sole
and exclusive monetary remedy with respect to the consummation of the
transactions contemplated by this Agreement, including, for the avoidance of
doubt, any and all claims arising out of or relating to Buyer’s investigation of
the Acquired Company, the Acquired Business and the Acquired Assets, the
negotiation and execution of this Agreement by any Party, and the inaccuracy in
or breach of any representation, warranty, covenant or agreement of any Party,
regardless of whether such claims arise in contract, tort, breach of warranty or
any other legal or equitable theory. Section 9.9 Purchase Price Adjustment. All
indemnification payments made under this Agreement shall be treated for Tax
purposes only as an adjustment to the Purchase Price. Section 9.10 Special Rule
for Fraud. Notwithstanding anything in this Article IX to the contrary, in the
event of fraud, any Party which suffers Losses by reason thereof shall be
entitled to seek recovery therefor from the other Party without regard to any
limitation set forth in this Agreement (whether temporal limitation, dollar
limitation or otherwise). Article X TERMINATION Section 10.1 General. This
Agreement may be terminated, and the transactions contemplated hereby may be
abandoned at any time prior to the Closing, only as follows: (a) by the written
agreement of the Parties; (b) by any Party, upon written notice provided to the
other Party, if the Closing shall not have occurred on or prior to three (3)
months following the date hereof (the “Termination Date”) or such other date as
the Parties agree in writing; provided, however, that if on such date, all
conditions set forth in Sections 6.1 and 7.1 have been satisfied (other than the
conditions set forth in Sections 6.1(e), and 7.1(e) and those conditions that by
their terms are to be satisfied at the Closing), then either Vectron or Buyer
may, in its sole discretion, extend the Termination Date for up to an additional
sixty (60) days by delivery of written notice of such extension to the other
party not less than five (5) Business Days prior to the initial Termination
Date; and provided, further, however, that the right to terminate this Agreement
under this Section 10.1(b) shall not be available to any Party whose failure to
fulfill any of its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such date; (c) by
any Party, upon written notice provided to the other Party, if a Governmental
Entity with competent jurisdiction has issued an Order or taken other final and
non-appealable action permanently restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; provided,
however, that the right



--------------------------------------------------------------------------------



 
[a2017930exhibit103074.jpg]
70 OMM_US:75933001.11 to terminate this Agreement under this Section 10.1(c)
shall not be available to any Party whose failure to fulfill any of its
obligations under this Agreement has been the cause of or resulted in such Order
or other action; (d) by Buyer, upon written notice provided to Parent and
Vectron, if (i) the condition set forth in Section 6.1(e) shall have become
incapable of fulfillment (without regard to the Termination Date) or (ii)
Parent, Vectron or one of their respective Affiliates has breached, or caused
the breach of, its respective representations, warranties, covenants, agreements
or other obligations hereunder in a manner that would reasonably be expected to
cause the conditions set forth in Section 6.1(a) or Section 6.1(b) not to be
satisfied and such breach has not been cured within thirty (30) days following
written notification thereof to Parent and Vectron by Buyer; or (e) by Parent or
Vectron, upon written notice provided to Buyer, if (i) the condition set forth
in Section 7.1(e) shall have become incapable of fulfillment (without regard to
the Termination Date) or (ii) Buyer or one of its Affiliates has breached, or
caused the breach of, its representations, warranties, covenants, agreements or
other obligations hereunder in a manner that would reasonably be expected to
cause the conditions set forth in Section 7.1(a) or Section 7.1(b) not to be
satisfied and such breach has not been cured within thirty (30) days following
written notification thereof to Buyer by Parent or Vectron. Section 10.2
Post-Termination Obligations. To terminate this Agreement as provided in Section
10.1, the terminating Party shall provide the other Party with written notice of
its election to terminate this Agreement, specifying the provisions hereof to
which such termination is made and the basis therefor described in reasonable
detail, and upon delivery of such written notice in accordance with Section
11.7: (a) the transactions contemplated hereby shall be terminated, without
further action by any Party; and (b) upon Parent’s or Vectron’s request, Buyer
shall return all documents and copies and other materials received from or on
behalf of Parent, Vectron, the Equity Seller, the Acquired Company or the Asset
Sellers relating to the transactions contemplated hereby, whether obtained
before, on or after the execution and delivery of this Agreement, to Parent and
Vectron; and, upon Buyer’s request, each of Parent, Vectron, the Equity Seller,
the Acquired Company and the Asset Sellers shall return all documents and copies
and other materials received from or on behalf of Buyer or any Affiliate of
Buyer relating to the transactions contemplated hereby, whether obtained before,
on or after the execution and delivery of this Agreement, to Buyer. Section 10.3
Survival; Liabilities in Event of Termination. If this Agreement is terminated
as provided in Section 10.1, then this Agreement shall become wholly void and of
no further force and effect, and there shall be no Liability under this
Agreement on the part of any Party, except that (a) the respective obligations
of the Parties, as the case may be, under Section 10.2, this Section 10.3,
Article XI and the last sentence of Section 5.8 (and any defined terms
associated therewith) shall remain in full force and effect, (b) that such
termination shall



--------------------------------------------------------------------------------



 
[a2017930exhibit103075.jpg]
71 OMM_US:75933001.11 not relieve any Party of any Liability for any willful and
intentional breach of this Agreement or fraud. Article XI MISCELLANEOUS Section
11.1 Publicity. The Parties agree that no public release or announcement
concerning the transactions contemplated hereby shall be issued or made by or on
behalf of any Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld, delayed or conditioned), except (a)
for any such release or announcement that may, in the reasonable judgment of the
releasing Party, be required by Law or any securities exchange on which
securities of the releasing Party (or any of its Affiliates) are listed, and (b)
that Vectron and Buyer may make such announcements to their respective employees
and Affiliates. For the avoidance of doubt, this Section 11.1 shall not apply to
public releases, announcements or filings regarding the Acquired Business on or
after the Closing Date. Section 11.2 Assignment. Except to the extent otherwise
expressly set forth in this Agreement, including Section 1.3, no Party shall
assign, transfer or encumber this Agreement, or its rights or obligations
hereunder, in whole or in part, voluntarily or by operation of Law, without the
prior written consent of the other Parties, and any attempted assignment,
transfer or encumbrance without such consent shall be void and without effect.
Section 11.3 Parties in Interest; No Third-Party Beneficiaries. This Agreement
shall be binding upon, inure to the benefit of, and be enforceable only by the
Parties and their respective permitted successors and permitted assigns, and
shall not confer any rights or remedies upon any other Person (including, for
the avoidance of doubt, any Transferred Employee). Section 11.4 Governing Law;
Consent to Jurisdiction; WAIVER OF JURY TRIAL. This Agreement, and all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or related to this Agreement or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement) shall be
governed by, and construed and interpreted according to, the Laws of the State
of Delaware, excluding any choice of law rules that may direct the application
of the Laws of another jurisdiction. This Agreement shall be construed and
interpreted in accordance with the English language only, which language shall
be controlling in all respects. No translation, if any, of this Agreement shall
have any force or effect in the interpretation hereof or in the determination of
the intent of the Parties hereunder. Each Party stipulates that any dispute
shall be commenced and prosecuted in its entirety in, and consents to the
exclusive jurisdiction and proper venue of, the federal court located within the
United States District Court for the District of Delaware, and each Party
consents to personal and subject matter jurisdiction and venue in such courts
and waives and relinquishes all right to attack the suitability or convenience
of such venue or forum by reason of their present or future domiciles, or by any
other reason. The Parties acknowledge that all Orders issued by the forum court
will be binding and enforceable in all jurisdictions and countries. Without
limiting any other means



--------------------------------------------------------------------------------



 
[a2017930exhibit103076.jpg]
72 OMM_US:75933001.11 of service, each Party agrees that service of any process,
summons, notice or document with respect to any Proceeding may be served on it
in accordance with the notice provisions set forth in Section 11.7. EACH OF THE
PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Section 11.5
Amendment. No modifications, amendments or supplements to this Agreement shall
be valid and binding unless set forth in a written agreement executed and
delivered by both Parties. Section 11.6 Waiver. No waiver by any Party of any of
the provisions of this Agreement shall be effective unless set forth in a
written instrument executed and delivered by the Party so waiving. Except as
provided in the preceding sentence, no action taken pursuant to this Agreement
shall be deemed to constitute a waiver by the Party taking such action of
compliance with any representations, warranties, covenants or agreements
contained in this Agreement and in any documents delivered or to be delivered
pursuant to this Agreement and in connection with the Closing under this
Agreement. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. Section 11.7 Notice. All notices, requests, demands and other
communications under this Agreement shall be given in writing and shall be
deemed given or made when personally delivered, sent by telecopier or facsimile
transmission (to the extent provided below) to the number below (with immediate
confirmation), sent by e-mail or registered or certified mail (return receipt
requested and postage prepaid) to the Parties at their respective addresses
indicated below or sent by an internationally recognized overnight mail courier
service addressed as follows: (a) If to Buyer, to: Microsemi Corporation One
Enterprise Aliso Viejo, California 92656 Facsimile: Separately supplied E-mail:
Separately supplied Attention: Chief Executive Officer with a copy, which shall
not constitute notice, to: O’Melveny & Myers LLP 400 South Hope Street, 18th
Floor Los Angeles, CA 90071 Facsimile: (213) 430-6407



--------------------------------------------------------------------------------



 
[a2017930exhibit103077.jpg]
73 OMM_US:75933001.11 E-mail: measton@omm.com Attention: Mark Easton, Esq. (b)
If to Parent or Vectron, to: 1151 Maplewood Dr Itasca, IL 60143 E-mail:
Thomas.Jackson@knowles.com Attention: Thomas Jackson with a copy, which shall
not constitute notice, to: Sidley Austin LLP One South Dearborn Street Chicago,
IL 60603 Attention: Paul L. Choi; Jonathan Blackburn Facsimile: (312) 853-7036
E-mail: pchoi@sidley.com; jblackburn@sidley.com or to such other Person or
address as any Party shall have specified by notice in writing to any other
Party pursuant to this Section 11.7. Section 11.8 Expenses. Regardless of
whether or not the transactions contemplated hereby are consummated and except
to the extent otherwise expressly set forth in this Agreement, all expenses
incurred by the Parties shall be borne solely and entirely by the Party that has
incurred such expenses. It is, however, agreed between the Parties that Buyer
and Vectron shall equally split any notarial or other public fees required for,
or resulting from, the implementation of this Agreement (including costs of the
notarization of stock transfer deeds). Section 11.9 Interpretive Provisions. For
purposes of this Agreement, (a) the words “include,” “includes” and “including”
shall be deemed to be followed by the words “without limitation,” (b) the word
“or” is not exclusive, (c) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole and (d) words importing the
singular include the plural and vice versa, and words importing gender include
all genders. Unless the context otherwise requires, references herein (i) to
Articles, Sections, Exhibits and Schedules mean the Articles and Sections of,
and the Exhibits and Schedules attached to, this Agreement; and (ii) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. The
Schedules and Exhibits referred to herein and attached hereto shall be construed
with and as an integral part of this Agreement to the same extent as if they
were set forth verbatim herein. All references to days shall be to calendar days
unless Business Days are specified. All references to “dollars” or “$” shall
mean United States Dollars. Section 11.10 Section Headings; Table of Contents.
The Section headings contained in this Agreement and the Table of Contents to
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.



--------------------------------------------------------------------------------



 
[a2017930exhibit103078.jpg]
74 OMM_US:75933001.11 Section 11.11 No Strict Construction. Notwithstanding the
fact that this Agreement has been drafted or prepared by one of the Parties,
each Party confirms that both it and its counsel have reviewed, negotiated and
adopted this Agreement as the joint agreement and understanding of the Parties.
The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party. Section 11.12 Entire Agreement. This
Agreement (including the Schedules and Exhibits to this Agreement) and the
Confidentiality Agreement constitute the entire agreement between the Parties,
and supersede all prior agreements and understandings, oral and written, between
the Parties, with respect to the subject matter hereof; there are no conditions
to this Agreement that are not expressly stated in this Agreement. Section 11.13
Counterparts. This Agreement may be executed by facsimile signatures and in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Section 11.14
Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable Law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable. Section
11.15 Specific Performance. Each of the Parties agrees that irreparable damage
would occur in the event that any of the provisions of this Agreement to be
performed by Buyer, Parent or Vectron were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, prior to any
termination of this Agreement pursuant to Section 10.1, each Party shall be
entitled to specific performance of the terms hereof, including an injunction or
injunctions and any other equitable relief with respect to any breach or
attempted breach of this Agreement by the other Party, and to enforce
specifically the terms and provisions of this Agreement in any federal court in
the United States District Court for the District of Delaware, this being in
addition to any other remedy to which such party is entitled at law or in
equity. In addition, the Parties agree that, in addition to any other right or
remedy to which the other Parties may be entitled, at law or in equity, the
applicable Parties will be entitled to enforce the covenants in Article V by a
decree of specific performance and to temporary, preliminary and permanent
injunctive or other equitable relief to prevent breaches or threatened breaches
of thereof. Each of the Parties hereby waives (i) any defense in any action for
an injunction, specific performance and other equitable relief that a remedy at
law would be adequate and (ii) any requirements of applicable Law to post
security as a prerequisite to obtaining equitable relief. Section 11.16 Waiver
of Bulk Sales Laws. Each of the Parties waives compliance with all applicable
Laws relating to bulk sales transfers and any other similar Laws in any
applicable jurisdiction in respect of the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------



 
[a2017930exhibit103079.jpg]
75 OMM_US:75933001.11 Section 11.17 Legal Representation. (a) The Law Department
of Knowles Corporation, in concert with Sidley Austin LLP (collectively,
“Knowles Legal”), has acted as counsel for Parent, Vectron, the Equity Seller
and the Acquired Company (collectively, the “Clients”) for various matters prior
to the Closing, including in connection with this Agreement and the transactions
contemplated hereby (collectively, the “Pre-Closing Engagements”), and in that
connection not as counsel for any other Person, including Buyer or its
Affiliates. Only the Clients shall be considered clients of Knowles Legal for
purposes of the Pre-Closing Engagements. Upon and after the Closing, any and all
communications between the Clients and Knowles Legal made in the course of or
relating to the Pre-Closing Engagements shall be deemed to be attorney-client
confidences that belong solely to Vectron and the Equity Seller and not to the
Acquired Company. (b) If Parent, Vectron or the Equity Seller so desires, and
without the need for any consent or waiver by the Acquired Company or Buyer,
Knowles Legal shall be permitted to represent Parent, Vectron or the Equity
Seller after the Closing in connection with any matter, including, for the
avoidance of doubt, anything related to the transactions contemplated by this
Agreement or any disagreement or dispute in connection therewith. Without
limiting the generality of the foregoing and for the sake of clarity, after the
Closing, Knowles Legal shall be permitted to represent Parent, Vectron and the
Equity Seller, any of their Affiliates or representatives, or any one or more of
them, in connection with any negotiation, transaction or dispute (where
“dispute” includes litigation, arbitration or other adversarial proceedings)
with Buyer, the Acquired Company or any of their Affiliates or representatives
relating to the Pre-Closing Engagements, including any matter related to this
Agreement, such as claims for indemnification and disputes involving
non-competition or other agreements entered into in connection with this
Agreement. (c) Parent, Vectron, the Equity Seller (on behalf of itself and the
Acquired Company) and Buyer consent to the foregoing arrangements and waive any
actual or potential conflict of interest that may be involved in connection with
any representation by Knowles Legal permitted hereunder. Section 11.18
Definitions. For purposes of this Agreement, the term: “Accounting Principles”
shall mean GAAP applied consistently, using the same accounting methods,
policies, principles, practices and procedures (including classifications,
judgments and estimation methodologies) as were used in the preparation of the
Financial Statements at and as of the Balance Sheet Date, in each case solely as
modified by the accounting principles set forth on Exhibit E hereto. “Acquired
Assets” shall have the meaning set forth in Section 1.2(a). “Acquired Asset IP”
shall have the meaning set forth in Section 3.1(r)(i). “Acquired Business” shall
have the meaning set forth in the recitals of this Agreement.



--------------------------------------------------------------------------------



 
[a2017930exhibit103080.jpg]
76 OMM_US:75933001.11 “Acquired Company” shall have the meaning set forth in the
recitals of this Agreement. “Acquired Company Employees” shall have the meaning
set forth in Section 3.1(p)(i). “Acquired Company IP” means all Intellectual
Property in which the Acquired Company has (or purports to have) an ownership
interest or an exclusive license or similar exclusive right. “Acquired
Contracts” shall have the meaning set forth in Section 1.2(a)(ii). “Acquired IP”
shall have the meaning set forth in Section 3.1(r)(i). “Acquired Leased Real
Property” shall have the meaning set forth in Section 3.1(n)(i). “Acquired Owned
Real Property” shall have the meaning set forth in Section 3.1(n)(i). “Acquired
Permits” shall have the meaning set forth in Section 3.1(k). “Acquired Real
Property” shall have the meaning set forth in Section 3.1(n)(i). “Acquired
Registered IP” shall have the meaning set forth in Section 3.1(r)(i). “Acquired
Shares” shall have the meaning set forth in Section 1.1. “Acquisition
Transaction” shall have the meaning set forth in Section 5.8. “Affiliate” shall
mean, with respect to any specified Person, any other Person that owns or
controls, is owned or controlled by or is under common ownership or control with
such specified Person. For purposes of this definition, “control” means the
ability to direct the operation or management of a Person, whether by Contract,
ownership of securities, status as director, officer or other position therein,
or otherwise. For the avoidance of doubt, the Acquired Company shall be
considered an Affiliate of Vectron prior to the Closing, and shall be considered
an Affiliate of Buyer following the Closing. “Affiliate Agreement” shall have
the meaning set forth in Section 3.1(s). “Agreement” shall have the meaning set
forth in the preamble of this Agreement. “Anti-Corruption Laws” shall mean,
collectively, any applicable Law relating to corruption, bribery or similar
actions of government officials or any other persons, as well as sanctions and
export controls, including the U.S. Foreign Corrupt Practices Act of 1977, USA
Patriot Act, the Export Administration Act, the Export Administration
Regulations, the Arms Export Control Act, the International Traffic in Arms
Regulations, the International Emergency Economic Powers Act, the Trading with
the Enemy Act, Section 999 of the Internal Revenue Code, customs laws and any
rules and regulations issued under any of the foregoing and all trade
regulations administered and enforced by the United States Department of the
Treasury, Office of Foreign Assets Control, the Department of Commerce, Bureau
of Industry & Security and Office of Antiboycott Compliance, the Department of
State, Directorate of Defense Trade Controls and other bureaus and offices
within the Department responsible for implementation of



--------------------------------------------------------------------------------



 
[a2017930exhibit103081.jpg]
77 OMM_US:75933001.11 any export controls and sanctions, the Department of
Homeland Security, US Customs and Border Protection, and the Internal Revenue
Service (collectively, “Export/Import Controls”) or any other Governmental
Entity related to the regulation of exports, re-exports, transfers, releases,
shipments, transmissions, imports or similar transfer of goods, technology,
software or services, and any comparable laws, rules and regulations including
European Union sanctions and export control regulations and the German Foreign
Trade and Payments Act and Regulation, administered and enforced by any foreign
governmental entity including the European Union, the German Ministry for
Economic Affairs and Energy, the German Federal Bank and the German Federal
Office for Economic Affairs and Export Controls. and any law that are similar to
any of the forgoing laws of any Governmental Entity and the rules and
regulations issued thereunder . “Allocation Acceptance Notice” shall have the
meaning set forth in Section 2.6(b)(ii). “Allocation Dispute Notice” shall have
the meaning set forth in Section 2.6(b)(ii). “Asset Allocation Acceptance
Notice” shall have the meaning set forth in Section 2.6(b)(iv). “Asset
Allocation Dispute Notice” shall have the meaning set forth in Section
2.6(b)(iv). “Asset Employees” shall have the meaning set forth in Section
5.2(a)(i). “Asset Sellers” shall have the meaning set forth in the recitals of
this Agreement. “Assumed Benefit Plan” shall mean each Benefit Plan that is
sponsored by the Acquired Company, each such Benefit Plan to be specifically
identified as such on Schedule 3.1(p)(i). “Assumed Liabilities” shall mean the
following Liabilities (in each case only to the extent that such Liabilities are
not Excluded Liabilities as listed in clauses (i)-(xii) of the definition of
Excluded Liabilities): (i) all intercompany Liabilities arising from the
purchase or sale of products or services by an Asset Seller or the Acquired
Company in the ordinary course of business and set forth on Schedule 11.18(a);
(ii) all Liabilities arising from or related to Buyer’s and its Affiliates’
ownership or operation of the Acquired Business as of and following the Closing
(including to the extent resulting in a Tax liability on the part of any Asset
Seller); (iii) all Liabilities for which Buyer is expressly liable pursuant to
Section 5.1 or Section 5.2; (iv) all Liabilities of the Acquired Business as
reflected on the Closing Date Balance Sheet; and (v) all Liabilities to be paid
or performed after the Closing Date under (i) the Material Contracts, (ii) the
Contracts of the Acquired Company not required by the terms



--------------------------------------------------------------------------------



 
[a2017930exhibit103082.jpg]
78 OMM_US:75933001.11 hereof to be listed in a Schedule to this Agreement and
(iii) the Acquired Contracts (in each case subject to Section 1.2(c)), except
(A) in each case, to the extent such Liabilities, but for a breach or default by
Parent, Vectron, any other Asset Seller or any of their respective Affiliates,
would have been paid, performed or otherwise discharged on or prior to the
Closing Date or to the extent the same arise out of any such breach or default
and (B) in each case, to the extent such Liabilities would be required to be
reflected on a balance sheet as of the Closing Date with respect to the Acquired
Assets prepared in accordance with the Accounting Principles and were not so
reflected in the Closing Date Balance Sheet and not taken into account in
connection with the determination of the Purchase Price pursuant to Section 2.3.
“Backlog” shall mean the backlog of orders for future sales of the Acquired
Business. “Base Purchase Price” shall have the meaning set forth in Section
2.1(a)(i). “Balance Sheet Date” shall have the meaning set forth in Section
3.1(f). “Benefit Plans” shall have the meaning set forth in Section 3.1(p)(i).
“Books and Records” shall mean all business, accounting, operating, and
personnel records of the Equity Seller and Asset Sellers relating to the
Acquired Business, including the organizational documents and ownership records
of the Acquired Company. “Business Day” means any day other than: (a) a
Saturday, Sunday or federal holiday; or (b) a day on which commercial banks in
Chicago, Illinois, Los Angeles, California, or Germany, are authorized or
required to be closed. “Buyer” shall have the meaning set forth in the preamble
of this Agreement. “Buyer Fundamental Matters” shall have the meaning set forth
in Section 9.2(b). “Buyer Indemnified Party” shall have the meaning set forth in
Section 9.1(a). “Cash and Cash Equivalents” shall mean the aggregate amount of
the Acquired Company’s cash and cash equivalents (including marketable
securities and short term investments) on hand or in its bank accounts, as
determined in accordance with the Accounting Principles. “Cash Target” shall
mean $0.00. “Clients” shall have the meaning set forth in Section 11.17(a).
“Closing” shall have the meaning set forth in Section 8.1. “Closing Date” shall
have the meaning set forth in Section 8.1. “Closing Date Balance Sheet” shall
have the meaning set forth in Section 2.3 and shall be in the form set forth in
Schedule 11.18(c).



--------------------------------------------------------------------------------



 
[a2017930exhibit103083.jpg]
79 OMM_US:75933001.11 “Closing Date Cash” shall have the meaning set forth in
Section 2.3. “Closing Date Transaction Expenses” shall have the meaning set
forth in Section 2.3. “Closing Date Working Capital” shall have the meaning set
forth in Section 2.3. “Closing Payment” shall have the meaning set forth in
Section 2.2(a). “COBRA” shall have the meaning set forth in Section 5.2(g).
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder. “Competing Business Activities” shall mean
the manufacture, marketing or sale of any product of the type manufactured for
sale or sold by the Acquired Business as of the Closing Date or at any time in
the two (2) years prior to the Closing Date, or any product in the Acquired
Business’s product roadmap as of the Closing Date to be released for sale within
twenty-four (24) months after the Closing Date. “Competition Law” shall mean any
Law or Order that is designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition, including the HSR Act. “Confidentiality Agreement”
shall have the meaning set forth in Section 4.1. “Consolidated Tax Group” shall
mean any “affiliated group” (as defined in Section 1504(a) of the Code) that
includes Vectron, and any similar group of corporations that includes Vectron
and files state, local or other income Tax Returns on a combined, consolidated
or unitary basis. “Contract” shall mean any indenture, note, bond, mortgage,
deed of trust, lease, licensing or sublicensing agreement, contract, instrument,
commitment or other legally binding agreement, arrangement, understanding,
undertaking, commitment or obligation (whether written or oral), but not
including purchase orders. “Copyrights” shall mean U.S. and foreign registered
and unregistered copyrights, mask works, and the underlying works of authorship
(including those in Software, masks, web content and databases), and all
registrations and applications to register the same. “Current Employee” shall
mean each employee and managing director of the Acquired Company and, to the
extent working primarily on matters with respect to the Acquired Assets, the
Asset Sellers, in each case as of the date hereof. “Designated Purchaser” shall
have the meaning set forth in Section 1.3. “Designated Seller” shall have the
meaning set forth in Section 2.5(a). “Dispute Notice” shall have the meaning set
forth in Section 2.3(b).



--------------------------------------------------------------------------------



 
[a2017930exhibit103084.jpg]
80 OMM_US:75933001.11 “Due Diligence Fee Amount” means an amount equal to five
hundred thousand dollars ($500,000), which amount was paid by Buyer to Vectron
in connection with Buyer’s due diligence of the Acquired Business.
“Environmental Laws” shall mean all Laws regarding protection of the
environment, natural resources, and occupational health and safety in respect of
exposure to Hazardous Substances, including those protecting the quality of the
ambient air, soil, surface water or groundwater, and the use, handling,
transportation, treatment, storage, recycling, disposal, Release or discharge of
Hazardous Substances. “Environmental Matters” shall have the meaning set forth
in Section 9.5. “Environmental Permits” shall have the meaning set forth in
Section 3.1(l)(i). “Equity Seller” shall have the meaning set forth in the
recitals of this Agreement. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended. “ERISA Affiliate” means any Person that,
together with Vectron, any Asset Seller or any of their respective Affiliates
would be deemed a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code. “Escrow Agent” shall mean Bank of America Merrill Lynch.
“Escrow Agreement” shall mean an escrow agreement among the Parties and the
Escrow Agent, a form to be agreed by the Parties, to be negotiated between the
date hereof and the Closing Date. “Escrow Account” shall have the meaning set
forth in Section 2.4. “Escrow Amount” shall have the meaning set forth in
Section 2.4. “Escrow Release Date” shall have the meaning set forth in Section
2.4. “Estimated Closing Date Cash” shall have the meaning set forth in Section
2.1(b). “Estimated Closing Date Transaction Expenses” shall have the meaning set
forth in Section 2.1(b). “Estimated Closing Date Working Capital” shall have the
meaning set forth in Section 2.1(b). “Excluded Assets” shall mean the following
assets, rights and properties of the Asset Sellers, which, for the avoidance of
doubt, shall not be Acquired Assets: (i) any rights in or to any Asset Seller’s
franchise to be a corporation and its charter, corporate seal, minute books,
stock books and other corporate records relating to its corporate existence and
capitalization;



--------------------------------------------------------------------------------



 
[a2017930exhibit103085.jpg]
81 OMM_US:75933001.11 (ii) any equity interest in any Asset Seller or in any
other Person in which any Asset Seller owns any equity interest (other than the
Acquired Subsidiary); (iii) the consideration to be delivered by Buyer to any
Asset Seller pursuant to this Agreement and all other rights of any Asset Seller
under this Agreement and the other documents and instruments to be executed and
delivered pursuant hereto; (iv) to the extent in excess of the Cash Target Cash,
any cash and cash equivalents of any Asset Seller (including marketable
securities and short term investments) on hand or in bank accounts of such Asset
Seller, as determined in accordance with the Accounting Principles; (v) any
intercompany receivables of any Asset Seller payable by an Affiliate of such
Asset Seller, other than amounts due and owing for goods sold and services
provided by the Acquired Business; (vi) any Asset Seller’s assets that are
consumed, sold or disposed of in the ordinary course of business prior to the
Closing Date to the extent permitted by Section 4.2; (vii) any refunds or
credits with respect to any Taxes paid or incurred by any Asset Seller, together
with any related interest received or due from the relevant taxing authority,
any prepaid Taxes of any Asset Seller and any other rights to Taxes of any Asset
Seller; (viii) any rights of any Asset Seller in or to the Knowles Marks or any
derivation thereof and any corporate symbols or logos related thereto,
including, domain names; (ix) any prepaid items, claims for contribution,
indemnity rights, warranty claims, refund claims and similar claims and causes
of action and other intangible rights to the extent any of the foregoing relate
solely to any Excluded Asset or to any Excluded Liability, and all privileges
related thereto; (x) except as provided in Section 5.5, any Asset Seller’s
rights in, to and under insurance policies; (xi) any books, records, files or
other embodiments of information to the extent relating solely to any Excluded
Asset or any Excluded Liability; (xii) any Asset Seller’s rights, claims or
causes of action against third parties to the extent relating to any Excluded
Asset or any Excluded Liability; (xiv) any assets, rights and properties set
forth on Schedule 11.18(b); and (xv) any assets of any Retained Benefit Plan.



--------------------------------------------------------------------------------



 
[a2017930exhibit103086.jpg]
82 OMM_US:75933001.11 “Excluded Liabilities” shall mean all Liabilities (other
than the Assumed Liabilities) of Parent, Vectron, the Asset Sellers and their
respective Affiliates, including: (i) any intercompany Liabilities owed by an
Asset Seller or the Acquired Company to an Affiliate of such Asset Seller or the
Acquired Company, except for those intercompany Liabilities arising from the
purchase or sale of products or services by an Asset Seller or the Acquired
Company in the ordinary course of business; (ii) any Liabilities arising from or
related to Indebtedness or other debts of an Asset Seller or Indebtedness or
other debts of the Acquired Company; (iii) any Liabilities of an Asset Seller or
the Acquired Company relating to any of the Excluded Assets; (iv) any
Liabilities for Taxes of any Asset Seller arising from or related to Vectron’s
and its Affiliates ownership or operating of the Acquired Business prior to
Closing, including any Taxes imposed on Buyer as transferee or successor of an
Asset Seller and any Tax liability under a contract attributable to actions
prior to the Closing Date (other than a contract entered into in the ordinary
course of business the primary subject matter of which is not Taxes); (v) any
Liabilities asserted against or incurred by Buyer, the Acquired Company, any
Asset Seller or any of their respective Affiliates arising from or related to
any Pre-Closing Environmental Matter; (vi) any Liabilities arising from or
related to any existing Proceeding to which any Asset Seller or the Acquired
Company is or has been a party at any time on or prior to the Closing Date;
(vii) all Liabilities arising from or related to Vectron’s and its Affiliates’
ownership or operation of the Acquired Business prior to Closing; (viii) except
as set forth in Section 5.2, any Liabilities relating to the employment of any
and all current or former employees with Vectron or any of its Affiliates other
than the Acquired Company (including all Liabilities relating to the termination
thereof, any obligation to provide any severance or other payments with respect
to such termination, and any and all notice or other requirements or Liabilities
with respect to such terminations under WARN or any similar Laws) and all
Liabilities arising under or relating to the Retained Benefit Plans; (ix) all
Liabilities relating to (A) any defect in any product or service sold or
provided by the Acquired Business, (B) defect in, or lack of fitness for purpose
of, any goods manufactured, sold, serviced, leased, or delivered by the Acquired
Business, or (C) any product recall or post-sale warning of any nature conducted
by or on behalf of the Acquired Business concerning any of the Acquired
Business’s products;



--------------------------------------------------------------------------------



 
[a2017930exhibit103087.jpg]
83 OMM_US:75933001.11 (x) all obligations and other Liabilities under that
certain Separation and Distribution Agreement, dated as of February 28, 2014, by
and between Dover Corporation and Parent, as amended from time to time; (x) all
Liabilities in excess of one million dollars ($1,000,000) with respect to cash
payments and credits for product rebates in connection with the settlement
described in item 1 on Schedule 3.1(bb), except to the extent that Buyer or its
Affiliate determine to renegotiate the terms of such settlement after the
Closing. “Excluded Taxes” shall have the meaning set forth in Section 5.1(a)(i).
“Existing Environmental Matters” shall means those matters set forth on Schedule
A. “Final Allocation Schedule” shall have the meaning set forth in Section
2.6(b)(ii). “Final Asset Allocation Schedule” shall have the meaning set forth
in Section 2.6(b)(iv). “Financial Statements” shall have the meaning set forth
in Section 3.1(f). “GAAP” means United States generally accepted accounting
principles. “Governing Document” shall mean any charter, articles, bylaws,
certificate or similar document adopted, filed or registered in connection with
the creation, formation, organization or governance of an entity, and shall be
deemed to include any stockholders’, members’, registration rights, voting and
similar agreements regarding the rights or obligations of the equityholders of
such entity. “Governmental Entity” shall mean any foreign, federal, state, local
or other governmental authority or quasi-governmental, regulatory or
administrative body, including any court, commission, board, bureau, agency,
department or instrumentality thereof, or any federal, state, local or foreign
court, tribunal, arbitration panel, commission or other similar
dispute-resolving panel or body. “Hazardous Substance” shall mean all substances
or wastes defined as pollutants, contaminants, toxic substance, hazardous
substance or material of environmental concern, or words of similar import,
including petroleum or petroleum-based substances or wastes, friable asbestos,
polychlorinated biphenyls, or any other substances defined as such under or
subject to regulation under any Environmental Law. “HSR Act” shall mean the
Hart-Scott-Rodino Antitrust Improvements Act of 1976. “Improvements” shall have
the meaning set forth in Section 3.1(n)(v). “Indebtedness” means, with respect
to any Person, (i) indebtedness or other obligations for borrowed money or for
the deferred purchase price of property or services, conditional sale
obligations or title retention policies (other than current trade liabilities
incurred in the ordinary course of business consistent with past practice),
including (A) any indebtedness evidenced by a note, bond, debenture or similar
instrument and (B) accrued interest and any prepayment



--------------------------------------------------------------------------------



 
[a2017930exhibit103088.jpg]
84 OMM_US:75933001.11 premiums, penalties, breakage costs or other similar
obligations in respect thereof, (ii) obligations in respect of outstanding
letters of credit, acceptances and similar obligations created for the account
of such Person, (iii) liabilities and reimbursement obligations under interest
rate cap agreements, interest rate swap agreements, foreign currency swap or
exchange agreements and other interest-bearing obligations or hedging agreements
or arrangements, (iv) all obligations under leases that are or should be, in
accordance with GAAP, recorded as capital leases in respect of which such Person
is a lessee and (v) any of the foregoing for which such Person is liable as an
obligor, guarantor, surety or otherwise. “Indemnification Notice” shall have the
meaning set forth in Section 9.3. “Indemnified Event” shall have the meaning set
forth in Section 9.6. “Indemnified Party” shall have the meaning set forth in
Section 9.3. “Indemnifying Party” shall have the meaning set forth in Section
9.3. “Independent Auditor” shall have the meaning set forth in Section 2.3(d).
“Intellectual Property” shall mean, collectively, all of the rights, title or
interest in any of the following, arising under the Laws of the U.S., any state,
any other country, or international treaty regime, whether or not filed,
perfected, registered or recorded, including all renewals and extensions
thereof: (i) Trademarks; (ii) Patents and inventions, invention disclosures, and
improvements, whether or not patentable; (iii) Copyrights, rights of publicity
(and other rights to use the names and likenesses of individuals); (iv) Trade
Secrets and rights to limit the use or disclosure thereof by any Person; (v)
internet domain names; (vi) design rights; (vii) Software; and (viii) claims,
causes of action and defenses relating to the enforcement of any of the
foregoing. “Knowledge of Buyer” or “Buyer’s Knowledge” shall mean, as to a
particular matter, the actual knowledge of, or the knowledge that would
reasonably be expected to be gained by, the following individuals following
reasonable inquiries of their respective direct reports: Steven Litchfield.
“Knowledge of Vectron” or “Vectron’s Knowledge” shall mean, as to a particular
matter, the actual knowledge of, or the knowledge that would reasonably be
expected to be gained by, the following individuals following reasonable
inquiries of their respective direct reports: Ed Grant, Bill Kean, Jennifer
Kantmann and Brian Crannell. “Knowles Legal” shall have the meaning set forth in
Section 11.17(a). “Knowles Marks” shall have the meaning set forth in Section
5.4(a)(i). “Law” shall mean any common law or any federal, foreign, state, local
or other constitution, statute, law, code, ordinance, rule, decree, regulation
or requirement issued, enacted, adopted, promulgated, implemented, enforced or
otherwise put into effect by or under the authority of any Governmental Entity.



--------------------------------------------------------------------------------



 
[a2017930exhibit103089.jpg]
85 OMM_US:75933001.11 “Leases” shall have the meaning set forth in Section
3.1(n)(i). “Liability” shall mean any direct or indirect liability or obligation
that a Person owes to or at the behest of any other Person, fixed or unfixed,
known or unknown, liquidated or unliquidated or secured or unsecured, in each
case whether called a liability, obligation, indebtedness, guaranty,
endorsement, claim or responsibility or otherwise. “Lien” shall mean any
mortgage, lien, pledge, charge, claim, security interest or encumbrance of any
kind, or any defect in title. “Local Agreements” shall have the meaning set
forth in Section 1.4(a). “Losses” shall mean any and all out-of-pocket losses,
costs, settlement payments, awards, judgments, fines, penalties, damages,
expenses (including reasonably attorneys’ fees and expenses), deficiencies or
other charges, including out-of-pocket costs and expenses incurred in seeking
indemnification hereunder or investigating, arbitrating or litigating any claims
under this Agreement or in connection with the transactions contemplated hereby;
provided, however, that Losses shall not include punitive or exemplary damages
(other than those resulting from a Third Party Claim) or consequential damages
(except to the extent reasonably foreseeable), and no “multiple of profits” or
“multiple of cash flow” or similar valuation shall be used in calculating the
amount of Losses. “Marks Transition Period” shall have the meaning set forth in
Section 5.4(a)(ii). “Material Adverse Effect” means any event, circumstance,
change, effect or occurrence that, individually or in the aggregate, is or is
reasonably expected to be materially adverse to the business, operations, assets
(including the Acquired Assets), financial condition or results of operations of
the Acquired Business, taken as a whole, but shall exclude any event,
circumstance, change, effect or occurrence resulting or arising from (a) any
change or prospective change in any Law or GAAP or interpretation thereof; (b)
any change in interest rates or general economic conditions in the industries or
markets in which the Acquired Business operates or affecting the United States
of America or foreign economies in general; (c) any change that is generally
applicable to the industries or markets in which the Acquired Business operates;
(d) the entry into or announcement of this Agreement and/or the consummation of
the transactions contemplated hereby, including effects related to compliance
with the covenants contained herein or the failure to take any action as a
result of any restrictions or prohibitions set forth herein, and any adverse
effect proximately caused by (i) loss of, or disruption in, any customer,
supplier, and/or vendor relationships, or (ii) loss of personnel, in each case
in connection therewith; (e) any action taken by (or at the request of) Buyer or
any of its Affiliates; (f) any national or international political or social
conditions, including the engagement by the United States of America or any
other jurisdiction in which the Acquired Business operates in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States of
America or any such jurisdiction or any of their respective territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States of America or any such
jurisdiction; (g) any acts of God, including any earthquakes, hurricanes,
tornados, floods, tsunamis or other natural disasters, or any other damage to or
destruction of assets caused by



--------------------------------------------------------------------------------



 
[a2017930exhibit103090.jpg]
86 OMM_US:75933001.11 casualty; or (h) any failure to meet internal or published
projections, estimates or forecasts of revenues, earnings or other measures of
financial or operating performance for any period, provided, however, that the
underlying causes of such failure (subject to the other provisions of this
definition of “Material Adverse Effect”) shall not be excluded; provided, that
any adverse effects resulting from matters described in any of the foregoing
clauses (a) through (c), (f) or (g) above may be taken into account in
determining whether there is or has been a Material Adverse Effect to the
extent, and only to the extent, that they have a disproportionately adverse
impact on the Acquired Business relative to other participants in the industries
in which the Acquired Business operates. “Material Contract” shall have the
meaning set forth in Section 3.1(o). “Material Jurisdiction” shall mean each
foreign jurisdiction set forth on Schedule 11.18(d). “Nonassignable Asset” shall
have the meaning set forth in Section 1.2(c). “Open Source Software” means any
Software subject to: (i) any so-called “open source”, “copyleft”, “freeware” or
“general public” license (including the GNU General Public License (GPL), GNU
Lesser General Public License (LGPL), the GNU Affero General Public License,
Mozilla Public License (MPL), BSD licenses, the Artistic License (e.g., PERL),
the Netscape Public License, the Sun Community Source License (SCSL), the Sun
Industry Standards License (SISL), QT Free Edition License, IBM Public License,
Bitkeeper and the Apache License); and (ii) any license that is substantially
similar to those listed at http://www.opensource.org/licenses/ or that meets the
Open Source Definition (as promulgated by the Open Source Initiative) or the
Free Software Definition (as promulgated by the Free Software Foundation).
“Orders” shall mean any order, writ, injunction, decision, judgment, ruling,
plan or decree of any Governmental Entity. “Parent” shall have the meaning set
forth in the preamble of this Agreement. “Party” or “Parties” shall mean Parent,
Vectron and/or Buyer, as the case may be. “Patents” shall mean issued U.S. and
foreign patents and pending patent applications, patent disclosures, and any and
all divisions, continuations, continuations-in-part, reissues, reexaminations,
and extensions thereof, certificates of invention and similar statutory rights,
including in each case all inventions and improvements described therein.
“Periodic Taxes” shall have the meaning set forth in Section 5.1(a)(ii).
“Permitted Liens” shall mean (a) Liens for Taxes not yet due and payable or
being contested in good faith by appropriate Proceedings and for which
appropriate reserves have been made, (b) Liens as reflected in title records
relating to Acquired Real Property that do not materially impair the use or
value of the Acquired Real Property to which they relate, (c) Liens arising from
products purchased from third parties under a retention of title or similar
reservation, (d) Liens of landlords or mechanic’s, material men’s, repairman’s
or similar Liens arising in the ordinary course of business with respect to
obligations that are not more than one



--------------------------------------------------------------------------------



 
[a2017930exhibit103091.jpg]
87 OMM_US:75933001.11 hundred twenty (120) days past due or that are being
contested in good faith by appropriate Proceedings, and (e) pledges or deposits
to secure obligations under workers’ compensation, unemployment insurance or
other types of social security or similar requirements of Law. “Permitted Real
Property Exceptions” means, collectively, (a) Liens for Taxes and other
governmental charges and assessments (including special assessments) that are
not yet due and payable or being contested in good faith by appropriate
Proceedings and for which appropriate reserves have been made; (b) matters and
exceptions set forth in any title insurance policies or commitments, if any,
made available to Buyer prior to the date hereof; (c) all matters shown on a
current, accurate survey, if any, made available to Buyer prior to the date
hereof; (d) applicable Law, including building and zoning laws, ordinances and
regulations now or hereafter in effect relating to the Acquired Real Property;
(e) any Permitted Liens to the extent applicable or relating to, or otherwise
affecting, the Acquired Real Property; (f) Real Property Agreements, easements,
rights of way, restrictions, covenants or other similar matters that are not
material in amount or do not materially detract from the value or materially
impair the existing use of the Acquired Real Property affected by such easement,
right of way, restriction, covenant or other matter; and (g) Liens not in any
way related to, created by or subjected to the Acquired Real Property by any
action or omission of the Acquired Company or Asset Sellers that affect the
underlying fee interest of any Acquired Leased Real Property. “Person” means any
individual, corporation, partnership, limited liability company, joint venture,
association, joint-stock company, trust, unincorporated organization or other
similar entity, whether or not a legal entity, and any Governmental Entity.
“Personnel Records” shall have the meaning set forth in Section 1.2(a)(vii).
“Pre-Closing Environmental Matters” shall mean (i) the presence or Release of
any Hazardous Substance existing as of or prior to the Closing Date at, from,
in, to, on or under any Acquired Real Property, any property previously owned,
leased or operated by the Acquired Company or any predecessor entity or related
to the Acquired Business, and any property to which Hazardous Substances were
transported by or on behalf of the Acquired Company or any predecessor entity,
or in connection with the Acquired Business, for treatment, storage, handling,
reuse, recycling or disposal, including, without limitation, the Existing
Environmental Matters, (ii) any violation of any Environmental Law or
Environmental Permit to the extent occurring prior to the Closing Date, and
(iii) the exposure of any Person to any Hazardous Substance in connection with
operation of the Acquired Business prior to the Closing Date. “Pre-Closing
Occurrences” shall have the meaning set forth in Section 5.5. “Preliminary
Allocation Schedule” shall have the meaning set forth in Section 2.6(b)(i).
“Preliminary Asset Allocation Schedule” shall have the meaning set forth in
Section 2.6(b)(i). “Preliminary Cash Determination” shall have the meaning set
forth in Section 2.3(a). “Preliminary Closing Date Balance Sheet” shall have the
meaning set forth in Section 2.3(a).



--------------------------------------------------------------------------------



 
[a2017930exhibit103092.jpg]
88 OMM_US:75933001.11 “Preliminary Closing Statement” shall have the meaning set
forth in Section 2.3(a). “Preliminary Transaction Expenses Determination” shall
have the meaning set forth in Section 2.3(a). “Preliminary Working Capital
Determination” shall have the meaning set forth in Section 2.3(a). “Pre-Closing
Engagements” shall have the meaning set forth in Section 11.17(a). “Proceeding”
shall mean any claim, demand, charge, complaint, action, litigation,
arbitration, mediation, alternative dispute resolution procedure, suit,
proceeding, hearing, audit or investigation of any nature of any Person or
Governmental Entity or any inquiry or examination of any nature of a
Governmental Entity. “Purchase Price” shall have the meaning set forth in
Section 2.1(a). “Real Property Agreements” means all reciprocal easement and
operating agreements, agreements supplemental thereto, the Acquired Company’s or
Asset Seller’s interests as landlord under any leases or subleases, rights of
first refusal or first offer, subordination, non-disturbance and attornment
agreements, and other agreements that run with the land and in each case are
appurtenant to the Acquired Real Property and other documents, instruments or
agreements that relate to the occupancy or operation of the Acquired Real
Property. “Recovery Costs” shall have the meaning set forth in Section 5.5.
“Reference Date” shall have the meaning set forth in Section 3.1(f). “Registered
IP” means all Intellectual Property that is registered, filed or issued under
the authority of, with or by any Governmental Entity, including all registered
Patents, registered Copyrights, registered Trademarks, domain names, and all
filed applications for any of the foregoing. “Release” means any spill,
emission, discharge, leaking, pumping, injection, dumping, disposal, discharge,
or leaching into the environment. “Retained Benefit Plan” means each Benefit
Plan that is not an Assumed Benefit Plan. “Retained Policies” shall have the
meaning set forth in Section 5.5. “Retained Policy Claims” shall have the
meaning set forth in Section 5.5. “Schedules” shall mean the disclosure
schedules delivered by Vectron to Buyer immediately prior to the execution and
delivery of this Agreement and which form a part of this Agreement. “Seller
Fundamental Matters” shall have the meaning set forth in Section 9.1(b).



--------------------------------------------------------------------------------



 
[a2017930exhibit103093.jpg]
89 OMM_US:75933001.11 “Software” shall mean all computer software and web sites,
including data files, source code, object code, application programming
interfaces and other software related specifications and documentation.
“Straddle Period” shall mean any taxable year or period beginning on or before
but ending after the Closing Date. “Subsidiary” of any Person shall mean another
Person, an amount of the voting securities, other voting ownership or voting
membership or partnership interests of which is sufficient to elect at least a
majority of its board of directors or other governing body (or, if there are no
such voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person or by another Subsidiary of such
first Person. “Tax Attributes” shall mean, with respect to any Tax, any tax
basis, net operating loss carryovers, net capital loss carryovers, credits and
similar Tax items of any Person. “Tax Return” shall mean any return,
declaration, report, estimate, claim for refund, or information return or
statement relating to, or required to be filed in connection with, any Taxes,
including any schedule, form, notice, attachment or amendment. “Taxes” shall
mean any and all federal, foreign, state, local or other taxes (together with
any and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any taxing authority, including, without
limitation, taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, real and tangible property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth, stamp taxes, custom duties and taxes or
other charges in the nature of excise, withholding, ad valorem or value added.
“Termination Date” shall have the meaning set forth in Section 10.1(b). “Third
Party Claim” shall have the meaning set forth in Section 9.4(a). “Top Customer”
shall have the meaning set forth in Section 3.1(x). “Top Supplier” shall have
the meaning set forth in Section 3.1(x). “Trademarks” shall mean U.S. and
foreign registered and unregistered trademarks, trade dress, service marks,
trade names, logos and all registrations and applications to register the same,
and the goodwill associated with any of the foregoing. “Trade Materials” shall
have the meaning set forth in Section 5.4(a)(ii). “Trade Secrets” shall mean
trade secrets, and to the extent not generally known to the public, know-how,
business, marketing and technical information, databases, procedures, research
records, market surveys, product specifications, product designs, plans,
compositions, proprietary processes, methods, techniques, customer lists and
data, supplier lists and data, and any other non-public or confidential
information.



--------------------------------------------------------------------------------



 
[a2017930exhibit103094.jpg]
90 OMM_US:75933001.11 “Transaction Expenses” shall mean, without duplication,
all of the fees, expenses, costs, charges, payments and other obligations that
are incurred by or on behalf of Parent, Vectron, the Acquired Company, the
Equity Seller or the Asset Sellers (in each case to the extent paid or payable
by Parent, Vectron, the Acquired Company, the Equity Seller or the Asset
Sellers) or for which Parent, Vectron, the Acquired Company, the Equity Seller
or any Asset Seller is otherwise liable in connection with the transactions
contemplated by this Agreement and the documents contemplated hereby or thereby
(whether incurred or to be paid prior to, at or after Closing), including (i)
the fees and expenses of Parent’s, Vectron’s, the Acquired Company’s, the Equity
Seller’s or any Asset Seller’s respective bankers, counsel, accountants,
advisors, agents and representatives, (ii) any success, change of control,
accrued but unused vacation, special or other bonuses or similar amounts payable
by Parent or any of its Affiliates (including the Acquired Company) to any
Transferred Employee (including the pro-rated bonuses under any Benefit Plan
that provides a bonus opportunity for 2017 for the portion of 2017 that has
elapsed as of the Closing Date), consultant, officer or director upon or in
connection with the consummation of the transactions contemplated by this
Agreement and the other documents contemplated hereby or thereby, in each case
that are unpaid as of the Closing; provided, that the amount of Transaction
Expenses shall be reduced by the amount of severance costs payable by Buyer in
accordance with Section 5.2(c). “Transaction Expenses Shortfall Amount” shall
have the meaning set forth in Section 2.4(a). “Transaction Expenses Surplus
Amount” shall have the meaning set forth in Section 2.4(a). “Transferred
Employees” shall have the meaning set forth in Section 5.2(a)(i). “Transition
Services Agreements” shall mean each agreement entered into between signing and
Closing with respect to Parent, Vectron and its Affiliates providing goods and
services to Buyer or its Affiliates for a transitional period of time. “Vectron”
shall have the meaning set forth in the preamble of this Agreement. “Vectron
Indemnified Party” shall have the meaning set forth in Section 9.2(a). “Working
Capital” shall mean (a) the consolidated current assets of the Acquired Business
(as set forth on Exhibit C) minus (b) the consolidated current liabilities of
the Acquired Business (as set forth on Exhibit C), in each case calculated in
accordance with the Accounting Principles in a manner consistent with the line
items specified on Exhibit C and the Accounting Principles and subject to the
adjustments therein, it being understood that (i) the Excluded Assets, (ii) the
Excluded Liabilities, and (iii) any intercompany accounts involving Parent,
Vectron, the Equity Seller or any Affiliate thereof (on the one hand) and the
Acquired Company or any Asset Seller (with respect to the Business) (on the
other hand) (other than to the extent such intercompany accounts are with
respect to all intercompany receivables arising from the purchase or sale of
products or services by an Asset Seller or the Acquired Company in the ordinary
course of business) shall not be included in the calculation of Working Capital.
“Working Capital Shortfall Amount” shall have the meaning set forth in Section
2.4(a).



--------------------------------------------------------------------------------



 
[a2017930exhibit103095.jpg]
91 OMM_US:75933001.11 “Working Capital Surplus Amount” shall have the meaning
set forth in Section 2.4(a). “Working Capital Target” shall mean $28,100,000.
Where any group or category of items or matters is defined collectively in the
plural number, any item or matter within such definition may be referred to
using such defined term in the singular number, and vice versa. [Signature pages
follow.]



--------------------------------------------------------------------------------



 
[a2017930exhibit103096.jpg]
[Master Sale and Purchase Agreement] OMM_US:75933001.11 IN WITNESS WHEREOF, the
Parties have caused their duly authorized officers to execute and deliver this
Master Sale and Purchase Agreement as of the day and year first written above.
KNOWLES CORPORATION By: Name: Title: VECTRON INTERNATIONAL, INC. By: Name:
Title: MICROSEMI CORPORATION By: Name: Title:



--------------------------------------------------------------------------------



 
[a2017930exhibit103097.jpg]
OMM_US:75933001.11 Exhibit A Equity Seller and Acquired Company Equity Seller
Acquired Company Number of Acquired Shares Nominal Value of Each Acquired Share
Serial Number of Acquired Shares Knowles Electronics Singapore Pte. Ltd Vectron
International GmbH, a limited liability company under German law, with its
registered seat in Teltow, registered with the commercial register of the local
court of Potsdam under HRB 24614 P 1 EUR 499,950 1 1 EUR 50 2



--------------------------------------------------------------------------------



 
[a2017930exhibit103098.jpg]
OMM_US:75933001.11 Exhibit B Asset Seller Subsidiaires Knowles Electronics
(Suzhou) Co. Ltd. and Shanghai Branch Knowles Electronics Asia Knowles (UK)
Limited



--------------------------------------------------------------------------------



 
[a2017930exhibit103099.jpg]
OMM_US:75933001.11 Exhibit C Illustrative Working Capital Calculation [TO COME]



--------------------------------------------------------------------------------



 
[a2017930exhibit103100.jpg]
OMM_US:75933001.11 Exhibit D Accounting Principles [TO COME]



--------------------------------------------------------------------------------



 
[a2017930exhibit103101.jpg]
OMM_US:75933001.11



--------------------------------------------------------------------------------



 
[a2017930exhibit103102.jpg]
OMM_US:75933001.11 ACTIVE 203382331v.16



--------------------------------------------------------------------------------



 